UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811- 05346) Exact name of registrant as specified in charter: Putnam Variable Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: December 31, 2008 Date of reporting period: January 1, 2008 December 31, 2008 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam V T The George Putnam Fund of Boston Putnam Investments is pleased to provide this annual report for shareholders of Putnam Variable Trust, a variable annuity offering you access to 28 funds and a wide range of investment choices. Putnam Variable Trust funds are the underlying investments for the variable insurance product subaccounts. We are pleased to announce several important changes to our equity fund lineup and portfolio management under President and Chief Executive Officer Robert L. Reynolds. Key among them is replacing the team management structure of Putnam equity funds with a more nimble decision-making process that vests full authority and responsibility with individual fund managers. In other moves aimed at achieving performance excellence, Putnam has bolstered its ranks of seasoned equity analysts with several important hires. INVESTMENT OBJECTIVE Balanced investment composed of a well-diversified portfolio of stocks and bonds producing capital growth and current income PORTFOLIO Value-oriented stocks of large companies and government, corporate, and mortgage-backed and asset-backed bonds NET ASSET VALUE December 31, 2008 Class IA $5.74 Class IB $5.71 PERFORMANCE SUMMARY Total return at net asset value Class Class (as of 12/31/08) IA Shares* IB Shares* 1 year -40.57% -40.72% 5 years -23.74 -24.63 Annualized -5.28 -5.50 10 years -9.80 -11.72 Annualized -1.03 -1.24 Life -6.47 -8.47 Annualized -0.63 -0.83 During portions of the periods shown, the fund limited expenses, without which returns would have been lower. *Class inception date: April 30, 1998. Data represents past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would be lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Reflects equity holdings and cash only. Portfolio composition will vary over time. Allocations represented as a percentage of portfolio market value. Due to rounding, percentages may not equal 100%. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the use of different classifications of securities for presentation purposes. Information is as of 12/31/08 and may not reflect trades entered into on that date. MANAGEMENT TEAMS REPORT AND OUTLOOK The credit markets contracted sharply in 2008, creating widespread turmoil in the financial markets. As investors largely avoided risky investments, all asset classes struggled, except for the relative safety of U.S. Treasury bonds. Given the upheaval, investors experiencing increasing duress began to liquidate their Aaa-rated fixed-income holdings. This selling pressure caused bond prices to decline significantly and yield spreads to widen to greater-than-normal levels for Aaa-rated securities. This adversely affected the bond portion of the fund, which is primarily focused on this area of the fixed-income market. Stock investments, which comprise over 50% of the net assets of the fund, also proved disappointing amid the historic market correction. Consequently, the funds class IA shares had a loss of 40.57% at net asset value for the 12 months ended December 31, 2008. Since early in the period, the co-managers found compelling opportunities in the distressed sectors of the mortgage-backed market, particularly among Aaa-rated securitized investment vehicles such as commercial mortgage-back securities (CMBS), interest-only CMBS, and collateralized mortgage pass-through bonds (CMOs) backed by U.S. government agencies, such as the Federal National Mortgage Association (Fannie Mae). They believed that these securities were trading at attractive levels versus traditional mortgage pass-through bonds. In the wake of the credit crisis and the recession, many holdings underper-formed, but the co-managers believe that these securities still offer the potential for substantial returns once the market environment stabilizes. The Federal Reserve Boards (the Fed) aggressive cuts in the federal funds rate, combined with the flight to quality, resulted in a steeper yield curve, as demand for longer-term bonds weakened. As a result, the funds yield-curve positioning  emphasizing short-term versus long-term bonds  was positive for performance. The co-managers decision to underweight and effectively diversify the funds exposure to corporate bonds was also beneficial  helping it to sidestep numerous defaults, particularly in the financials sector. 2 The biggest equity detractors to performance for the period were companies with exposure to debt, including the yellow pages company R.H. Donnelley Corp., Lehman Brothers, and Wachovia, all of which were sold by period-end. By the end of 2008, financial holdings, which are an important sector in the value-investing universe and an attractive source of dividend income for the fund, were focused on the larger, high-quality companies with less exposure to the mortgage crisis, including JPMorgan and Wells Fargo. With economic growth slowing, the co-managers prudently reduced the funds exposure to consumer cyclical stocks. The more defensive consumer staples holdings, such as General Mills, performed relatively well. Management also increased the funds exposure to energy stocks during the second half of the period, given their attractive prices and favorable supply-and-demand trends. Management believes that investors should remain patient and maintain a long-term perspective. Eventually the capital markets will stabilize, and investors will begin to capitalize on the value embedded in them. The fund may invest a portion of its assets in small and/or mid-size companies. Such investments increase the risk of greater price fluctuations. The use of derivatives involves special risks and may result in losses. The fund may have a significant portion of its holdings in bonds. Funds that invest in bonds are subject to certain risks, including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Value investing seeks underpriced stocks, but there is no guarantee that a stocks price will rise. The Barclays Capital Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. The George Putnam Blended Index is an unmanaged index administered by Putnam Management, 60% of which is the Russell 1000 Value Index and 40% of which is the Barclays Capital Aggregate Bond Index. The S&P 500/Citigroup Value Index is an unmanaged, capitalization-weighted index of large-cap stocks chosen for their value orientation. The Russell 1000 Value Index is an unmanaged index of those companies in the large-cap Russell 1000 Index chosen for their value orientation. It has replaced the S&P 500/Citigroup Value Index as the funds primary benchmark. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. It is not possible to invest directly in an index. FUND MANAGEMENT The fund is managed by David Calabro and Raman Srivastava. Listed below are the Putnam Funds managed by these fund managers. They may also manage other retail mutual fund counterparts to the Putnam VT Funds discussed in this report or other accounts advised by Putnam Management or an affiliate. Name Funds Managed David Calabro VT The George Putnam Fund of Boston Raman Srivastava VT The George Putnam Fund of Boston VT Income Fund Global Income Trust Absolute Return 100 Fund Absolute Return 300 Fund Investors should carefully consider the investment objective, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The funds Statement of Additional Information contains additional information about the funds Trustees and is available without charge upon request by calling 1-800-225-1581. 3 Understanding your VT funds expenses As an investor in a variable annuity product that in turn invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the information in this section, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads), which are not shown in this section and would result in higher total expenses. In addition, charges and expenses at the insurance company separate account level are not reflected. For more information, see your funds prospectus or talk to your financial representative. Review your VT funds expenses The first two columns in the table in this section, containing expense and value information, show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2008 to December 31, 2008. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. You may use the information in this part of the table to estimate the expenses that you paid over the period. Simply divide your account value by $1,000, and then multiply the result by the number in the first line (Expenses paid per $1,000) for the class of shares you own (using the first two class IA and class IB columns only). Compare your funds expenses with those of other funds You can also use this table to compare your funds expenses with those of other funds. The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the two right-hand columns of the table show your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other VT funds and mutual funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended December 31, 2008. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. During portions of the period, the fund limited expenses; had it not done so, expenses would have been higher. EXPENSES AND VALUE EXPENSES AND VALUE OF A $1,000 INVESTMENT, OF A $1,000 INVESTMENT, ASSUMING A HYPOTHETICAL ASSUMING ACTUAL RETURNS 5% ANNUALIZED RETURN FOR THE 6 MONTHS FOR THE 6 MONTHS ENDED 12/31/08 ENDED 12/31/08 Class IA Class IB Class IA Class IB VT The George Putnam Fund of Boston Expenses paid per $1,000 $3.22 $4.27 $3.91 $5.18 Ending value (after expenses) $665.90 $665.50 $1,021.27 $1,020.01 Annualized expense ratio* 0.77% 1.02% 0.77% 1.02% Lipper peer group avg. expense ratio 0.76% 1.01% 0.76% 1.01% * For the funds most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights.  Putnam keeps fund expenses below the Lipper peer group average expense ratio by limiting our fund expenses if they exceed the Lipper average.The Lipper average is a simple average of expenses of the mutual funds serving as investment vehicles for variable insurance products in the peer group that excludes 12b-1 fees as well as any expense offset and brokerage/service arrangements that may reduce subaccount expenses.To facilitate the comparison in this presentation, Putnam has adjusted the Lipper average to reflect the 12b-1 fees carried by class IB shares. Investors should note that the other funds in the peer group may be significantly smaller or larger than the fund, and that an asset-weighted average would likely be lower than the simple average. Also, the fund and Lipper report expense data at different times and for different periods.The funds expense ratio shown here is annualized data for the most recent six-month period, while the quarterly updated Lipper average is based on the most recent fiscal year-end data available for the peer group funds as of 12/31/08. 4 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of the funds in Putnam Variable Trust and, as required by law, determines annually whether to approve the continuance of each funds management contract with Putnam Investment Management (Putnam Management) and, in respect of certain funds in Putnam Variable Trust, the sub-management contract between Putnam Managements affiliate, Putnam Investments Limited (PIL), and Putnam Management. In 2008, the Board of Trustees also approved a new sub-management contract, in respect of certain funds in Putnam Variable Trust, between PIL and Putnam Management, and a new sub-advisory contract, in respect of certain funds in Putnam Variable Trust, among Putnam Management, PIL, and another affiliate, The Putnam Advisory Company (PAC). In this regard, the Board of Trustees, with the assistance of its Contract Committee consisting solely of Trustees who are not interested persons (as such term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (the Independent Trustees), requests and evaluates all information it deems reasonably necessary under the circumstances. Over the course of several months ending in June 2008, the Contract Committee met several times to consider the information provided by Putnam Management and other information developed with the assistance of the Boards independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees. The Contract Committee recommended, and the Independent Trustees approved, the continuance of the funds management contract, and in respect of certain funds in Putnam Variable Trust, the sub-management and sub-advisory contracts, effective July 1, 2008. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL and PAC as separate entities, except as otherwise indicated below, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees approval was based on the following conclusions:  That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds and the costs incurred by Putnam Management in providing such services, and  That this fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees, were subject to the continued application of certain expense reductions and waivers and other considerations noted below, and were not the result of any single factor. Some of the factors that figured particularly in the Trustees deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the fee arrangements for the funds in Putnam Variable Trust and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that certain aspects of such arrangements may receive greater scrutiny in some years than others, and that the Trustees conclusions may be based, in part, on their consideration of these same arrangements in prior years. Management fee schedules and categories; total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints, and the assignment of funds to particular fee categories. In reviewing fees and expenses, the Trustees generally focused their attention on material changes in circumstances  for example, changes in a funds size or investment style, changes 5 in Putnam Managements operating costs or responsibilities, or changes in competitive practices in the mutual fund industry  that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of the funds in Putnam Variable Trust, which had been carefully developed over the years, re-examined on many occasions and adjusted where appropriate. In this regard, the Trustees also noted that shareholders of the funds in Putnam Variable Trust voted in 2007 to approve new management contracts containing an identical fee structure. The Trustees focused on two areas of particular interest, as discussed further below:  Competitiveness. The Trustees reviewed comparative fee and expense information for competitive funds, which indicated that, in a custom peer group of competitive funds selected by Lipper Inc., the fund ranked in the following percentiles in management fees and total expenses (less any applicable 12b-1 fees and excluding charges and expenses at the insurance company separate account level) as of December 31, 2007 (the first percentile being the least expensive funds and the 100th percentile being the most expensive funds). Actual Management Total Expenses Fee (percentile) (percentile) Putnam VT The George Putnam Fund of Boston 62nd 41st (Because a funds custom peer group is smaller than its broad Lipper Inc. peer group, this expense information may differ from the Lipper peer expense information found elsewhere in this report.) The Trustees noted that expense ratios for a number of Putnam funds, which show the percentage of fund assets used to pay for management and administrative services, distribution (12b-1) fees and other expenses, had been increasing recently as a result of declining net assets and the natural operation of fee breakpoints. The Trustees noted that the expense ratio increases described above were currently being controlled by expense limitations initially implemented in January 2004. The Trustees have received a commitment from Putnam Management and its parent company to continue this program through at least June 30, 2009. These expense limitations give effect to a commitment by Putnam Management that the expense ratio of each open-end fund would be no higher than the average expense ratio of the competitive funds included in the funds relevant Lipper universe (exclusive of any applicable 12b-1 charges in each case). The Trustees observed that this commitment to limit fund expenses has served shareholders well since its inception. In order to ensure that the expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees requested, and Putnam Management agreed, to extend for the twelve months beginning July 1, 2008, an additional expense limitation for certain funds at an amount equal to the average expense ratio (exclusive of 12b-1 charges) of a custom peer group of competitive funds selected by Lipper to correspond to the size of the fund. This additional expense limitation will be applied to those open-end funds that had above-average expense ratios (exclusive of 12b-1 charges) based on the custom peer group data for the period ended December 31, 2007. This additional expense limitation will not apply to your fund.In addition, the Trustees devoted particular attention to analyzing the Putnam funds fees and expenses relative to those of competitors in fund complexes of comparable size and with a comparable mix of asset categories. The Trustees concluded that this analysis did not reveal any matters requiring further attention at the current time. In addition, the Trustees devoted particular attention to analyzing the Putnam funds fees and expenses relative to those of competitors in fund complexes of comparable size and with a comparable mix of asset categories. The Trustees concluded that this analysis did not reveal any matters requiring further attention at the current time.  Economies of scale. The funds in Putnam Variable Trust currently have the benefit of breakpoints in their management fees that provide shareholders with significant economies of scale, which means that the effective management fee rate of a fund (as a percentage of fund assets) declines as the fund grows in size and crosses specified asset thresholds. Conversely, 6 if a fund shrinks in size  as has been the case for many Putnam funds in recent years  these breakpoints result in increasing fee levels. In recent years, the Trustees have examined the operation of the existing breakpoint structure during periods of both growth and decline in asset levels. The Trustees concluded that the fee schedules in effect for the funds in Putnam Variable Trust represented an appropriate sharing of economies of scale at current asset levels. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services to be provided and profits to be realized by Putnam Management and its affiliates from the relationship with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Managements revenues, expenses and profitability with respect to the funds management contracts, allocated on a fund-by-fund basis. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees evaluation of the quality of services provided by Putnam Management under Putnam Variable Trusts management contract. The Trustees were assisted in their review of the Putnam funds investment process and performance by the work of the Investment Oversight Coordinating Committee of the Trustees and the Investment Oversight Committees of the Trustees, which had met on a regular monthly basis with the funds portfolio teams throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process  as measured by the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to such personnel, and in general the ability of Putnam Management to attract and retain high-quality personnel  but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each funds performance with various benchmarks and with the performance of competitive funds. While the Trustees noted the satisfactory investment performance of certain Putnam funds, they considered the disappointing investment performance of many funds in recent periods, particularly over periods in 2007 and 2008. They discussed with senior management of Putnam Management the factors contributing to such underperformance and actions being taken to improve performance. The Trustees recognized that, in recent years, Putnam Management has taken steps to strengthen its investment personnel and processes to address areas of underperformance, including recent efforts to further centralize Putnam Managements equity research function. In this regard, the Trustees took into consideration efforts by Putnam Management to improve its ability to assess and mitigate investment risk in individual funds, across asset classes, and across the complex as a whole. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional changes to address areas of underperformance are warranted. In the case of your fund, the Trustees considered the Lipper peer group percentile rankings for the funds class IA share cumulative total return performance results at net asset value for the one-year, three-year and five-year periods ended December 31, 2007. This information is shown in the following table. (Because of the passage of time, these performance results may differ from the performance results for more recent periods shown elsewhere in this report. In addition, results do not reflect charges and expenses at the insurance company separate account level.) Where applicable, the table also shows the number of funds in the peer group for the respective periods; this number is indicated in parentheses following the percentile. Note that the first percentile denotes the best performing funds and the 100th percentile denotes the worst performing funds. Past performance is no guarantee of future returns. 7 One-year Three-year Five-year period period period percentile percentile percentile (# of funds (# of funds (# of funds IA Share as of 12/31/07 in category) in category) in category) Putnam VT The George Putnam Fund of Boston 96th (182) 95th (108) 95th (86) Lipper VP (Underlying Funds)  Balanced Funds See page 9 for more recent Lipper performance ranking information for the fund. Past performance is no guarantee of future results. The Trustees noted the disappointing performance for your fund for the one-year, three-year and five-year periods ended December 31, 2007. In this regard, the Trustees considered that, similar to the experience of certain other Putnam funds with exposure to the large-cap equity space, this funds performance would have been materially better over these periods but for the performance of a limited number of portfolio choices in the financial sector that experienced extreme distress in the market turmoil that began in the summer of 2007. In addition, following leadership and portfolio management team changes, Put-nam Management continues to make efforts to enhance the strength of the Large Cap Equities team, and Putnam Management has centralized the equity research structure. These changes were made to strengthen the investment process, which focuses on a blend of quantitative techniques and fundamental analysis, and to enhance the performance potential for Putnam funds with exposure to the large-cap equity space. * * * As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance problems. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds Trustees, to make appropriate decisions regarding the management of the funds. Based on the responsiveness of Putnam Management in the recent past to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; other benefits The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with Putnam Variable Trust. These include benefits related to brokerage and soft-dollar allocations, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that may be useful to Putnam Management in managing the assets of the fund and of other clients. The Trustees considered changes made in 2008, at Putnam Managements request, to the Putnam funds brokerage allocation policy, which expanded the permitted categories of brokerage and research services payable with soft dollars and increased the permitted soft dollar allocation to third-party services over what had been authorized in previous years. The Trustees indicated their continued intent to monitor the potential benefits associated with the allocation of fund brokerage and trends in industry practice to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. The Trustees annual review of Putnam Variable Trusts management contract arrangements also included the review of its distributors contract and distribution plan with Putnam Retail Management Limited Partnership and the investor servicing agreement with Putnam Fiduciary Trust Company (PFTC), each of which provides benefits to affiliates of Putnam Management. In the case of the investor servicing agreement, the Trustees considered that certain shareholder servicing functions were shifted to a third-party service provider by PFTC in 2007. 8 Comparison of retail and institutional fee schedules The information examined by the Trustees as part of their annual contract review has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, etc. This information included comparisons of such fees with fees charged to the funds, as well as a detailed assessment of the differences in the services provided to these two types of clients. The Trustees observed, in this regard, that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients reflect to a substantial degree historical competitive forces operating in separate market places. The Trustees considered the fact that fee rates across different asset classes are typically higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to institutional clients of the firm, but did not rely on such comparisons to any significant extent in concluding that the management fees paid by the funds in Putnam Variable Trust are reasonable. More Recent Peer Group Rankings More recent Lipper percentile rankings are shown for the fund in the following table. Note that this information was not available to the Trustees when they approved the continuance of the funds management contract. The table shows the Lipper peer group percentile rankings of the funds class IA share total return performance at net asset value. These rankings were determined on an annualized basis and are for the one-year, five-year, and ten-year periods ended on the most recent calendar quarter (December 31, 2008). Where applicable, the table also shows the funds rank among the total number of funds in its peer group for the respective periods; this information is indicated in parentheses following the percentile. Note that the first percentile denotes the best performing funds and the 100th percentile denotes the worst performing funds. One-year Five-year Ten-year IA Share as of 12/31/08 period rank period rank period rank Putnam VT The George Putnam Fund of Boston 97% (185/191) 95% (88/92) 87% (45/51) Lipper VP (Underlying Funds)  Balanced Funds Approval of the Sub-Management Contract between Putnam Management and Putnam Investments Limited and the Sub-Advisory Contract among Putnam Management, Putnam Investments Limited andThe Putnam Advisory Company In 2008, the Trustees approved a new sub-management contract between Putnam Management and PIL in respect of certain funds in Putnam Variable Trust, under which PILs London office would begin managing a separate portion of the assets of certain funds. Also in 2008, the Trustees approved a new sub-advisory contract among Putnam Management, PIL and PAC in respect of certain funds in Putnam Variable Trust, under which PACs Tokyo branch would begin providing non-discretionary investment services to certain funds, and PACs Singapore branch would begin providing discretionary investment management services to certain funds. The applicable funds and their respective sub-management and/or sub-advisory contracts are listed in the table below, along with the Trustee approval date, the effective date of the services, and the type of PAC services provided, if applicable. The Contract Committee reviewed information provided by Putnam Management, PIL and PAC and, upon completion of this review, recommended, and the Independent Trustees and the full Board of Trustees approved, the sub-management contract and the sub-advisory contract in respect of the funds in Putnam Variable Trust listed below. The Trustees considered numerous factors they believed relevant in approving your funds sub-management and sub-advisory contracts, including Putnam Managements belief that the interest of shareholders would be best served by utilizing investment professionals in PILs London office and PACs Tokyo and Singapore offices to manage a portion of 9 certain funds assets and PILs and PACs expertise in managing assets invested in European and Asian markets, respectively. The Trustees also considered that applicable securities laws require a sub-advisory relationship among Putnam Management, PIL and PAC in order for Putnams investment professionals in London, Tokyo and Singapore to be involved in the management of your fund. The Trustees noted that Putnam Management, and not your fund, would pay the sub-management fee to PIL for its services, that Putnam Management and/or PIL, but not your fund, would pay the sub-advisory fee to PAC for its services, and that the sub-management and sub-advisory relationships with PIL and PAC, respectively, will not reduce the nature, quality or overall level of service provided to the applicable funds. Trustee Approval Type of PAC Fund Name Contract(s) Date(s) Effective Date(s) Services Provided* Putnam VT The George Putnam Fund PIL sub-management November 2008 November 30, 2008 N/A of Boston contract Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2008, are available in the Individual Investors section of www.putnam.com and on the SECs Web site, www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the public reference room. *Discretionary investment management services are provided by PACs Singapore office and non-discretionary investment management services are provided by PACs Tokyo office. 10 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT The George Putnam Fund of Boston: In our opinion, the accompanying statement of assets and liabilities, including the funds portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT The George Putnam Fund of Boston (the fund) at December 31, 2008, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the funds management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2008 by correspondence with the custodian and brokers, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 11, 2009 11 Putnam VT The George Putnam Fund of Boston The funds portfolio 12/31/08 U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (107.9%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (2.0%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, TBA, January 1, 2039 $4,000,000 $4,161,875 4,161,875 U.S. Government Agency Mortgage Obligations (105.9%) Federal National Mortgage Association Pass-Through Certificates 7s, TBA, January 1, 2039 1,000,000 1,047,344 6 1/2s, TBA, February 1, 2039 1,000,000 1,035,625 6 1/2s, TBA, January 1, 2039 8,000,000 8,313,750 5 1/2s, TBA, January 1, 2039 70,000,000 71,815,625 5 1/2s, TBA, January 1, 2024 5,000,000 5,151,172 5s, TBA, February 1, 2039 7,000,000 7,130,430 5s, TBA, January 1, 2039 114,000,000 116,493,750 4 1/2s, TBA, February 1, 2039 1,000,000 1,010,000 4 1/2s, TBA, January 1, 2039 11,000,000 11,161,563 4 1/2s, TBA, January 1, 2024 5,000,000 5,114,063 228,273,322 Total U.S. government and agency mortgage obligations (cost $229,948,868) $232,435,197 COMMON STOCKS (52.4%)* Shares Value Basic materials (1.8%) Alcoa, Inc. 23,600 $265,736 Dow Chemical Co. (The) 12,900 194,661 E.I. du Pont de Nemours & Co. 34,200 865,260 Lubrizol Corp. (The) 3,400 123,726 Nucor Corp. 15,800 729,960 Potash Corp. of Saskatchewan, Inc. (Canada) 4,400 322,168 PPG Industries, Inc. 10,800 458,244 United States Steel Corp. 5,500 204,600 Weyerhaeuser Co. 23,100 707,091 3,871,446 Capital goods (2.9%) Autoliv, Inc. (Sweden) 5,700 122,322 Boeing Co. (The) 9,950 424,567 Caterpillar, Inc. 11,000 491,370 Deere (John) & Co. 12,800 490,496 Eaton Corp. 2,700 134,217 Emerson Electric Co. 15,100 552,811 General Dynamics Corp. 5,200 299,468 Lockheed Martin Corp. 19,000 1,597,520 Northrop Grumman Corp. 7,100 319,784 Parker-Hannifin Corp. 8,100 344,574 Raytheon Co. 12,700 648,208 United Technologies Corp. 14,600 782,560 6,207,897 COMMON STOCKS (52.4%)* continued Shares Value Communication services (4.4%) AT&T, Inc. 176,100 $5,018,850 Comcast Corp. Class A 40,100 676,888 Qwest Communications International, Inc. 41,500 151,060 Verizon Communications, Inc. 107,540 3,645,606 9,492,404 Conglomerates (2.0%) 3M Co. 3,700 212,898 General Electric Co. 212,600 3,444,120 Honeywell International, Inc. 19,400 636,902 4,293,920 Consumer cyclicals (2.3%) Amazon.com, Inc.  3,600 184,608 D.R. Horton, Inc. 23,100 163,317 Home Depot, Inc. (The) 29,600 681,392 JC Penney Co., Inc. (Holding Co.) 6,300 124,110 Lowes Cos., Inc. 7,900 170,008 Marriott International, Inc. Class A 15,600 303,420 Staples, Inc. 16,700 299,264 TJX Cos., Inc. (The) 48,400 995,588 Viacom, Inc. Class B  32,200 613,732 Wal-Mart Stores, Inc. 12,700 711,962 Walt Disney Co. (The) 24,700 560,443 Whirlpool Corp. 5,500 227,425 5,035,269 Consumer staples (6.6%) BJs Wholesale Club, Inc.  8,000 274,080 Clorox Co. 22,300 1,238,988 CVS Caremark Corp. 47,100 1,353,654 Energizer Holdings, Inc.  2,400 129,936 General Mills, Inc. 18,600 1,129,950 Genuine Parts Co. 2,100 79,506 H.J. Heinz Co. 7,000 263,200 Kimberly-Clark Corp. 22,200 1,170,828 Kraft Foods, Inc. Class A # 45,502 1,221,729 Kroger Co. 45,000 1,188,450 McDonalds Corp. 10,900 677,871 Newell Rubbermaid, Inc. 36,100 353,058 Philip Morris International, Inc. 43,380 1,887,464 Procter & Gamble Co. (The) 31,300 1,934,966 Robert Half International, Inc. 6,000 124,920 Safeway, Inc. 19,900 473,023 SYSCO Corp. 8,000 183,520 Yum! Brands, Inc. 13,200 415,800 14,100,943 Energy (6.8%) Chevron Corp. 46,800 3,461,796 ConocoPhillips 23,800 1,232,840 12 Putnam VT The George Putnam Fund of Boston COMMON STOCKS (52.4%)* continued Shares Value Energy continued Devon Energy Corp. 17,000 $1,117,070 EOG Resources, Inc. 11,900 792,302 Exxon Mobil Corp. 44,400 3,544,452 Hess Corp. 7,400 396,936 Marathon Oil Corp. 47,500 1,299,600 National-Oilwell Varco, Inc.  10,000 244,400 Noble Corp. 7,400 163,466 Occidental Petroleum Corp. 21,100 1,265,789 Schlumberger, Ltd. 4,200 177,786 Sunoco, Inc. 1,400 60,844 Total SA ADR (France) 17,500 967,750 14,725,031 Financials (9.5%) ACE, Ltd. (Switzerland) 13,600 719,712 Allstate Corp. (The) 43,200 1,415,232 Assurant, Inc. 6,200 186,000 Axis Capital Holdings, Ltd. (Bermuda) 11,384 331,502 Bank of America Corp. 132,230 1,861,798 Bank of New York Mellon Corp. (The) 34,500 977,385 BB&T Corp. 23,500 645,310 Chubb Corp. (The) 22,400 1,142,400 Citigroup, Inc. 14,000 93,940 Everest Re Group, Ltd. (Bermuda) 3,300 251,262 Goldman Sachs Group, Inc. (The) 22,980 1,939,282 JPMorgan Chase & Co. 127,400 4,016,922 KeyCorp 13,900 118,428 PNC Financial Services Group 7,500 367,500 RenaissanceRe Holdings, Ltd. (Bermuda) 13,900 716,684 T. Rowe Price Group, Inc. 16,200 574,128 Travelers Cos., Inc. (The) 31,600 1,428,320 U.S. Bancorp 15,300 382,653 W.R. Berkley Corp. 12,700 393,700 Wells Fargo & Co. 95,000 2,800,600 20,362,758 Health care (8.2%) AmerisourceBergen Corp. 11,800 420,788 Baxter International, Inc. 15,900 852,081 Boston Scientific Corp.  38,700 299,538 Bristol-Myers Squibb Co. 22,500 523,125 Covidien, Ltd. 32,625 1,182,330 Eli Lilly & Co. 10,300 414,781 Endo Pharmaceuticals Holdings, Inc.  7,200 186,336 Forest Laboratories, Inc.  7,200 183,384 Hospira, Inc.  39,100 1,048,662 Humana, Inc.  4,500 167,760 Johnson & Johnson 27,900 1,669,257 COMMON STOCKS (52.4%)* continued Shares Value Health care continued King Pharmaceuticals, Inc.  24,400 $259,128 McKesson Corp. 26,500 1,026,345 Medco Health Solutions, Inc.  10,800 452,628 Medtronic, Inc. 26,000 816,920 Merck & Co., Inc. 56,100 1,705,440 Pfizer, Inc. 214,800 3,804,108 UnitedHealth Group, Inc. 9,600 255,360 WellPoint, Inc.  22,400 943,712 Wyeth 41,500 1,556,665 17,768,348 Technology (3.7%) Accenture, Ltd. Class A (Bermuda) 21,700 711,543 Apple, Inc.  1,200 102,420 Applied Materials, Inc. 82,900 839,777 Atmel Corp.  82,000 256,660 Cisco Systems, Inc.  14,200 231,460 eBay, Inc.  10,400 145,184 Electronic Arts, Inc.  18,200 291,928 EMC Corp.  34,300 359,121 Hewlett-Packard Co. # 22,900 831,041 IBM Corp. 16,200 1,363,392 Intel Corp. 32,300 473,518 Microsoft Corp. 56,700 1,102,248 Nokia OYJ ADR (Finland) 56,800 886,080 Oracle Corp.  14,800 262,404 Texas Instruments, Inc. 11,800 183,136 8,039,912 Transportation (0.8%) AMR Corp.  14,200 151,514 Burlington Northern Santa Fe Corp. 4,300 325,553 Union Pacific Corp. 3,900 186,420 United Parcel Service, Inc. Class B 16,300 899,108 US Airways Group, Inc.  7,800 60,294 1,622,889 Utilities and power (3.4%) Dominion Resources, Inc. 6,300 225,792 DTE Energy Co. 8,500 303,195 Duke Energy Corp. 24,300 364,743 Edison International 41,400 1,329,768 Energen Corp. 8,400 246,372 Entergy Corp. 14,220 1,182,109 Exelon Corp. 6,000 333,660 FirstEnergy Corp. 14,100 684,978 FPL Group, Inc. 8,300 417,739 PG&E Corp. 34,240 1,325,430 Sempra Energy 9,600 409,248 Wisconsin Energy Corp. 12,800 537,344 7,360,378 Total common stocks (cost $129,232,781) $112,881,195 13 Putnam VT The George Putnam Fund of Boston COLLATERALIZED MORTGAGE OBLIGATIONS (24.6%)* Principal amount Value Adjustable Rate Mortgage Trust FRB Ser. 04-5, Class 3A1, 4.948s, 2035 $263,061 $155,206 Asset Securitization Corp. Ser. 96-MD6, Class A7, 8.335s, 2029 168,702 179,960 FRB Ser. 97-D5, Class A5, 6.935s, 2043 73,000 44,033 Banc of America Commercial Mortgage, Inc. Ser. 01-1, Class G, 7.324s, 2036 160,000 131,164 Ser. 04-3, Class A5, 5.319s, 2039 580,000 494,574 Ser. 07-5, Class XW, Interest Only (IO), 0.44s, 2051 3,903,258 58,748 Ser. 07-1, Class XW, IO, 0.291s, 2049 2,490,582 27,650 Ser. 06-1, Class XC, IO, 0.067s, 2045 3,758,675 13,812 Banc of America Commercial Mortgage, Inc. 144A Ser. 01-PB1, Class K, 6.15s, 2035 100,000 64,186 Ser. 04-4, Class XC, IO, 0.285s, 2042 4,005,170 36,401 Ser. 04-5, Class XC, IO, 0.203s, 2041 6,152,249 44,443 Ser. 02-PB2, Class XC, IO, 0.183s, 2035 2,302,726 46,515 Ser. 06-5, Class XC, IO, 0.102s, 2016 13,157,137 97,214 Ser. 05-1, Class XW, IO, 0.101s, 2042 40,621,396 69,521 Ser. 06-4, Class XC, IO, 0.088s, 2046 6,379,291 38,347 Ser. 05-4, Class XC, IO, 0.083s, 2045 10,981,850 42,063 Banc of America Funding Corp. FRB Ser. 06-D, Class 6A1, 5.99s, 2036 72,559 34,103 Banc of America Large Loan FRB Ser. 04-BBA4, Class H, 2.145s, 2018 26,000 15,993 FRB Ser. 04-BBA4, Class G, 1.895s, 2018 61,000 54,223 Banc of America Large Loan 144A FRB Ser. 05-MIB1, Class K, 3.195s, 2022 111,000 90,000 FRB Ser. 05-MIB1, Class J, 2.245s, 2022 244,000 158,307 Banc of America Mortgage Securities FRB Ser. 03-F, Class 2A1, 4.67s, 2033 33,099 23,997 Ser. 05-E, Class 2, IO, 0.3s, 2035 3,843,355 10,659 Ser. 04-D, Class 2A, IO, 0.16s, 2034 1,313,375 462 Banc of America Structured Security Trust 144A Ser. 02-X1, Class A3, 5.436s, 2033 107,253 105,511 COLLATERALIZED MORTGAGE OBLIGATIONS (24.6%)* continued Principal amount Value Bayview Commercial Asset Trust 144A Ser. 06-4A, IO, 2.331s, 2036 $139,707 $13,440 Ser. 04-2, IO, 2.22s, 2034 805,778 26,430 Ser. 04-3, IO, 2.15s, 2035 385,181 12,634 Ser. 06-2A, IO, 1.798s, 2036 359,664 21,580 Ser. 05-3A, IO, 1.6s, 2035 1,835,543 110,133 Ser. 05-1A, IO, 1.6s, 2035 607,493 21,080 Ser. 07-5A, IO, 1.55s, 2037 1,181,675 89,453 Ser. 07-2A, IO, 1.3s, 2037 1,958,418 150,798 Ser. 07-1, Class S, IO, 1.211s, 2037 1,590,017 102,556 FRB Ser. 05-1A, Class A1, 0.771s, 2035 138,008 104,886 Bear Stearns Alternate Trust FRB Ser. 06-5, Class 2A2, 6 1/4s, 2036 878,652 307,528 Ser. 04-9, Class 1A1, 5.92s, 2034 15,821 9,085 FRB Ser. 05-7, Class 23A1, 5.649s, 2035 23,662 11,087 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 00-WF2, Class F, 8.186s, 2032 151,000 110,015 Ser. 04-PR3I, Class X1, IO, 0.326s, 2041 948,886 11,181 Ser. 05-PWR9, Class X1, IO, 0.11s, 2042 6,816,993 34,426 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 06-PW14, Class XW, IO, 0.689s, 2038 2,128,360 53,337 Ser. 06-PW14, Class X1, IO, 0.076s, 2038 2,289,644 19,737 Ser. 07-PW15, Class X1, IO, 0.066s, 2044 8,849,183 51,856 Ser. 05-PW10, Class X1, IO, 0.056s, 2040 17,105,354 39,171 Bear Stearns Small Balance Commercial Trust 144A Ser. 06-1A, Class AIO, IO, 1s, 2034 701,400 6,850 Chase Commercial Mortgage Securities Corp. Ser. 00-3, Class A2, 7.319s, 2032 64,815 63,922 Chase Commercial Mortgage Securities Corp. 144A Ser. 98-1, Class F, 6.56s, 2030 580,000 546,472 Ser. 98-1, Class G, 6.56s, 2030 148,000 129,353 Ser. 98-1, Class H, 6.34s, 2030 227,000 173,272 Citigroup Commercial Mortgage Trust Ser. 08-C7, Class A3, 6.096s, 2014 905,000 508,677 Ser. 08-C7, Class A2A, 6.034s, 2049 495,000 340,959 Citigroup Mortgage Loan Trust, Inc. IFB Ser. 07-6, Class 2A5, IO, 6.179s, 2037 550,137 37,134 FRB Ser. 06-AR7, Class 2A2A, 5.649s, 2036 95,708 43,068 14 Putnam VT The George Putnam Fund of Boston COLLATERALIZED MORTGAGE OBLIGATIONS (24.6%)* continued Principal amount Value Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.377s, 2049 $3,578,706 $55,112 Ser. 06-CD2, Class X, IO, 0.086s, 2046 10,647,718 25,854 Ser. 07-CD4, Class XC, IO, 0.059s, 2049 11,969,571 57,454 Commercial Mortgage Acceptance Corp. 144A Ser. 98-C1, Class F, 6.23s, 2031 260,000 213,608 Commercial Mortgage Loan Trust Ser. 08-LS1, Class A4B, 6.02s, 2017 224,000 162,029 Commercial Mortgage Pass-Through Certificates 144A Ser. 06-CN2A, Class H, 5.57s, 2019 131,000 55,779 Ser. 06-CN2A, Class J, 5.57s, 2019 105,000 44,381 FRB Ser. 01-J2A, Class A2F, 1.54s, 2034 211,000 160,360 Ser. 03-LB1A, Class X1, IO, 0.449s, 2038 1,148,089 32,732 Ser. 05-LP5, Class XC, IO, 0.102s, 2043 10,604,499 50,397 Ser. 06-C8, Class XS, IO, 0.066s, 2046 6,433,845 27,163 Ser. 05-C6, Class XC, IO, 0.064s, 2044 12,241,616 37,964 Countrywide Alternative Loan Trust IFB Ser. 04-2CB, Class 1A5, IO, 7.129s, 2034 10,480 435 Ser. 06-45T1, Class 2A2, 6s, 2037 32,350 14,370 Ser. 06-J8, Class A4, 6s, 2037 26,736 11,341 Ser. 05-24, Class 1AX, IO, 0.737s, 2035 1,633,162 20,159 Countrywide Home Loans FRB Ser. 05-HYB7, Class 6A1, 5.707s, 2035 40,383 20,191 Ser. 05-9, Class 1X, IO, 3.126s, 2035 997,053 14,060 Ser. 05-2, Class 2X, IO, 1.16s, 2035 1,042,504 14,253 Countrywide Home Loans 144A IFB Ser. 05-R2, Class 2A3, 8s, 2035 118,532 112,999 IFB Ser. 05-R1, Class 1AS, IO, 4.549s, 2035 1,035,935 65,367 IFB Ser. 05-R2, Class 1AS, IO, 4.202s, 2035 625,215 36,763 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.81s, 2039 590,000 423,795 Ser. 06-C5, Class AX, IO, 0.091s, 2039 4,102,759 23,657 COLLATERALIZED MORTGAGE OBLIGATIONS (24.6%)* continued Principal amount Value Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C2, Class AX, IO, 0.114s, 2049 $16,066,388 $82,196 Ser. 06-C4, Class AX, IO, 0.113s, 2039 9,831,680 78,736 Ser. 07-C1, Class AX, IO, 0.07s, 2040 11,208,323 44,508 Crown Castle Towers, LLC 144A Ser. 05-1A, Class D, 5.612s, 2035 385,000 269,500 CS First Boston Mortgage Securities Corp. Ser. 97-C2, Class F, 7.46s, 2035 216,000 222,069 Ser. 04-C2, Class A2, 5.416s, 2036 (F) 650,000 449,019 CS First Boston Mortgage Securities Corp. 144A FRB Ser. 05-TFLA, Class J, 2.145s, 2020 25,000 16,250 FRB Ser. 04-TF2A, Class J, 2.145s, 2016 189,000 103,950 FRB Ser. 05-TF2A, Class J, 2.095s, 2020 91,320 50,226 FRB Ser. 04-TF2A, Class H, 1.895s, 2019 81,000 52,650 Ser. 01-CK1, Class AY, IO, 0.78s, 2035 7,960,540 88,362 Ser. 04-C4, Class AX, IO, 0.532s, 2039 1,512,037 19,392 Ser. 02-CP3, Class AX, IO, 0.423s, 2035 2,286,263 63,248 DLJ Commercial Mortgage Corp. Ser. 00-CF1, Class A1B, 7.62s, 2033 278,819 279,070 Ser. 99-CG2, Class B3, 6.1s, 2032 207,000 195,353 Ser. 99-CG2, Class B4, 6.1s, 2032 370,000 129,500 Fannie Mae IFB Ser. 07-80, Class AS, 45.59s, 2037 113,626 149,476 IFB Ser. 07-75, Class CS, 42.201s, 2037 178,938 241,778 IFB Ser. 06-62, Class PS, 37.073s, 2036 175,705 229,846 IFB Ser. 07-W7, Class 1A4, 36.353s, 2037 180,225 207,258 IFB Ser. 07-81, Class SC, 34.973s, 2037 180,861 222,803 IFB Ser. 06-104, Class GS, 32.167s, 2036 123,286 150,652 IFB Ser. 06-104, Class ES, 31.094s, 2036 217,148 271,800 IFB Ser. 07-96, Class AS, 27.794s, 2037 220,637 248,378 IFB Ser. 05-37, Class SU, 27.315s, 2035 267,358 323,111 IFB Ser. 06-49, Class SE, 27.115s, 2036 285,113 345,989 15 Putnam VT The George Putnam Fund of Boston COLLATERALIZED MORTGAGE OBLIGATIONS (24.6%)* continued Principal amount Value Fannie Mae IFB Ser. 06-60, Class AK, 26.915s, 2036 $147,303 $177,145 IFB Ser. 06-60, Class TK, 26.715s, 2036 83,979 100,022 IFB Ser. 06-115, Class ES, 24.675s, 2036 186,233 220,727 IFB Ser. 05-57, Class CD, 23.358s, 2035 147,933 168,168 IFB Ser. 05-115, Class NQ, 23.17s, 2036 97,604 108,098 IFB Ser. 05-74, Class CP, 23.022s, 2035 173,124 185,094 IFB Ser. 05-99, Class SA, 22.839s, 2035 202,156 230,702 IFB Ser. 05-45, Class DA, 22.692s, 2035 317,691 359,840 IFB Ser. 05-45, Class DC, 22.582s, 2035 264,743 299,709 IFB Ser. 06-60, Class CS, 22.362s, 2036 90,244 99,729 IFB Ser. 05-57, Class DC, 20.243s, 2034 236,585 260,621 IFB Ser. 05-95, Class OP, 18.9s, 2035 127,660 125,299 IFB Ser. 05-45, Class PC, 18.836s, 2034 117,745 118,007 IFB Ser. 05-74, Class SK, 18.834s, 2035 319,918 347,888 IFB Ser. 05-74, Class CS, 18.724s, 2035 196,822 216,809 IFB Ser. 05-106, Class JC, 18.663s, 2035 87,453 94,901 IFB Ser. 05-114, Class SP, 18.284s, 2036 122,115 127,906 IFB Ser. 05-83, Class QP, 16.169s, 2034 74,791 77,973 IFB Ser. 05-72, Class SB, 15.697s, 2035 199,029 209,681 IFB Ser. 07-W6, Class 6A2, IO, 7.329s, 2037 209,299 18,314 IFB Ser. 06-90, Class SE, IO, 7.329s, 2036 231,673 22,312 IFB Ser. 03-66, Class SA, IO, 7.179s, 2033 344,410 28,167 IFB Ser. 04-17, Class ST, IO, 7.129s, 2034 46,629 5,697 IFB Ser. 07-W6, Class 5A2, IO, 6.819s, 2037 321,406 25,102 IFB Ser. 07-W4, Class 4A2, IO, 6.809s, 2037 1,629,077 127,231 IFB Ser. 07-W2, Class 3A2, IO, 6.809s, 2037 424,406 33,146 IFB Ser. 06-115, Class BI, IO, 6.789s, 2036 379,973 32,468 COLLATERALIZED MORTGAGE OBLIGATIONS (24.6%)* continued Principal amount Value Fannie Mae IFB Ser. 05-113, Class AI, IO, 6.759s, 2036 $73,176 $6,611 IFB Ser. 05-113, Class DI, IO, 6.759s, 2036 2,501,376 201,236 IFB Ser. 05-52, Class DC, IO, 6.729s, 2035 210,586 23,002 IFB Ser. 06-60, Class SI, IO, 6.679s, 2036 439,463 37,618 IFB Ser. 06-60, Class UI, IO, 6.679s, 2036 178,351 15,832 IFB Ser. 07-W7, Class 3A2, IO, 6.659s, 2037 531,505 58,864 IFB Ser. 03-122, Class SA, IO, 6.629s, 2028 584,884 34,031 IFB Ser. 03-122, Class SJ, IO, 6.629s, 2028 603,714 34,981 IFB Ser. 06-60, Class DI, IO, 6.599s, 2035 207,455 16,202 IFB Ser. 04-60, Class SW, IO, 6.579s, 2034 881,038 73,214 IFB Ser. 05-65, Class KI, IO, 6.529s, 2035 1,545,236 118,829 IFB Ser. 08-01, Class GI, IO, 6.489s, 2037 1,809,679 150,384 IFB Ser. 07-32, Class JS, IO, 6.319s, 2037 95,247 8,012 IFB Ser. 07-23, Class SI, IO, 6.299s, 2037 352,427 26,664 IFB Ser. 07-54, Class CI, IO, 6.289s, 2037 254,295 19,989 IFB Ser. 07-39, Class PI, IO, 6.289s, 2037 274,746 20,377 IFB Ser. 07-28, Class SE, IO, 6.279s, 2037 306,899 23,883 IFB Ser. 06-128, Class SH, IO, 6.279s, 2037 336,654 25,894 IFB Ser. 06-56, Class SM, IO, 6.279s, 2036 842,469 65,811 IFB Ser. 05-73, Class SI, IO, 6.279s, 2035 197,951 14,868 IFB Ser. 05-12, Class SC, IO, 6.279s, 2035 275,064 27,231 IFB Ser. 05-17, Class ES, IO, 6.279s, 2035 381,723 34,920 IFB Ser. 05-17, Class SY, IO, 6.279s, 2035 177,699 16,205 IFB Ser. 07-W5, Class 2A2, IO, 6.269s, 2037 169,549 13,988 IFB Ser. 07-30, Class IE, IO, 6.269s, 2037 855,783 88,073 IFB Ser. 06-123, Class CI, IO, 6.269s, 2037 680,101 52,634 IFB Ser. 06-123, Class UI, IO, 6.269s, 2037 302,481 24,199 16 Putnam VT The George Putnam Fund of Boston COLLATERALIZED MORTGAGE OBLIGATIONS (24.6%)* continued Principal amount Value Fannie Mae IFB Ser. 05-82, Class SY, IO, 6.259s, 2035 $769,358 $58,164 IFB Ser. 05-45, Class EW, IO, 6.249s, 2035 689,678 54,845 IFB Ser. 05-45, Class SR, IO, 6.249s, 2035 1,038,920 81,468 Ser. 05-3, Class GS, IO, 6.229s, 2035 112,985 8,833 IFB Ser. 07-15, Class BI, IO, 6.229s, 2037 488,082 38,605 IFB Ser. 06-16, Class SM, IO, 6.229s, 2036 232,034 19,660 IFB Ser. 05-95, Class CI, IO, 6.229s, 2035 459,930 41,808 IFB Ser. 05-84, Class SG, IO, 6.229s, 2035 754,460 62,696 IFB Ser. 05-57, Class NI, IO, 6.229s, 2035 154,499 14,111 IFB Ser. 05-54, Class SA, IO, 6.229s, 2035 729,734 57,571 IFB Ser. 05-23, Class SG, IO, 6.229s, 2035 572,321 48,918 IFB Ser. 05-17, Class SA, IO, 6.229s, 2035 505,080 39,702 IFB Ser. 05-17, Class SE, IO, 6.229s, 2035 549,247 45,400 IFB Ser. 05-83, Class QI, IO, 6.219s, 2035 125,063 12,242 IFB Ser. 06-128, Class GS, IO, 6.209s, 2037 284,947 21,881 IFB Ser. 06-114, Class IS, IO, 6.179s, 2036 347,303 26,151 IFB Ser. 06-116, Class ES, IO, 6.179s, 2036 166,740 12,966 IFB Ser. 06-116, Class LS, IO, 6.179s, 2036 79,141 6,906 IFB Ser. 06-115, Class GI, IO, 6.169s, 2036 334,452 27,359 IFB Ser. 06-115, Class IE, IO, 6.169s, 2036 262,823 25,167 IFB Ser. 06-117, Class SA, IO, 6.169s, 2036 391,254 29,691 IFB Ser. 06-121, Class SD, IO, 6.169s, 2036 656,109 49,602 IFB Ser. 06-109, Class SG, IO, 6.159s, 2036 469,571 37,284 IFB Ser. 06-104, Class SY, IO, 6.149s, 2036 179,513 13,795 IFB Ser. 06-109, Class SH, IO, 6.149s, 2036 350,415 30,869 IFB Ser. 06-111, Class SA, IO, 6.149s, 2036 82,997 6,349 Ser. 06-104, Class SG, IO, 6.129s, 2036 328,960 23,355 COLLATERALIZED MORTGAGE OBLIGATIONS (24.6%)* continued Principal amount Value Fannie Mae IFB Ser. 07-W6, Class 4A2, IO, 6.129s, 2037 $1,330,888 $102,345 IFB Ser. 06-128, Class SC, IO, 6.129s, 2037 1,102,645 84,020 IFB Ser. 06-43, Class SI, IO, 6.129s, 2036 341,087 26,178 IFB Ser. 06-44, Class IS, IO, 6.129s, 2036 570,421 43,383 IFB Ser. 06-8, Class JH, IO, 6.129s, 2036 1,223,159 95,675 IFB Ser. 05-122, Class SG, IO, 6.129s, 2035 236,669 23,475 IFB Ser. 05-95, Class OI, IO, 6.119s, 2035 80,619 9,525 IFB Ser. 06-92, Class JI, IO, 6.109s, 2036 226,403 24,264 IFB Ser. 06-92, Class LI, IO, 6.109s, 2036 387,471 29,028 IFB Ser. 06-96, Class ES, IO, 6.109s, 2036 428,250 32,718 IFB Ser. 06-99, Class AS, IO, 6.109s, 2036 238,155 18,910 IFB Ser. 06-85, Class TS, IO, 6.089s, 2036 636,561 48,972 IFB Ser. 06-61, Class SE, IO, 6.079s, 2036 658,044 45,974 IFB Ser. 07-75, Class PI, IO, 6.069s, 2037 426,904 33,292 IFB Ser. 07-76, Class SA, IO, 6.069s, 2037 480,023 27,637 IFB Ser. 07-W7, Class 2A2, IO, 6.059s, 2037 1,111,172 108,573 IFB Ser. 07-88, Class MI, IO, 6.049s, 2037 79,893 9,750 Ser. 06-94, Class NI, IO, 6.029s, 2036 161,217 11,382 IFB Ser. 07-116, Class IA, IO, 6.029s, 2037 1,738,352 124,987 IFB Ser. 07-103, Class AI, IO, 6.029s, 2037 1,926,207 136,722 IFB Ser. 07-1, Class NI, IO, 6.029s, 2037 974,068 78,136 IFB Ser. 07-15, Class NI, IO, 6.029s, 2022 433,142 31,663 Ser. 08-76, Class JI, IO, 6s, 2038 462,728 42,802 Ser. 383, Class 28, IO, 6s, 2038 487,440 45,088 Ser. 383, Class 29, IO, 6s, 2038 438,389 40,551 IFB Ser. 08-3, Class SC, IO, 5.979s, 2038 93,937 8,810 IFB Ser. 07-109, Class XI, IO, 5.979s, 2037 287,805 25,507 IFB Ser. 07-109, Class YI, IO, 5.979s, 2037 419,291 31,884 IFB Ser. 07-W8, Class 2A2, IO, 5.979s, 2037 716,834 49,943 17 Putnam VT The George Putnam Fund of Boston COLLATERALIZED MORTGAGE OBLIGATIONS (24.6%)* continued Principal amount Value Fannie Mae IFB Ser. 07-88, Class JI, IO, 5.979s, 2037 $577,465 $43,233 IFB Ser. 07-54, Class KI, IO, 5.969s, 2037 215,200 15,186 IFB Ser. 07-30, Class JS, IO, 5.969s, 2037 698,141 54,525 IFB Ser. 07-30, Class LI, IO, 5.969s, 2037 1,074,840 91,415 IFB Ser. 07-W2, Class 1A2, IO, 5.959s, 2037 302,859 20,958 IFB Ser. 07-106, Class SN, IO, 5.939s, 2037 431,821 32,614 IFB Ser. 07-54, Class IA, IO, 5.939s, 2037 377,472 27,562 IFB Ser. 07-54, Class IB, IO, 5.939s, 2037 377,472 27,562 IFB Ser. 07-54, Class IC, IO, 5.939s, 2037 377,472 27,562 IFB Ser. 07-54, Class ID, IO, 5.939s, 2037 377,472 27,562 IFB Ser. 07-54, Class IE, IO, 5.939s, 2037 377,472 27,562 IFB Ser. 07-54, Class IF, IO, 5.939s, 2037 561,153 47,524 IFB Ser. 07-54, Class NI, IO, 5.939s, 2037 309,229 22,137 IFB Ser. 07-54, Class UI, IO, 5.939s, 2037 447,260 22,296 IFB Ser. 07-109, Class AI, IO, 5.929s, 2037 1,491,234 107,220 IFB Ser. 07-91, Class AS, IO, 5.929s, 2037 277,993 21,378 IFB Ser. 07-91, Class HS, IO, 5.929s, 2037 299,727 24,552 IFB Ser. 07-15, Class CI, IO, 5.909s, 2037 1,269,178 92,081 IFB Ser. 06-115, Class JI, IO, 5.909s, 2036 922,100 72,016 IFB Ser. 07-109, Class PI, IO, 5.879s, 2037 425,755 30,260 IFB Ser. 06-123, Class LI, IO, 5.849s, 2037 609,746 46,091 IFB Ser. 08-1, Class NI, IO, 5.779s, 2037 819,422 54,819 IFB Ser. 07-116, Class BI, IO, 5.779s, 2037 1,586,786 106,156 IFB Ser. 08-01, Class AI, IO, 5.779s, 2037 2,207,039 140,434 IFB Ser. 08-10, Class GI, IO, 5.759s, 2038 566,005 34,288 IFB Ser. 08-13, Class SA, IO, 5.749s, 2038 88,912 6,582 IFB Ser. 08-1, Class HI, IO, 5.729s, 2037 1,025,076 64,211 COLLATERALIZED MORTGAGE OBLIGATIONS (24.6%)* continued Principal amount Value Fannie Mae IFB Ser. 07-39, Class AI, IO, 5.649s, 2037 $663,476 $49,827 IFB Ser. 07-32, Class SD, IO, 5.639s, 2037 447,245 34,609 IFB Ser. 07-30, Class UI, IO, 5.629s, 2037 366,879 24,762 IFB Ser. 07-32, Class SC, IO, 5.629s, 2037 593,842 40,895 IFB Ser. 07-1, Class CI, IO, 5.629s, 2037 426,814 29,030 IFB Ser. 05-74, Class SE, IO, 5.629s, 2035 1,462,680 99,629 IFB Ser. 08-66, Class SG, IO, 5.599s, 2038 469,321 30,330 IFB Ser. 05-14, Class SE, IO, 5.579s, 2035 152,728 10,256 IFB Ser. 05-58, Class IK, IO, 5.529s, 2035 573,971 35,071 IFB Ser. 08-1, Class BI, IO, 5.439s, 2038 621,144 39,595 IFB Ser. 07-75, Class ID, IO, 5.399s, 2037 322,983 21,457 Ser. 06-W3, Class 1AS, IO, 4.591s, 2046 1,427,781 91,092 Ser. 03-W12, Class 2, IO, 2.219s, 2043 841,203 30,544 Ser. 03-W10, Class 3, IO, 1.934s, 2043 515,499 21,010 Ser. 03-W10, Class 1, IO, 1.913s, 2043 2,872,325 88,167 Ser. 03-W8, Class 12, IO, 1.634s, 2042 2,034,120 77,060 Ser. 03-W17, Class 12, IO, 1.148s, 2033 782,725 20,813 Ser. 03-T2, Class 2, IO, 0.809s, 2042 2,916,054 55,937 Ser. 03-W3, Class 2IO1, IO, 0.681s, 2042 282,286 4,534 Ser. 03-W6, Class 51, IO, 0.671s, 2042 865,523 14,921 Ser. 01-T12, Class IO, 0.565s, 2041 1,396,382 20,824 Ser. 03-W2, Class 1, IO, 0.466s, 2042 1,489,447 17,030 Ser. 03-W3, Class 1, IO, 0.439s, 2042 3,040,150 32,459 Ser. 02-T1, Class IO, IO, 0.425s, 2031 1,265,056 11,773 Ser. 03-W6, Class 3, IO, 0.368s, 2042 1,226,110 10,661 Ser. 03-W6, Class 23, IO, 0.352s, 2042 1,289,416 10,734 Ser. 03-W4, Class 3A, IO, 0.351s, 2042 1,202,812 7,326 18 Putnam VT The George Putnam Fund of Boston COLLATERALIZED MORTGAGE OBLIGATIONS (24.6%)* continued Principal amount Value Fannie Mae Ser. 08-33, Principal Only (PO), zero %, 2038 $94,344 $76,419 Ser. 08-9, PO, zero %, 2038 89,626 73,494 Ser. 07-15, Class IM, IO, zero %, 2009 413,745 311 Ser. 07-16, Class TS, IO, zero %, 2009 1,729,189 1,402 FRB Ser. 06-115, Class SN, zero %, 2036 159,414 109,749 FRB Ser. 05-57, Class UL, zero %, 2035 294,728 276,214 FRB Ser. 05-36, Class QA, zero %, 2035 62,886 59,375 FRB Ser. 05-65, Class CU, zero %, 2034 51,195 47,097 FRB Ser. 05-81, Class DF, zero %, 2033 33,071 31,042 IFB Ser. 06-75, Class FY, zero %, 2036 64,248 57,878 Federal Home Loan Mortgage Corp. Structured Pass-Through Securities IFB Ser. T-56, Class 2ASI, IO, 7.629s, 2043 197,721 25,704 Ser. T-56, Class A, IO, 0.524s, 2043 1,227,806 15,054 Ser. T-56, Class 3, IO, 0.351s, 2043 869,104 9,022 Ser. T-56, Class 1, IO, 0.283s, 2043 1,131,424 7,819 Ser. T-56, Class 2, IO, 0.02s, 2043 1,026,932 1,928 FFCA Secured Lending Corp. 144A Ser. 00-1, Class A2, 7.77s, 2027 267,836 53,567 First Horizon Alternative Mortgage Securities FRB Ser. 05-AA10, Class 2A1, 5.742s, 2035 176,606 90,069 First Union National Bank-Bank of America Commercial Mortgage 144A Ser. 01-C1, Class 3, IO, 1.683s, 2033 3,622,916 87,588 First Union-Lehman Brothers Commercial Mortgage Trust II Ser. 97-C2, Class F, 7 1/2s, 2029 346,000 339,762 Ser. 97-C2, Class G, 7 1/2s, 2029 116,000 52,200 First Union-Lehman Brothers-Bank of America 144A Ser. 98-C2, Class G, 7s, 2035 443,000 259,968 Freddie Mac IFB Ser. 3339, Class WS, 36.995s, 2037 168,093 224,045 IFB Ser. 3339, Class JS, 35.068s, 2037 145,425 187,656 IFB Ser. 3202, Class PS, 32.07s, 2036 78,963 100,242 IFB Ser. 3331, Class SE, 31.83s, 2037 141,133 175,794 IFB Ser. 3153, Class SX, 27.275s, 2036 76,496 95,271 COLLATERALIZED MORTGAGE OBLIGATIONS (24.6%)* continued Principal amount Value Freddie Mac IFB Ser. 3081, Class DC, 23.782s, 2035 $167,114 $191,433 IFB Ser. 3360, Class SC, 22.394s, 2037 244,513 267,742 IFB Ser. 3114, Class GK, 21.62s, 2036 115,690 134,479 IFB Ser. 2976, Class KL, 20.002s, 2035 307,622 345,574 IFB Ser. 2990, Class DP, 19.892s, 2034 262,543 285,169 IFB Ser. 2979, Class AS, 19.892s, 2034 74,102 80,810 IFB Ser. 3149, Class SU, 16.376s, 2036 123,460 131,292 IFB Ser. 2990, Class WP, 13.945s, 2035 174,544 180,587 IFB Ser. 2990, Class LB, 13.891s, 2034 320,846 334,790 IFB Ser. 2927, Class SI, IO, 7s, 2035 421,133 41,224 IFB Ser. 2828, Class GI, IO, 6.305s, 2034 499,557 56,167 IFB Ser. 3184, Class SP, IO, 6.155s, 2033 393,098 31,804 IFB Ser. 2869, Class SH, IO, 6.105s, 2034 222,053 14,510 IFB Ser. 2869, Class JS, IO, 6.055s, 2034 1,051,556 66,544 IFB Ser. 2882, Class LS, IO, 6.005s, 2034 115,745 9,473 IFB Ser. 3203, Class SH, IO, 5.945s, 2036 225,163 18,638 IFB Ser. 2815, Class PT, IO, 5.855s, 2032 497,851 39,826 IFB Ser. 2828, Class TI, IO, 5.855s, 2030 231,018 18,722 IFB Ser. 3397, Class GS, IO, 5.805s, 2037 251,921 21,442 IFB Ser. 3297, Class BI, IO, 5.565s, 2037 1,113,053 87,503 IFB Ser. 3287, Class SD, IO, 5.555s, 2037 434,653 33,837 IFB Ser. 3281, Class BI, IO, 5.555s, 2037 213,183 17,810 IFB Ser. 3281, Class CI, IO, 5.555s, 2037 114,646 9,396 IFB Ser. 3249, Class SI, IO, 5.555s, 2036 174,327 18,993 IFB Ser. 2922, Class SE, IO, 5.555s, 2035 586,699 58,453 IFB Ser. 3045, Class DI, IO, 5.535s, 2035 3,129,827 229,717 IFB Ser. 3236, Class ES, IO, 5.505s, 2036 378,297 31,161 19 Putnam VT The George Putnam Fund of Boston COLLATERALIZED MORTGAGE OBLIGATIONS (24.6%)* continued Principal amount Value Freddie Mac IFB Ser. 3136, Class NS, IO, 5.505s, 2036 $764,122 $60,354 IFB Ser. 3118, Class SD, IO, 5.505s, 2036 944,720 72,847 IFB Ser. 2927, Class ES, IO, 5.505s, 2035 327,404 22,043 IFB Ser. 2950, Class SM, IO, 5.505s, 2016 642,901 58,205 IFB Ser. 3256, Class S, IO, 5.495s, 2036 432,062 35,904 IFB Ser. 3031, Class BI, IO, 5.495s, 2035 250,361 23,122 IFB Ser. 3370, Class TS, IO, 5.475s, 2037 93,895 8,076 IFB Ser. 3244, Class SB, IO, 5.465s, 2036 304,669 25,770 IFB Ser. 3244, Class SG, IO, 5.465s, 2036 355,367 27,220 IFB Ser. 3236, Class IS, IO, 5.455s, 2036 551,615 41,371 IFB Ser. 2962, Class BS, IO, 5.455s, 2035 1,414,214 96,308 IFB Ser. 3114, Class TS, IO, 5.455s, 2030 1,530,712 122,264 IFB Ser. 3128, Class JI, IO, 5.435s, 2036 875,652 70,578 IFB Ser. 2990, Class LI, IO, 5.435s, 2034 483,279 41,563 IFB Ser. 3240, Class S, IO, 5.425s, 2036 1,060,857 76,904 IFB Ser. 3153, Class JI, IO, 5.425s, 2036 494,088 36,118 IFB Ser. 3065, Class DI, IO, 5.425s, 2035 190,926 17,005 IFB Ser. 3145, Class GI, IO, 5.405s, 2036 719,994 59,832 IFB Ser. 3114, Class GI, IO, 5.405s, 2036 277,322 24,430 IFB Ser. 3339, Class JI, IO, 5.395s, 2037 1,062,163 71,059 IFB Ser. 3218, Class AS, IO, 5.385s, 2036 366,461 26,293 IFB Ser. 3221, Class SI, IO, 5.385s, 2036 446,430 32,163 IFB Ser. 3153, Class UI, IO, 5 3/8s, 2036 1,285,231 120,304 IFB Ser. 3202, Class PI, IO, 5.345s, 2036 1,241,147 90,960 IFB Ser. 3355, Class MI, IO, 5.305s, 2037 296,394 22,332 IFB Ser. 3201, Class SG, IO, 5.305s, 2036 569,235 52,176 IFB Ser. 3203, Class SE, IO, 5.305s, 2036 509,854 44,342 COLLATERALIZED MORTGAGE OBLIGATIONS (24.6%)* continued Principal amount Value Freddie Mac IFB Ser. 3171, Class PS, IO, 5.29s, 2036 $467,095 $37,087 IFB Ser. 3152, Class SY, IO, 5.285s, 2036 573,594 52,019 IFB Ser. 3284, Class BI, IO, 5.255s, 2037 352,057 27,142 IFB Ser. 3260, Class SA, IO, 5.255s, 2037 351,002 23,221 IFB Ser. 3199, Class S, IO, 5.255s, 2036 282,772 22,483 IFB Ser. 3284, Class LI, IO, 5.245s, 2037 1,345,789 95,244 IFB Ser. 3281, Class AI, IO, 5.235s, 2037 1,289,737 105,668 IFB Ser. 3311, Class EI, IO, 5.215s, 2037 349,776 26,313 IFB Ser. 3311, Class IA, IO, 5.215s, 2037 533,812 45,171 IFB Ser. 3311, Class IB, IO, 5.215s, 2037 533,812 45,171 IFB Ser. 3311, Class IC, IO, 5.215s, 2037 533,812 45,171 IFB Ser. 3311, Class ID, IO, 5.215s, 2037 533,812 45,171 IFB Ser. 3311, Class IE, IO, 5.215s, 2037 754,671 63,860 IFB Ser. 3375, Class MS, IO, 5.205s, 2037 87,123 6,489 IFB Ser. 3240, Class GS, IO, 5.185s, 2036 637,077 50,953 IFB Ser. 3257, Class SI, IO, 5 1/8s, 2036 277,307 20,789 IFB Ser. 3225, Class JY, IO, 5.095s, 2036 1,211,091 82,623 IFB Ser. 3339, Class TI, IO, 4.945s, 2037 495,615 38,539 IFB Ser. 3284, Class CI, IO, 4.925s, 2037 991,309 66,565 IFB Ser. 3016, Class SQ, IO, 4.915s, 2035 504,928 27,972 IFB Ser. 3397, Class SQ, IO, 4.775s, 2037 434,732 29,128 IFB Ser. 3235, Class SA, IO, 4.755s, 2036 80,479 4,778 Ser. 3327, Class IF, IO, zero %, 2037 213,376 5,590 Ser. 3292, Class DO, PO, zero %, 2037 82,812 75,305 Ser. 3255, Class CO, PO, zero %, 2036 78,256 63,275 FRB Ser. 3349, Class DO, zero %, 2037 124,738 112,641 FRB Ser. 3326, Class YF, zero %, 2037 103,416 95,249 FRB Ser. 3241, Class FH, zero %, 2036 113,104 107,885 FRB Ser. 3231, Class XB, zero %, 2036 84,007 81,764 FRB Ser. 3147, Class SF, zero %, 2036 203,817 145,768 FRB Ser. 3326, Class WF, zero %, 2035 134,683 118,951 FRB Ser. 3003, Class XF, zero %, 2035 277,750 246,710 20 Putnam VT The George Putnam Fund of Boston COLLATERALIZED MORTGAGE OBLIGATIONS (24.6%)* continued Principal amount Value GE Capital Commercial Mortgage Corp. 144A Ser. 07-C1, Class XC, IO, 0.093s, 2019 $24,516,487 $77,274 Ser. 05-C2, Class XC, IO, 0.082s, 2043 6,423,462 26,871 Ser. 05-C3, Class XC, IO, 0.064s, 2045 30,714,327 76,611 GMAC Commercial Mortgage Securities, Inc. Ser. 99-C3, Class F, 7.896s, 2036 131,000 130,489 Ser. 97-C1, Class X, IO, 1.252s, 2029 140,703 9,005 Ser. 05-C1, Class X1, IO, 0.185s, 2043 11,432,056 78,272 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 201,000 60,300 Ser. 06-C1, Class XC, IO, 0.07s, 2045 17,712,900 47,030 Government National Mortgage Association IFB Ser. 07-44, Class SP, 33.77s, 2036 178,224 214,922 IFB Ser. 05-66, Class SP, 17.367s, 2035 161,481 167,324 IFB Ser. 05-7, Class JM, 14.776s, 2034 293,423 307,891 IFB Ser. 08-29, Class SA, IO, 7.273s, 2038 191,393 14,274 IFB Ser. 06-62, Class SI, IO, 6.873s, 2036 385,350 26,742 IFB Ser. 07-1, Class SL, IO, 6.853s, 2037 176,929 12,869 IFB Ser. 07-1, Class SM, IO, 6.843s, 2037 176,929 12,846 IFB Ser. 07-49, Class NY, IO, 6.593s, 2035 1,505,714 106,329 IFB Ser. 07-35, Class TY, IO, 6.393s, 2035 442,445 28,224 IFB Ser. 07-26, Class SG, IO, 6.343s, 2037 588,060 36,136 IFB Ser. 07-9, Class BI, IO, 6.313s, 2037 1,146,372 73,127 IFB Ser. 07-31, Class CI, IO, 6.303s, 2037 271,370 18,644 IFB Ser. 07-25, Class SA, IO, 6.293s, 2037 397,834 25,738 IFB Ser. 07-25, Class SB, IO, 6.293s, 2037 776,407 49,100 IFB Ser. 07-22, Class S, IO, 6.293s, 2037 332,486 25,707 IFB Ser. 07-11, Class SA, IO, 6.293s, 2037 295,251 21,628 IFB Ser. 07-14, Class SB, IO, 6.293s, 2037 279,182 17,440 IFB Ser. 05-84, Class AS, IO, 6.293s, 2035 58,826 4,812 IFB Ser. 07-51, Class SJ, IO, 6.243s, 2037 366,097 27,981 IFB Ser. 07-58, Class PS, IO, 6.193s, 2037 197,994 14,773 COLLATERALIZED MORTGAGE OBLIGATIONS (24.6%)* continued Principal amount Value Government National Mortgage Association IFB Ser. 06-59, Class SD, IO, 6.193s, 2036 $74,075 $4,777 IFB Ser. 07-59, Class PS, IO, 6.163s, 2037 284,939 20,424 IFB Ser. 07-59, Class SP, IO, 6.163s, 2037 425,058 30,948 IFB Ser. 04-59, Class SC, IO, 6.16s, 2034 223,151 19,227 IFB Ser. 07-68, Class PI, IO, 6.143s, 2037 379,788 28,705 IFB Ser. 06-38, Class SG, IO, 6.143s, 2033 1,176,407 63,032 IFB Ser. 07-53, Class SG, IO, 6.093s, 2037 205,937 13,487 IFB Ser. 08-3, Class SA, IO, 6.043s, 2038 683,749 38,509 IFB Ser. 07-79, Class SY, IO, 6.043s, 2037 1,088,637 68,693 IFB Ser. 07-64, Class AI, IO, 6.043s, 2037 1,168,994 67,942 IFB Ser. 07-53, Class ES, IO, 6.043s, 2037 287,834 17,070 IFB Ser. 08-4, Class SA, IO, 6.009s, 2038 1,341,503 78,419 IFB Ser. 07-9, Class DI, IO, 6.003s, 2037 577,620 37,292 IFB Ser. 07-57, Class QA, IO, 5.993s, 2037 705,806 36,173 IFB Ser. 07-58, Class SA, IO, 5.993s, 2037 299,505 17,649 IFB Ser. 07-58, Class SC, IO, 5.993s, 2037 518,144 28,337 IFB Ser. 07-61, Class SA, IO, 5.993s, 2037 375,090 19,347 IFB Ser. 07-53, Class SC, IO, 5.993s, 2037 326,941 18,230 IFB Ser. 07-53, Class SE, IO, 5.993s, 2037 1,160,210 74,521 IFB Ser. 07-27, Class S, IO, 5.993s, 2037 234,340 12,431 IFB Ser. 07-28, Class SG, IO, 5.993s, 2037 81,614 4,327 IFB Ser. 06-26, Class S, IO, 5.993s, 2036 112,983 7,265 IFB Ser. 06-28, Class GI, IO, 5.993s, 2035 501,809 36,720 IFB Ser. 07-58, Class SD, IO, 5.983s, 2037 489,039 26,403 IFB Ser. 07-59, Class SD, IO, 5.963s, 2037 663,159 38,372 IFB Ser. 07-36, Class SA, IO, 5.963s, 2037 103,922 5,487 IFB Ser. 07-36, Class SG, IO, 5.963s, 2037 378,573 33,689 21 Putnam VT The George Putnam Fund of Boston COLLATERALIZED MORTGAGE OBLIGATIONS (24.6%)* continued Principal amount Value Government National Mortgage Association IFB Ser. 05-65, Class SI, IO, 5.843s, 2035 $533,991 $32,840 IFB Ser. 07-26, Class SD, IO, 5.76s, 2037 577,550 35,000 IFB Ser. 07-17, Class IB, IO, 5.743s, 2037 286,668 21,876 IFB Ser. 06-14, Class S, IO, 5.743s, 2036 436,748 25,195 IFB Ser. 06-11, Class ST, IO, 5.733s, 2036 272,482 15,616 IFB Ser. 07-27, Class SD, IO, 5.693s, 2037 285,186 23,398 IFB Ser. 07-19, Class SJ, IO, 5.693s, 2037 487,543 27,506 IFB Ser. 07-23, Class ST, IO, 5.693s, 2037 578,918 31,681 IFB Ser. 07-8, Class SA, IO, 5.693s, 2037 439,926 24,219 IFB Ser. 07-9, Class CI, IO, 5.693s, 2037 750,009 38,700 IFB Ser. 07-7, Class EI, IO, 5.693s, 2037 504,641 28,475 IFB Ser. 07-7, Class JI, IO, 5.693s, 2037 770,435 40,448 IFB Ser. 07-1, Class S, IO, 5.693s, 2037 631,276 35,733 IFB Ser. 07-3, Class SA, IO, 5.693s, 2037 602,964 34,023 IFB Ser. 05-28, Class SA, IO, 5.693s, 2035 163,566 8,421 IFB Ser. 07-48, Class SB, IO, 5.61s, 2037 430,216 26,938 IFB Ser. 05-3, Class SN, IO, 5.593s, 2035 47,546 3,458 IFB Ser. 04-88, Class SN, IO, 5.593s, 2034 283,009 25,693 IFB Ser. 07-17, Class AI, IO, 5.51s, 2037 1,222,322 92,515 IFB Ser. 04-41, Class SG, IO, 5.493s, 2034 45,101 2,500 IFB Ser. 08-2, Class SV, IO, 5.48s, 2038 212,874 15,022 IFB Ser. 07-9, Class AI, IO, 5.46s, 2037 494,004 32,167 IFB Ser. 08-40, Class SA, IO, 5.36s, 2038 103,847 7,295 IFB Ser. 07-17, Class IC, IO, 5.21s, 2037 665,639 48,467 IFB Ser. 07-25, Class KS, IO, 5.16s, 2037 88,078 7,076 IFB Ser. 07-21, Class S, IO, 5.16s, 2037 672,632 39,681 IFB Ser. 07-31, Class AI, IO, 5.14s, 2037 351,256 26,044 COLLATERALIZED MORTGAGE OBLIGATIONS (24.6%)* continued Principal amount Value Government National Mortgage Association IFB Ser. 08-60, Class SH, IO, 5.11s, 2038 $144,635 $8,090 IFB Ser. 07-43, Class SC, IO, 5.06s, 2037 387,266 23,399 FRB Ser. 07-49, Class UF, zero %, 2037 50,143 46,249 FRB Ser. 07-33, Class TB, zero %, 2037 126,492 120,814 FRB Ser. 07-35, Class UF, zero %, 2037 83,319 71,435 FRB Ser. 07-6, Class TD, zero %, 2037 124,222 119,307 Greenpoint Mortgage Funding Trust Ser. 05-AR1, Class X1, IO, 3.271s, 2045 681,676 15,764 Greenwich Capital Commercial Funding Corp. Ser. 05-GG5, Class XC, IO, 0.067s, 2037 24,699,543 106,208 Greenwich Capital Commercial Funding Corp. 144A Ser. 07-GG9, Class X, IO, 0.323s, 2039 4,297,036 45,119 GS Mortgage Securities Corp. II FRB Ser. 07-GG10, Class A3, 5.799s, 2045 300,000 200,815 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 173,000 138,400 Ser. 06-GG8, Class X, IO, 0.666s, 2039 3,380,866 135,235 Ser. 04-C1, Class X1, IO, 0.478s, 2028 2,873,076 20,399 Ser. 03-C1, Class X1, IO, 0.237s, 2040 1,786,931 26,997 Ser. 05-GG4, Class XC, IO, 0.193s, 2039 13,981,388 315,979 Ser. 06-GG6, Class XC, IO, 0.046s, 2038 14,712,013 51,492 GSMPS Mortgage Loan Trust Ser. 05-RP3, Class 1A4, 8 1/2s, 2035 33,933 30,773 Ser. 05-RP3, Class 1A3, 8s, 2035 114,320 101,966 Ser. 05-RP3, Class 1A2, 7 1/2s, 2035 92,053 81,252 GSMPS Mortgage Loan Trust 144A Ser. 05-RP2, Class 1A3, 8s, 2035 109,560 106,677 Ser. 05-RP2, Class 1A2, 7 1/2s, 2035 119,982 115,568 IFB Ser. 04-4, Class 1AS, IO, 4.7s, 2034 5,814,314 377,930 GSR Mortgage Loan Trust Ser. 05-AR2, Class 2A1, 4.833s, 2035 221,774 146,371 HASCO NIM Trust 144A Ser. 05-OP1A, Class A, 6 1/4s, 2035 (Cayman Islands) 43,745 875 HSI Asset Loan Obligation FRB Ser. 07-AR1, Class 2A1, 6.129s, 2037 961,422 432,640 22 Putnam VT The George Putnam Fund of Boston COLLATERALIZED MORTGAGE OBLIGATIONS (24.6%)* continued Principal amount Value IMPAC Secured Assets Corp. FRB Ser. 07-2, Class 1A1A, 0.581s, 2037 $555,014 $375,263 IndyMac Indx Mortgage Loan Trust FRB Ser. 07-AR15, Class 1A1, 6.161s, 2037 33,402 14,363 FRB Ser. 07-AR9, Class 2A1, 5.921s, 2037 33,959 15,282 FRB Ser. 05-AR31, Class 3A1, 5.601s, 2036 1,134,046 601,045 FRB Ser. 07-AR11, Class 1A1, 5.584s, 2037 424,109 195,090 FRB Ser. 05-AR5, Class 4A1, 5.486s, 2035 27,914 13,574 JPMorgan Alternative Loan Trust FRB Ser. 06-A3, Class 2A1, 6.067s, 2036 13,162 6,698 FRB Ser. 06-A1, Class 5A1, 5.939s, 2036 23,628 11,342 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 97-C5, Class F, 7.561s, 2029 123,000 88,560 FRB Ser. 07-LD12, Class A3, 5.99s, 2051 2,288,000 1,515,309 FRB Ser. 07-LD11, Class A3, 5.819s, 2049 375,000 223,491 Ser. 06-CB15, Class A4, 5.814s, 2043 575,000 455,741 Ser. 07-CB20, Class A4, 5.794s, 2051 171,000 121,518 Ser. 06-CB14, Class A4, 5.481s, 2044 636,000 482,669 Ser. 05-LDP2, Class AM, 4.78s, 2042 250,000 146,244 Ser. 06-LDP8, Class X, IO, 0.573s, 2045 4,492,488 89,465 Ser. 06-CB17, Class X, IO, 0.513s, 2043 5,039,380 105,323 Ser. 06-LDP9, Class X, IO, 0.455s, 2047 1,270,805 21,858 Ser. 07-LDPX, Class X, IO, 0.347s, 2049 7,188,378 88,417 Ser. 06-CB16, Class X1, IO, 0.092s, 2045 5,115,887 39,036 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 00-C9, Class G, 6 1/4s, 2032 152,000 146,254 Ser. 03-ML1A, Class X1, IO, 0.572s, 2039 5,302,227 217,391 Ser. 05-CB12, Class X1, IO, 0.106s, 2037 7,293,659 48,868 Ser. 05-LDP3, Class X1, IO, 0.085s, 2042 10,876,043 57,643 Ser. 07-CB20, Class X1, IO, 0.074s, 2051 11,136,609 93,548 Ser. 06-LDP6, Class X1, IO, 0.062s, 2043 4,739,893 16,116 Ser. 05-LDP5, Class X1, IO, 0.061s, 2044 46,468,100 153,345 Ser. 06-CB14, Class X1, IO, 0.061s, 2044 7,604,884 20,533 COLLATERALIZED MORTGAGE OBLIGATIONS (24.6%)* continued Principal amount Value LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 $90,000 $72,383 Ser. 99-C1, Class G, 6.41s, 2031 97,000 43,999 Ser. 98-C4, Class G, 5.6s, 2035 84,000 75,603 Ser. 98-C4, Class H, 5.6s, 2035 143,000 26,109 LB-UBS Commercial Mortgage Trust Ser. 04-C7, Class A6, 4.786s, 2029 242,000 194,590 Ser. 07-C2, Class XW, IO, 0.536s, 2040 1,559,861 30,148 LB-UBS Commercial Mortgage Trust 144A Ser. 06-C7, Class XW, IO, 0.718s, 2038 3,553,645 81,409 Ser. 03-C5, Class XCL, IO, 0.251s, 2037 2,059,653 28,701 Ser. 05-C3, Class XCL, IO, 0.207s, 2040 7,511,046 87,091 Ser. 05-C2, Class XCL, IO, 0.166s, 2040 29,925,721 180,784 Ser. 05-C7, Class XCL, IO, 0.143s, 2040 16,761,081 78,742 Ser. 05-C5, Class XCL, IO, 0.138s, 2020 9,299,073 69,667 Ser. 06-C7, Class XCL, IO, 0.117s, 2038 5,777,912 49,804 Ser. 06-C1, Class XCL, IO, 0.084s, 2041 13,902,545 80,130 Ser. 07-C2, Class XCL, IO, 0.076s, 2040 13,406,615 85,973 Lehman Brothers Floating Rate Commercial Mortgage Trust 144A FRB Ser. 04-LLFA, Class H, 2.145s, 2017 137,000 102,750 FRB Ser. 05-LLFA, Class J, 1.995s, 2018 57,000 42,750 Lehman Mortgage Trust IFB Ser. 06-7, Class 1A9, 38.093s, 2036 126,247 162,473 IFB Ser. 07-5, Class 4A3, 37.253s, 2037 251,126 267,449 IFB Ser. 07-5, Class 8A2, IO, 7.249s, 2036 756,015 61,614 Ser. 07-1, Class 3A2, IO, 6.779s, 2037 686,006 55,827 IFB Ser. 07-4, Class 3A2, IO, 6.729s, 2037 384,970 30,182 IFB Ser. 06-5, Class 2A2, IO, 6.679s, 2036 890,828 65,699 IFB Ser. 07-4, Class 2A2, IO, 6.199s, 2037 1,608,715 108,588 IFB Ser. 07-1, Class 2A3, IO, 6.159s, 2037 1,177,275 86,824 Ser. 06-9, Class 2A3, IO, 6.149s, 2036 1,340,576 104,032 IFB Ser. 06-9, Class 2A2, IO, 6.149s, 2037 975,497 73,789 23 Putnam VT The George Putnam Fund of Boston COLLATERALIZED MORTGAGE OBLIGATIONS (24.6%)* continued Principal amount Value Lehman Mortgage Trust IFB Ser. 06-7, Class 2A4, IO, 6.079s, 2036 $1,627,871 $115,945 IFB Ser. 06-7, Class 2A5, IO, 6.079s, 2036 1,529,722 108,941 IFB Ser. 07-5, Class 10A2, IO, 5.869s, 2037 785,517 54,986 MASTR Adjustable Rate Mortgages Trust Ser. 04-7, Class 2A1, 5.64s, 2034 18,957 10,412 FRB Ser. 04-13, Class 3A6, 3.788s, 2034 461,000 363,909 Ser. 04-03, Class 4AX, IO, 0.376s, 2034 239,308 1,101 Ser. 05-2, Class 7AX, IO, 0.17s, 2035 670,315 1,676 MASTR Alternative Loans Trust Ser. 06-3, Class 1A1, 6 1/4s, 2036 21,198 11,401 MASTR Reperforming Loan Trust 144A Ser. 05-2, Class 1A3, 7 1/2s, 2035 89,770 89,348 Ser. 05-1, Class 1A4, 7 1/2s, 2034 158,077 152,705 Merit Securities Corp. 144A FRB Ser. 11PA, Class 3A1, 1.091s, 2027 418,661 269,624 Merrill Lynch Capital Funding Corp. Ser. 06-4, Class XC, IO, 0.124s, 2049 10,642,190 76,494 Merrill Lynch Floating Trust 144A FRB Ser. 06-1, Class TM, 1.695s, 2022 99,963 61,477 Merrill Lynch Mortgage Investors, Inc. FRB Ser. 98-C3, Class E, 6.805s, 2030 82,000 76,985 FRB Ser. 05-A9, Class 3A1, 5.271s, 2035 675,400 499,796 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.829s, 2050 206,000 133,725 FRB Ser. 07-C1, Class A4, 5.829s, 2050 230,000 165,712 Ser. 05-MCP1, Class XC, IO, 0.122s, 2043 9,218,706 72,517 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 0.255s, 2039 1,085,735 15,290 Ser. 05-LC1, Class X, IO, 0.1s, 2044 4,909,932 23,572 Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 07-8, Class A2, 5.92s, 2049 365,000 237,591 Merrill Lynch/Countrywide Commercial Mortgage Trust 144A Ser. 07-7, Class X, IO, 0.019s, 2050 25,109,854 45,823 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C2, Class X, IO, 6.004s, 2040 313,654 38,797 Ser. 05-C3, Class X, IO, 5.555s, 2044 383,005 36,493 Ser. 06-C4, Class X, IO, 5.074s, 2016 1,085,747 118,031 COLLATERALIZED MORTGAGE OBLIGATIONS (24.6%)* continued Principal amount Value Morgan Stanley Capital 144A Ser. 05-RR6, Class X, IO, 1.59s, 2043 $1,299,145 $31,218 Morgan Stanley Capital I FRB Ser. 08-T29, Class A3, 6.28s, 2043 162,000 135,157 FRB Ser. 07-IQ14, Class AM, 5.691s, 2049 228,000 109,161 Ser. 05-HQ6, Class A4A, 4.989s, 2042 553,000 443,799 Ser. 04-HQ4, Class A7, 4.97s, 2040 286,000 241,241 Morgan Stanley Capital I 144A Ser. 04-RR, Class F5, 6s, 2039 220,000 22,000 Ser. 04-RR, Class F6, 6s, 2039 230,000 20,700 Ser. 05-HQ6, Class X1, IO, 0.115s, 2042 11,844,724 65,340 Ser. 05-HQ5, Class X1, IO, 0.093s, 2042 2,862,727 12,167 Morgan Stanley Mortgage Loan Trust Ser. 05-5AR, Class 2A1, 4.807s, 2035 537,875 290,452 Mortgage Capital Funding, Inc. FRB Ser. 98-MC2, Class E, 7.094s, 2030 124,000 74,400 Nomura Asset Acceptance Corp. Ser. 04-R3, Class PT, 7.379s, 2035 53,346 48,441 Nomura Asset Acceptance Corp. 144A Ser. 04-R2, Class PT, 9.087s, 2034 45,755 42,858 PNC Mortgage Acceptance Corp. 144A Ser. 99-CM1, Class B3, 7.1s, 2032 490,000 431,200 Ser. 00-C1, Class J, 6 5/8s, 2010 146,000 42,032 Ser. 00-C2, Class J, 6.22s, 2033 127,000 80,010 Residential Asset Securitization Trust IFB Ser. 07-A3, Class 2A2, IO, 6.219s, 2037 1,650,710 111,423 Ser. 07-A5, Class 2A3, 6s, 2037 380,540 209,297 Residential Funding Mortgage Securities I Ser. 04-S5, Class 2A1, 4 1/2s, 2019 582,245 560,047 Saco I Trust FRB Ser. 05-10, Class 1A1, 0.731s, 2033 147,547 52,379 Salomon Brothers Mortgage Securities VII 144A Ser. 02-KEY2, Class X1, IO, 0.66s, 2036 2,801,338 100,848 STRIPS 144A Ser. 03-1A, Class L, 5s, 2018 (Cayman Islands) 100,000 73,000 Ser. 03-1A, Class M, 5s, 2018 (Cayman Islands) 62,000 34,100 Ser. 04-1A, Class L, 5s, 2018 (Cayman Islands) 41,000 22,960 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-8, Class 1A2, 6 1/4s, 2037 1,175,515 576,002 Ser. 04-8, Class 1A3, 5.339s, 2034 4,454 2,087 FRB Ser. 05-18, Class 6A1, 5.256s, 2035 270,357 170,325 Ser. 05-9, Class AX, IO, 1.462s, 2035 2,465,925 36,989 24 Putnam VT The George Putnam Fund of Boston COLLATERALIZED MORTGAGE OBLIGATIONS (24.6%)* continued Principal amount Value Structured Adjustable Rate Mortgage Loan Trust 144A Ser. 04-NP2, Class A, 0.821s, 2034 $81,066 $49,450 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 5.779s, 2037 6,121,194 413,181 Ser. 07-4, Class 1A4, IO, 1s, 2037 6,589,176 222,959 Structured Asset Securities Corp. 144A Ser. 07-RF1, Class 1A, IO, 4.386s, 2037 1,358,009 81,481 Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C33, Class A3, 5.902s, 2051 442,000 291,211 Ser. 07-C30, Class A3, 5.246s, 2043 719,000 537,411 Ser. 06-C28, Class XC, IO, 0.38s, 2048 2,210,849 28,365 Ser. 06-C29, IO, 0 3/8s, 2048 10,612,025 161,197 Ser. 07-C34, IO, 0.356s, 2046 2,939,715 45,948 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-WL5A, Class L, 4.495s, 2018 100,000 60,000 Ser. 03-C3, Class IOI, IO, 0.416s, 2035 2,138,469 41,953 Ser. 07-C31, IO, 0.261s, 2047 12,140,214 126,744 Ser. 06-C27, Class XC, IO, 0.078s, 2045 5,843,533 28,750 Ser. 06-C23, Class XC, IO, 0.055s, 2045 8,338,703 24,849 Ser. 06-C26, Class XC, IO, 0.039s, 2045 3,281,933 6,039 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2036 30,000 5,838 Ser. 06-SL1, Class X, IO, 0.936s, 2043 878,574 22,342 Ser. 07-SL2, Class X, IO, 0.851s, 2049 1,984,475 45,008 WAMU Mortgage Pass-Through Certificates FRB Ser. 04-AR1, Class A, 4.229s, 2034 33,565 23,495 Washington Mutual Mortgage Pass-Through Certificates Ser. 07-2, Class CX, IO, 7s, 2037 96,021 10,082 Washington Mutual Multi-Fam., Mtge. 144A Ser. 01-1, Class B5, 7.189s, 2031 (Cayman Islands) 186,000 130,995 Wells Fargo Mortgage Backed Securities Trust Ser. 06-AR10, Class 3A1, 4.818s, 2036 306,277 162,853 Ser. 05-AR2, Class 2A1, 4.552s, 2035 162,090 115,123 Ser. 05-AR9, Class 1A2, 4.425s, 2035 125,508 43,928 Ser. 04-R, Class 2A1, 4.368s, 2034 155,613 119,208 Ser. 05-AR10, Class 2A18, IO, 0.61s, 2035 6,075,000 8,554 Total collateralized mortgage obligations (cost $56,569,891) $53,061,211 CORPORATE BONDS AND NOTES (10.1%)* Principal amount Value Basic materials (0.4%) Domtar Corp. company guaranty Ser. *, 7 7/8s, 2011 (Canada) $40,000 $34,000 Dow Chemical Co. (The) Pass Through Trust 144A company guaranty 4.027s, 2009 223,000 219,269 Freeport-McMoRan Copper & Gold, Inc. sr. sec. notes 6 7/8s, 2014 70,000 63,000 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 19,000 15,628 Georgia-Pacific Corp. debs. 9 1/2s, 2011 72,000 68,040 Georgia-Pacific Corp. notes 8 1/8s, 2011 85,000 79,900 Hanson PLC company guaranty 6 1/8s, 2016 (United Kingdom) 20,000 6,965 International Paper Co. bonds 7.95s, 2018 95,000 75,084 International Paper Co. bonds 7.4s, 2014 35,000 27,070 Monsanto Co. company guaranty sr. unsec. notes 5 7/8s, 2038 65,000 69,710 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 5/8s, 2016 17,000 13,600 Packaging Corp. of America unsec. unsub. notes 5 3/4s, 2013 40,000 35,404 PPG Industries, Inc. sr. unsec. unsub. notes 6.65s, 2018 20,000 19,718 Sealed Air Corp. 144A notes 5 5/8s, 2013 25,000 20,658 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2012 5,000 3,650 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 70,000 48,300 Westvaco Corp. unsec. notes 7 1/2s, 2027 22,000 19,916 Xstrata Finance Canada, Ltd. 144A company guaranty 5.8s, 2016 (Canada) 95,000 59,972 879,884 Capital goods (0.5%) Caterpillar Financial Services Corp. sr. unsec. notes 4.85s, 2012 105,000 99,623 Caterpillar Financial Services Corp. sr. unsec. notes Ser. MTN, 5.85s, 2017 51,000 49,924 Caterpillar Financial Services Corp. sr. unsec. notes Ser. MTN, 5.45s, 2018 50,000 46,814 Eaton Corp. notes 5.6s, 2018 20,000 19,184 John Deere Capital Corp. sr. unsec. notes Ser. MTN, 5.35s, 2018 45,000 42,708 L-3 Communications Corp. company guaranty Ser. B, 6 3/8s, 2015 80,000 74,800 L-3 Communications Corp. sr. sub. notes 5 7/8s, 2015 65,000 58,500 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 104,000 90,972 Parker Hannifin Corp. sr. unsec. unsub. notes 6 1/4s, 2038 125,000 123,333 Pitney Bowes, Inc. sr. unsec. notes 5.6s, 2018 15,000 14,871 25 Putnam VT The George Putnam Fund of Boston CORPORATE BONDS AND NOTES (10.1%)* continued Principal amount Value Capital goods continued Rexam PLC 144A bond 6 3/4s, 2013 (United Kingdom) $380,000 $370,169 United Technologies Corp. sr. unsec. notes 6 1/8s, 2038 65,000 70,689 United Technologies Corp. sr. unsec. notes 5 3/8s, 2017 42,000 43,041 1,104,628 Communication services (1.0%) ALLTEL Corp. sr. notes 7s, 2012 75,000 74,625 American Tower Corp. 144A sr. notes 7s, 2017 40,000 35,600 Ameritech Capital Funding company guaranty 6 1/4s, 2009 65,000 65,757 AT&T Wireless Services, Inc. sr. notes 8 3/4s, 2031 40,000 50,003 AT&T Wireless Services, Inc. sr. notes 7 7/8s, 2011 355,000 367,511 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 15,000 15,159 AT&T, Inc. sr. unsec. unsub. notes 4.95s, 2013 37,000 37,278 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 42,000 46,081 CenturyTel, Inc. sr. unsec. notes 5 1/2s, 2013 10,000 7,800 Comcast Cable Communications company guaranty sr. unsub. notes 8 7/8s, 2017 105,000 112,125 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 20,000 21,061 Cox Communications, Inc. notes 7 1/8s, 2012 145,000 138,767 Cox Communications, Inc. 144A notes 5 7/8s, 2016 34,000 29,681 France Telecom notes 8 1/2s, 2031 (France) 50,000 62,775 Rogers Wireless, Inc. sec. notes 6 3/8s, 2014 (Canada) 27,000 25,666 Southwestern Bell Telephone debs. 7s, 2027 45,000 39,605 TCI Communications, Inc. company guaranty 7 7/8s, 2026 177,000 183,664 TCI Communications, Inc. debs. 9.8s, 2012 24,000 25,301 TCI Communications, Inc. debs. 7 7/8s, 2013 200,000 205,643 Telecom Italia Capital SA company guaranty 5 1/4s, 2015 (Luxembourg) 50,000 38,063 Telecom Italia Capital SA company guaranty 5 1/4s, 2013 (Luxembourg) 55,000 41,938 Telecom Italia Capital SA company guaranty 4s, 2010 (Luxembourg) 15,000 13,736 Telecom Italia Capital SA company guaranty sr. unsec. notes FRN 5.113s, 2011 (Luxembourg) 60,000 45,145 CORPORATE BONDS AND NOTES (10.1%)* continued Principal amount Value Communication services continued Telefonica Emisones SAU company guaranty 6.221s, 2017 (Spain) $55,000 $54,186 Telefonica Europe BV company guaranty 8 1/4s, 2030 (Netherlands) 30,000 35,132 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 60,000 71,231 Verizon New Jersey, Inc. debs. 8s, 2022 110,000 104,069 Verizon Pennsylvania, Inc. debs. 8.35s, 2030 135,000 131,851 Verizon Virginia, Inc. debs. Ser. A, 4 5/8s, 2013 50,000 45,251 Verizon Wireless, Inc. 144A sr. unsec. unsub. notes 8 1/2s, 2018 50,000 57,675 Vodafone Group PLC unsec. notes 6.15s, 2037 (United Kingdom) 50,000 49,422 2,231,801 Conglomerates (0.1%) Honeywell International, Inc. sr. unsec. notes 5.3s, 2018 60,000 60,954 Siemens Financieringsmaatschappij 144A notes 5 3/4s, 2016 (Netherlands) 100,000 99,990 160,944 Consumer cyclicals (0.7%) DaimlerChrysler NA Holding Corp. company guaranty 6 1/2s, 2013 155,000 120,902 DaimlerChrysler NA Holding Corp. company guaranty unsec. unsub. notes Ser. MTN, 5 3/4s, 2011 59,000 49,828 Federated Department Stores, Inc. company guaranty sr. unsec. notes 6 5/8s, 2011 5,000 4,035 JC Penney Co., Inc. debs. 7.65s, 2016 10,000 7,841 JC Penney Co., Inc. notes 6 7/8s, 2015 130,000 103,531 Marriott International, Inc. sr. unsec. Ser. J, 5 5/8s, 2013 20,000 15,142 Mattel, Inc. sr. unsec. notes 5 5/8s, 2013 40,000 35,322 MGM Mirage, Inc. company guaranty 8 1/2s, 2010 15,000 12,600 Mohawk Industries, Inc. sr. unsec. notes 6 1/8s, 2016 30,000 22,725 News America Holdings, Inc. company guaranty 7 3/4s, 2024 135,000 135,374 News America Holdings, Inc. debs. 7 3/4s, 2045 100,000 97,585 Omnicom Group, Inc. sr. notes 5.9s, 2016 90,000 73,083 Starwood Hotels & Resorts Worldwide, Inc. company guaranty 7 7/8s, 2012 85,000 63,325 Starwood Hotels & Resorts Worldwide, Inc. sr. unsec. notes 6 1/4s, 2013 49,000 33,810 26 Putnam VT The George Putnam Fund of Boston CORPORATE BONDS AND NOTES (10.1%)* continued Principal amount Value Consumer cyclicals continued Target Corp. bonds 6 1/2s, 2037 $230,000 $197,494 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 90,000 94,386 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 20,000 20,141 Time Warner, Inc. debs. 9.15s, 2023 85,000 90,653 Time Warner, Inc. debs. 9 1/8s, 2013 150,000 148,651 Vulcan Materials Co. sr. unsec. unsub. notes 5.6s, 2012 110,000 95,093 1,421,521 Consumer staples (0.8%) Altria Group, Inc. company guaranty sr. unsec. unsub. notes 8 1/2s, 2013 35,000 36,621 Anheuser-Busch Cos., Inc. sr. unsec. notes 5.6s, 2017 25,000 23,114 Cadbury Schweppes US Finance LLC 144A company guaranty sr. unsec. notes 5 1/8s, 2013 30,000 28,164 Campbell Soup Co. debs. 8 7/8s, 2021 110,000 140,370 CVS Caremark, Corp. sr. unsec. FRN 6.302s, 2037 117,000 59,670 CVS Caremark, Corp. 144A pass-through certificates 6.117s, 2013 64,501 60,926 Delhaize Group sr. unsub. notes 6 1/2s, 2017 (Belgium) 75,000 68,100 Diageo Capital PLC company guaranty 5 3/4s, 2017 (United Kingdom) 10,000 9,676 Diageo Capital PLC company guaranty 5.2s, 2013 (United Kingdom) 5,000 4,920 Diageo PLC company guaranty 8s, 2022 230,000 252,613 Estee Lauder Cos., Inc. (The) sr. unsec. notes 6s, 2037 140,000 119,791 Estee Lauder Cos., Inc. (The) sr. unsec. notes 5.55s, 2017 35,000 32,305 Kellogg Co. sr. unsub. 5 1/8s, 2012 20,000 20,423 Kraft Foods, Inc. notes 6 1/8s, 2018 110,000 109,487 Kroger Co. company guaranty 6 3/4s, 2012 60,000 60,561 Kroger Co. company guaranty 6.4s, 2017 55,000 55,465 McDonalds Corp. sr. unsec. Ser. MTN, 6.3s, 2038 75,000 82,719 McDonalds Corp. sr. unsec. bond 6.3s, 2037 115,000 126,254 McDonalds Corp. sr. unsec. bond 5.8s, 2017 60,000 63,998 Newell Rubbermaid, Inc. sr. unsec. notes 5 1/2s, 2013 20,000 17,525 Reynolds American, Inc. company guaranty 7 1/4s, 2013 85,000 76,297 SABMiller PLC 144A notes 6 1/2s, 2018 (United Kingdom) 70,000 63,220 Sara Lee Corp. sr. unsec. unsub. notes 6 1/4s, 2011 110,000 108,894 Yum! Brands, Inc. sr. unsec. unsub. 6 1/4s, 2018 115,000 99,232 1,720,345 CORPORATE BONDS AND NOTES (10.1%)* continued Principal amount Value Energy (0.5%) Amerada Hess Corp. unsub notes 6.65s, 2011 $25,000 $24,990 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 88,000 77,176 Chesapeake Energy Corp. sr. unsec. notes 7 5/8s, 2013 140,000 120,400 ConocoPhillips company guaranty sr. unsec. bond 5.9s, 2038 15,000 14,956 ConocoPhillips company guaranty sr. unsec. notes 5.2s, 2018 10,000 9,912 El Paso Natural Gas Co. sr. unsec. notes 5.95s, 2017 15,000 11,919 Enterprise Products Operating LP company guaranty FRB 8 3/8s, 2066 135,000 74,250 Enterprise Products Operating LP company guaranty FRB 7.034s, 2068 25,000 11,750 Enterprise Products Operating, LLC company guaranty sr. notes 6 1/2s, 2019 15,000 12,620 EOG Resources, Inc. sr. unsec. notes 5 7/8s, 2017 85,000 86,291 Forest Oil Corp. sr. notes 8s, 2011 80,000 73,000 Motiva Enterprises, LLC 144A sr. notes 5.2s, 2012 30,000 31,839 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 90,000 71,550 Nexen, Inc. unsec. unsub. notes 6.4s, 2037 (Canada) 75,000 58,686 Peabody Energy Corp. sr. notes 5 7/8s, 2016 110,000 93,500 Premcor Refining Group, Inc. sr. notes 7 1/2s, 2015 54,000 48,622 Sunoco, Inc. notes 4 7/8s, 2014 75,000 63,083 Tesoro Corp. company guaranty 6 1/2s, 2017 30,000 16,463 Weatherford International, Inc. company guaranty sr. unsec. unsub. bonds 6.8s, 2037 30,000 23,043 Weatherford International, Inc. company guaranty sr. unsec. unsub. bonds 6.35s, 2017 35,000 29,870 Weatherford International, Ltd. company guaranty 6 1/2s, 2036 115,000 86,326 Weatherford International, Ltd. sr. notes 5 1/2s, 2016 65,000 55,875 XTO Energy, Inc. sr. unsec. notes 6 3/4s, 2037 30,000 28,097 XTO Energy, Inc. sr. unsec. unsub. notes 6 1/2s, 2018 25,000 24,201 1,148,419 Financials (3.0%) AGFC Capital Trust I company guaranty 6s, 2067 100,000 20,000 Allstate Life Global Funding Trusts notes Ser. MTN, 5 3/8s, 2013 62,000 61,033 27 Putnam VT The George Putnam Fund of Boston CORPORATE BONDS AND NOTES (10.1%)* continued Principal amount Value Financials continued American International Group, Inc. jr. sub. bond 6 1/4s, 2037 $280,000 $105,000 Amvescap PLC company guaranty 5 5/8s, 2012 70,000 70,592 Bank of New York Mellon Corp. (The) sr. unsec. unsub. notes Ser. G, 4.95s, 2012 75,000 76,145 BankAmerica Capital III bank guaranty jr. unsec. FRN Ser. *, 5.323s, 2027 193,000 102,337 Barclays Bank PLC 144A sub. bonds FRB 7.7s, 2049 (United Kingdom) 150,000 99,800 Bear Stearns Cos., Inc. (The) notes Ser. MTN, 6.95s, 2012 45,000 46,736 Bear Stearns Cos., Inc. (The) sr. notes 6.4s, 2017 205,000 213,073 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 44,000 48,218 Block Financial Corp. notes 5 1/8s, 2014 25,000 20,335 Bosphorus Financial Services, Ltd. 144A sec. sr. notes FRN 3.949s, 2012 (Cayman Islands) 324,188 275,962 Capital One Capital III company guaranty 7.686s, 2036 41,000 18,724 Capital One Financial Corp. sr. unsec. unsub. notes FRN Ser. MTN, 2.469s, 2009 30,000 28,560 Chubb Corp. (The) sr. notes 6 1/2s, 2038 100,000 95,466 Chubb Corp. (The) sr. notes 5 3/4s, 2018 50,000 48,008 CIT Group, Inc. jr. sub. FRN 6.1s, 2067 267,000 80,100 CIT Group, Inc. sr. notes 5.4s, 2013 20,000 15,105 CIT Group, Inc. sr. notes 5s, 2015 15,000 10,560 CIT Group, Inc. sr. notes 5s, 2014 15,000 10,902 Citigroup, Inc. sr. notes 6 1/2s, 2013 150,000 151,363 Citigroup, Inc. sr. unsec. bonds 6 7/8s, 2038 87,000 100,473 Citigroup, Inc. sr. unsec. notes 6 1/8s, 2018 49,000 49,545 Citigroup, Inc. sub. notes 5s, 2014 40,000 35,183 CNA Financial Corp. unsec. notes 6 1/2s, 2016 135,000 95,602 CNA Financial Corp. unsec. notes 6s, 2011 100,000 82,712 Credit Suisse Guernsey Ltd. jr. sub. FRN 5.86s, 2049 (Guernsey) 46,000 21,470 Deutsche Bank AG/London notes 4 7/8s, 2013 (Germany) 70,000 68,725 Deutsche Bank Capital Funding Trust VII 144A FRB 5.628s, 2049 40,000 17,094 Dresdner Funding Trust I 144A bonds 8.151s, 2031 190,000 75,238 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 15,000 6,695 Equity One, Inc. notes 5 3/8s, 2015 (R) 90,000 58,650 Erac USA Finance Co. 144A company guaranty 6 3/8s, 2017 27,000 18,738 Fleet Capital Trust V bank guaranty FRN 2.848s, 2028 114,000 80,660 CORPORATE BONDS AND NOTES (10.1%)* continued Principal amount Value Financials continued Fund American Cos., Inc. notes 5 7/8s, 2013 $36,000 $26,403 GATX Financial Corp. notes 5.8s, 2016 80,000 64,063 General Electric Capital Corp. sr. unsec. notes 5 7/8s, 2038 63,000 61,668 General Electric Capital Corp. sub. notes FRN 6 3/8s, 2067 45,000 28,286 Genworth Financial, Inc. sr. unsec. Ser. MTN, 6.515s, 2018 25,000 8,344 Genworth Life Institutional Funding Trust notes Ser. MTN, 5 7/8s, 2013 41,000 26,072 GMAC, LLC sr. unsec. unsub. notes FRN 3.399s, 2009 192,000 183,360 Goldman Sachs Group, Inc. (The) sr. notes 5.45s, 2012 40,000 38,177 Hartford Financial Services Group, Inc. (The) jr. sub. debs. FRB 8 1/8s, 2068 55,000 25,467 Health Care Property Investors, Inc. sr. unsec. notes 6s, 2017 39,000 18,796 Health Care REIT, Inc. sr. notes 6s, 2013 (R) 55,000 37,316 Highwood Properties, Inc. sr. unsec. bonds 5.85s, 2017 (R) 135,000 83,510 Hospitality Properties Trust notes 6 3/4s, 2013 (R) 105,000 64,990 HRPT Properties Trust notes 6 1/4s, 2016 (R) 80,000 42,612 HSBC Finance Capital Trust IX FRN 5.911s, 2035 300,000 125,521 HSBC Holdings PLC sub. notes 6 1/2s, 2037 (United Kingdom) 170,000 172,649 ILFC E-Capital Trust II 144A FRB 6 1/4s, 2065 140,000 62,300 International Lease Finance Corp. sr. unsec. 6 3/8s, 2013 25,000 17,500 International Lease Finance Corp. sr. unsec. Ser. MTN, 6 5/8s, 2013 10,000 6,775 iStar Financial, Inc. sr. unsec. notes Ser. B, 4 7/8s, 2009 (R) 30,000 27,225 JPMorgan Chase & Co. sr. notes 6s, 2018 75,000 79,164 JPMorgan Chase Capital XVIII bonds Ser. R, 6.95s, 2036 18,000 15,167 JPMorgan Chase Capital XXV bonds 6.8s, 2037 280,000 257,988 Liberty Mutual Group 144A company guaranty FRB 10 3/4s, 2058 92,000 45,193 Liberty Mutual Insurance 144A notes 7.697s, 2097 300,000 199,328 Marsh & McLennan Cos., Inc. sr. unsec. notes 6 1/4s, 2012 210,000 198,149 Marsh & McLennan Cos., Inc. sr. unsec. notes 5 3/8s, 2014 125,000 110,897 Merrill Lynch & Co., Inc. jr. sub. bonds 7 3/4s, 2038 295,000 324,996 28 Putnam VT The George Putnam Fund of Boston CORPORATE BONDS AND NOTES (10.1%)* continued Principal amount Value Financials continued Merrill Lynch & Co., Inc. notes FRN Ser. MTN, 3.735s, 2011 $110,000 $97,413 MetLife Capital Trust IV jr. sub. debs. 7 7/8s, 2067 300,000 188,209 MetLife, Inc. sr. unsec. notes Ser. A, 6.817s, 2018 35,000 33,334 Monumental Global Funding, Ltd. 144A notes 5 1/2s, 2013 (Cayman Islands) 45,000 42,453 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 50,000 42,397 Nationwide Health Properties, Inc. notes 6 1/2s, 2011 (R) 90,000 81,695 Nationwide Health Properties, Inc. unsec. notes 6 1/4s, 2013 (R) 35,000 27,757 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 60,000 37,910 Nuveen Investments, Inc. sr. unsec. notes 5 1/2s, 2015 70,000 10,588 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 41,000 37,924 Prudential Financial, Inc. jr. unsec. sub. notes FRN 8 7/8s, 2038 10,000 6,419 Prudential Holdings LLC 144A bonds 8.695s, 2023 210,000 202,375 Regency Centers LP sr. unsec. 5 7/8s, 2017 85,000 53,831 Rouse Co. (The) notes 7.2s, 2012 (R) 85,000 29,538 Royal Bank of Scotland Group PLC jr. sub. notes FRN Ser. MTN, 7.64s, 2049 (United Kingdom) 100,000 40,000 Simon Property Group LP unsub. bonds 5 3/4s, 2015 (R) 50,000 32,660 SLM Corp. notes Ser. MTNA, 4 1/2s, 2010 47,000 40,790 Sovereign Bancorp, Inc. sr. notes 4.8s, 2010 100,000 89,699 State Street Capital Trust IV company guaranty jr. unsec. sub. bond FRB 2.996s, 2037 120,000 50,506 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 295,000 284,771 Wells Fargo & Co. sr. notes 4 3/8s, 2013 140,000 137,090 Wells Fargo Capital XV jr. sub. unsec. company guaranty FRN 9 3/4s, 2049 55,000 56,100 Westfield Group sr. notes 5.7s, 2016 (Australia) 115,000 76,815 Westpac Capital Trust III 144A sub. notes FRN 5.819s, 2049 (Australia) 140,000 71,156 6,432,150 Health care (0.2%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 48,000 40,436 AmerisourceBergen Corp. company guaranty sr. unsec. notes 5 5/8s, 2012 80,000 74,905 CORPORATE BONDS AND NOTES (10.1%)* continued Principal amount Value Health care continued AstraZeneca PLC sr. unsub. notes 5.9s, 2017 (United Kingdom) $59,000 $62,701 Cardinal Health, Inc. sr. unsec. unsub. notes 5 1/2s, 2013 40,000 37,897 GlaxoSmith Kline Capital Inc, company guaranty sr. notes 5.65s, 2018 59,000 61,969 Hospira, Inc. sr. notes 5.55s, 2012 60,000 56,848 UnitedHealth Group, Inc. sr. unsec. notes 5.8s, 2036 30,000 22,465 UnitedHealth Group, Inc. sr. unsec. notes 5 1/2s, 2012 95,000 86,572 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 (R) 60,000 45,600 489,393 Technology (0.6%) Arrow Electronics, Inc. debs. 7 1/2s, 2027 105,000 81,969 Avnet, Inc. notes 6s, 2015 105,000 80,402 Computer Sciences Corp. sr. unsec. unsub. notes 5s, 2013 10,000 8,806 Expedia, Inc. sr. unsec. notes company guaranty 7.456s, 2018 15,000 10,800 Fiserv, Inc. sr. unsec. unsub. notes company guaranty 6.8s, 2017 100,000 88,575 Fiserv, Inc. sr. unsec. unsub. notes company guaranty 6 1/8s, 2012 100,000 93,954 IBM Corp. sr. unsec. notes 5.7s, 2017 245,000 259,968 Lexmark International Inc, sr. unsec. notes 5.9s, 2013 285,000 224,672 Motorola, Inc. sr. notes 8s, 2011 25,000 20,862 Motorola, Inc. sr. unsec. notes 6s, 2017 70,000 37,746 Tyco Electronics Group SA company guaranty 6.55s, 2017 (Luxembourg) 20,000 16,808 Tyco Electronics Group SA sr. unsec. notes company guaranty 6s, 2012 (Luxembourg) 38,000 34,280 Xerox Corp. sr. notes 6.4s, 2016 145,000 113,100 Xerox Corp. sr. unsec. notes 6.35s, 2018 100,000 78,209 Xerox Corp. sr. unsec. notes 5 1/2s, 2012 80,000 67,044 1,217,195 Transportation (0.3%) American Airlines, Inc. pass-through certificates Ser. 01-1, 6.817s, 2011 5,000 3,500 Burlington Northern Santa Fe Corp. sr. unsec. notes 7s, 2014 35,000 36,835 Canadian National Railway Co. sr. unsec. unsub. notes 5.55s, 2018 (Canada) 80,000 79,878 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 3,114 2,437 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 59,502 45,371 29 Putnam VT The George Putnam Fund of Boston CORPORATE BONDS AND NOTES (10.1%)* continued Principal amount Value Transportation continued Northwest Airlines Corp. pass-through certificates Ser. 00-1, 7.15s, 2019 $199,440 $127,642 Ryder System, Inc. sr. unsec. unsub. notes Ser. MTN, 6s, 2013 40,000 32,772 Southwest Airlines Co. pass-through certificates 6.15s, 2022 116,009 90,519 Southwest Airlines Co. sr. unsec. unsub. notes 6 1/2s, 2012 5,000 4,680 Union Pacific Corp. sr. unsec. bond 5.7s, 2018 50,000 48,852 Union Pacific Corp. sr. unsec. notes 7 7/8s, 2019 60,000 68,011 Union Pacific Corp. sr. unsub. notes 5 3/4s, 2017 140,000 132,749 673,246 Utilities and power (2.0%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 60,000 57,428 Appalachian Power Co. sr. notes 5.8s, 2035 55,000 45,425 Atmos Energy Corp. sr. unsub. notes 6.35s, 2017 120,000 106,322 Beaver Valley II Funding debs. 9s, 2017 49,000 45,937 Boardwalk Pipelines LP company guaranty 5 7/8s, 2016 120,000 99,315 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 144,000 114,800 CMS Energy Corp. unsub. notes 6.55s, 2017 5,000 4,000 Commonwealth Edison Co. 1st mtge. 6.15s, 2017 30,000 28,213 Commonwealth Edison Co. 1st mtge. 5.9s, 2036 39,000 32,433 Commonwealth Edison Co. 1st mtge. sec. bonds 5.8s, 2018 215,000 194,319 Consolidated Natural Gas Co. sr. notes 5s, 2014 70,000 64,272 Consumers Energy Co. 1st mtge. sec. bonds 5.65s, 2018 227,000 208,256 Dayton Power & Light Co. (The) 1st mtge. 5 1/8s, 2013 89,000 90,405 Dominion Resources, Inc. jr. sub. notes FRN 6.3s, 2066 243,000 109,350 Dominion Resources, Inc. sr. unsec. notes 6.4s, 2018 40,000 39,168 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 90,000 86,402 Duke Energy Carolinas LLC 1st mtge. sec. bond 6.05s, 2038 80,000 80,313 Duke Energy Corp. sr. unsec. notes 6 1/4s, 2018 54,000 50,782 E.ON International Finance BV 144A notes 5.8s, 2018 (Netherlands) 160,000 149,596 CORPORATE BONDS AND NOTES (10.1%)* continued Principal amount Value Utilities and power continued Entergy Gulf States, Inc. 1st mtge. 5 1/4s, 2015 $135,000 $115,205 Florida Power Corp. 1st mtge. 6.35s, 2037 135,000 149,629 Florida Power Corp. 1st mtge. sec. bond 6.4s, 2038 59,000 65,888 Indianapolis Power & Light 144A 1st mtge. 6.3s, 2013 60,000 61,652 Indiantown Cogeneration LP 1st mtge. Ser. A-10, 9.77s, 2020 100,000 79,218 Ipalco Enterprises, Inc. 144A sr. sec. notes 7 1/4s, 2016 20,000 16,400 ITC Holdings Corp. 144A notes 5 7/8s, 2016 36,000 34,330 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 40,000 35,081 Kansas Gas & Electric bonds 5.647s, 2021 51,473 46,005 Kinder Morgan, Inc. notes 6s, 2017 70,000 60,375 Kinder Morgan, Inc. sr. notes 6 1/2s, 2012 77,000 64,873 Nevada Power Co. general ref. mtge. Ser. L, 5 7/8s, 2015 95,000 90,938 Northwestern Corp. sec. notes 5 7/8s, 2014 36,000 33,198 Oncor Electric Delivery Co. debs. 7s, 2022 82,000 76,621 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 45,000 50,021 Pacific Gas & Electric Co. sr. unsub. 5.8s, 2037 105,000 107,639 Potomac Edison Co. 144A 1st mtge. 5.8s, 2016 37,000 32,846 Power Receivable Finance, LLC 144A sr. notes 6.29s, 2012 78,975 77,362 Public Service Co. of Colorado 1st mtge. sec. bond 6 1/2s, 2038 50,000 53,290 Public Service Co. of Colorado sr. notes Ser. A, 6 7/8s, 2009 60,000 60,308 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 39,000 17,940 Rockies Express Pipeline, LLC 144A sr. notes 7 1/2s, 2038 27,000 23,651 Sierra Pacific Power Co. general ref. mtge. Ser. P, 6 3/4s, 2037 100,000 89,231 Southern California Edison Co. 1st mtge. Ser. 06-E, 5.55s, 2037 115,000 121,130 Southern California Edison Co. notes 6.65s, 2029 135,000 143,759 Southern Natural Gas. Co. 144A notes 5.9s, 2017 60,000 45,906 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 80,000 69,420 Spectra Energy Capital, LLC sr. notes 8s, 2019 100,000 95,645 30 Putnam VT The George Putnam Fund of Boston CORPORATE BONDS AND NOTES (10.1%)* continued Principal amount Value Utilities and power continued Spectra Energy Capital, LLC sr. unsec. unsub. notes 5.668s, 2014 $40,000 $35,084 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 7.2s, 2011 150,000 140,634 TEPPCO Partners LP company guaranty FRB 7s, 2067 80,000 42,855 TransAlta Corp. notes 5 3/4s, 2013 (Canada) 95,000 78,295 TransAlta Corp. sr. unsec. notes 6.65s, 2018 (Canada) 124,000 110,110 TransCanada Pipelines, Ltd. jr. sub. FRN 6.35s, 2067 (Canada) 70,000 31,290 TransCanada Pipelines, Ltd. sr. unsec. unsub. notes 6 1/2s, 2018 (Canada) 35,000 34,151 Union Electric Co. 1st mtge. sr. sec. bond 6.7s, 2019 125,000 116,114 Westar Energy, Inc. 1st mtge. 5.15s, 2017 15,000 13,240 Westar Energy, Inc. 1st mtge. 5.1s, 2020 110,000 92,877 4,218,947 Total corporate bonds and notes (cost $25,804,204) $21,698,473 ASSET-BACKED SECURITIES (6.1%)* Principal amount Value Accredited Mortgage Loan Trust FRB Ser. 05-1, Class M2, 1.161s, 2035 $36,903 $6,274 Ace Securities Corp. FRB Ser. 06-OP2, Class A2C, 0.621s, 2036 99,000 48,510 FRB Ser. 06-HE3, Class A2C, 0.621s, 2036 134,000 46,739 Ace Securities Corp. 144A Ser. 03-MH1, Class M2, 6 1/2s, 2030 64,049 36,408 Advanta Business Card Master Trust FRB Ser. 04-C1, Class C, 1.558s, 2013 217,000 88,200 Aegis Asset Backed Securities Trust 144A Ser. 04-6N, Class Note, 4 3/4s, 2035 7,867 1 AFC Home Equity Loan Trust Ser. 99-2, Class 1A, 0.881s, 2029 215,369 87,285 American Express Credit Account Master Trust 144A Ser. 04-C, Class C, 1.695s, 2012 53,797 46,391 Ameriquest Mortgage Securities, Inc. FRB Ser. 06-R1, Class M10, 2.971s, 2036 157,000 2,795 FRB Ser. 03-8, Class M2, 2.221s, 2033 66,424 3,985 Arcap REIT, Inc. 144A Ser. 04-1A, Class E, 6.42s, 2039 137,110 41,133 Argent Securities, Inc. FRB Ser. 03-W3, Class M3, 2.741s, 2033 7,642 153 FRB Ser. 06-W4, Class A2C, 0.631s, 2036 239,000 105,160 ASSET-BACKED SECURITIES (6.1%)* continued Principal amount Value Asset Backed Funding Certificates FRB Ser. 04-OPT2, Class M2, 1.471s, 2033 $65,227 $30,005 FRB Ser. 05-WMC1, Class M1, 0.911s, 2035 108,000 65,880 Asset Backed Funding Corp. NIM Trust 144A FRB Ser. 05-OPT1, Class B1, 2.971s, 2035 11,106 52 Asset Backed Securities Corp. Home Equity Loan Trust FRB Ser. 06-HE2, Class A3, 0.661s, 2036 42,878 25,899 FRB Ser. 06-HE4, Class A5, 0.631s, 2036 166,350 96,483 FRB Ser. 06-HE7, Class A4, 0.611s, 2036 70,000 26,717 Aviation Capital Group Trust 144A FRB Ser. 03-2A, Class G1, 1.208s, 2033 87,772 21,943 BankAmerica Manufactured Housing Contract Trust Ser. 97-2, Class M, 6.9s, 2028 112,000 89,600 Bay View Auto Trust Ser. 05-LJ2, Class D, 5.27s, 2014 114,000 105,379 Bayview Financial Acquisition Trust Ser. 04-B, Class A1, 1.471s, 2039 588,688 412,611 FRB Ser. 04-D, Class A, 0.861s, 2044 126,271 104,365 Bayview Financial Asset Trust 144A FRB Ser. 03-SSRA, Class M, 1.821s, 2038 54,037 32,963 FRB Ser. 03-SSRA, Class A, 1.171s, 2038 54,037 37,826 FRB Ser. 04-SSRA, Class A1, 1.071s, 2039 113,682 69,346 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 06-EC1, Class M9, 2.471s, 2035 54,143 135 FRB Ser. 06-PC1, Class M9, 2.221s, 2035 100,000 1,000 FRB Ser. 05-HE1, Class M3, 1.401s, 2035 70,000 3,500 FRB Ser. 03-3, Class A2, 1.061s, 2043 187,569 153,347 FRB Ser. 03-1, Class A1, 0.971s, 2042 57,528 40,269 FRB Ser. 05-3, Class A1, 0.921s, 2035 77,362 69,637 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 05-OPT1, Class M1, 0.891s, 2035 42,547 28,255 Conseco Finance Securitizations Corp. Ser. 02-2, Class A, IO, 8 1/2s, 2033 444,116 42,215 Ser. 00-4, Class A6, 8.31s, 2032 960,933 490,076 Ser. 00-5, Class A6, 7.96s, 2032 180,132 99,072 Ser. 01-4, Class A4, 7.36s, 2033 560,598 339,162 31 Putnam VT The George Putnam Fund of Boston ASSET-BACKED SECURITIES (6.1%)* continued Principal amount Value Conseco Finance Securitizations Corp. Ser. 00-6, Class A5, 7.27s, 2031 $156,082 $95,210 Ser. 01-1, Class A5, 6.99s, 2032 1,592,654 991,427 Ser. 01-3, Class A4, 6.91s, 2033 611,400 394,863 Ser. 02-1, Class A, 6.681s, 2033 429,224 344,997 Countrywide Asset Backed Certificates FRB Ser. 05-BC3, Class M1, 0.991s, 2035 43,000 26,230 FRB Ser. 04-6, Class 2A5, 0.861s, 2034 112,153 81,871 FRB Ser. 05-14, Class 3A2, 0.711s, 2036 22,150 18,274 Crest, Ltd. 144A Ser. 03-2A, Class D2, 6.723s, 2038 (Cayman Islands) 188,000 65,800 CS First Boston Mortgage Securities Corp. 144A Ser. 04-FR1N, Class A, 5s, 2034 10,726  DB Master Finance, LLC 144A Ser. 06-1, Class M1, 8.285s, 2031 131,000 84,458 Equifirst Mortgage Loan Trust FRB Ser. 05-1, Class M5, 1.141s, 2035 29,000 1,450 Fieldstone Mortgage Investment Corp. FRB Ser. 05-1, Class M3, 1.011s, 2035 93,000 86,177 First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 06-FF7, Class 2A3, 0.621s, 2036 158,000 63,453 First Plus Home Loan Trust Ser. 97-3, Class B1, 7.79s, 2023 17,808 16,679 Fremont Home Loan Trust FRB Ser. 05-E, Class 2A4, 0.801s, 2036 221,000 132,600 FRB Ser. 06-2, Class 2A3, 0.641s, 2036 414,000 231,840 GE Corporate Aircraft Financing, LLC 144A FRB Ser. 05-1A, Class C, 1.771s, 2019 169,000 98,020 Ser. 04-1A, Class B, 1.321s, 2018 10,300 8,498 Gears Auto Owner Trust 144A Ser. 05-AA, Class E1, 8.22s, 2012 266,000 258,776 GEBL 144A Ser. 04-2, Class D, 3.945s, 2032 89,530 8,953 Ser. 04-2, Class C, 2.045s, 2032 89,530 41,408 Green Tree Financial Corp. Ser. 99-5, Class A5, 7.86s, 2030 1,242,498 725,134 Ser. 97-2, Class A7, 7.62s, 2028 52,002 42,616 Ser. 97-6, Class A9, 7.55s, 2029 76,536 60,258 Ser. 97-4, Class A7, 7.36s, 2029 124,266 102,380 Ser. 97-3, Class A5, 7.14s, 2028 69,789 55,057 Ser. 97-6, Class A8, 7.07s, 2029 24,095 20,448 Ser. 98-4, Class A7, 6.87s, 2030 46,712 30,769 Ser. 97-7, Class A8, 6.86s, 2029 77,186 64,951 Ser. 99-3, Class A7, 6.74s, 2031 277,704 220,627 Ser. 98-6, Class A7, 6.45s, 2030 52,991 49,360 Ser. 99-1, Class A6, 6.37s, 2025 195,000 148,656 Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 1,314,967 778,338 Ser. 99-5, Class M1A, 8.3s, 2026 70,000 34,854 ASSET-BACKED SECURITIES (6.1%)* continued Principal amount Value GS Auto Loan Trust 144A Ser. 04-1, Class D, 5s, 2011 $140,731 $110,474 GSAMP Trust FRB Ser. 06-HE5, Class A2C, 0.621s, 2036 616,000 290,198 Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-2A, Class D, 2.021s, 2030 (Cayman Islands) 250,000 50,000 FRB Ser. 05-1A, Class D, 2.001s, 2030 (Cayman Islands) 65,752 32,876 High Income Trust Securities 144A FRB Ser. 03-1A, Class A, 2.888s, 2036 (Cayman Islands) 248,248 93,093 Home Equity Asset Trust FRB Ser. 06-1, Class 2A4, 0.801s, 2036 111,000 53,835 Lehman ABS Manufactured Housing Contract Ser. 01-B, Class M1, 6.63s, 2028 5,000 1,370 Lehman XS Trust Ser. 07-6, Class 3A6, 6 1/2s, 2037 1,456,807 611,859 IFB Ser. 07-3, Class 4B, IO, 6.219s, 2037 556,991 42,339 LNR CDO, Ltd. 144A FRB Ser. 03-1A, Class EFL, 3.474s, 2036 (Cayman Islands) 270,000 27,000 FRB Ser. 02-1A, Class FFL, 3.211s, 2037 (Cayman Islands) 460,000 115,000 Local Insight Media Finance, LLC Ser. 07-1W, Class A1, 5.53s, 2012 (F) 648,184 421,320 Long Beach Mortgage Loan Trust FRB Ser. 05-2, Class M4, 1.091s, 2035 80,000 12,000 FRB Ser. 06-4, Class 2A4, 0.731s, 2036 106,000 35,680 FRB Ser. 06-1, Class 2A3, 0.661s, 2036 184,504 90,407 Madison Avenue Manufactured Housing Contract FRB Ser. 02-A, Class B1, 3.721s, 2032 338,443 147,257 Ser. 02-A IO, 0.3s, 2032 9,690,455 87,534 Marriott Vacation Club Owner Trust 144A Ser. 05-2, Class D, 6.205s, 2027 20,925 14,229 FRB Ser. 02-1A, Class A1, 1.208s, 2024 65,808 56,445 MASTR Asset Backed Securities Trust FRB Ser. 06-FRE2, Class A4, 0.621s, 2036 56,000 23,122 Merrill Lynch Mortgage Investors, Inc. Ser. 04-WMC3, Class B3, 5s, 2035 8,236 329 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 46,880 29,131 Morgan Stanley ABS Capital I FRB Ser. 05-HE2, Class M5, 1.151s, 2035 50,000 500 FRB Ser. 05-HE1, Class M3, 0.991s, 2034 50,000 8,000 FRB Ser. 06-NC4, Class M2, 0.771s, 2036 70,000 4,900 32 Putnam VT The George Putnam Fund of Boston ASSET-BACKED SECURITIES (6.1%)* continued Principal amount Value Navigator CDO, Ltd. 144A FRB Ser. 03-1A, Class A1, 2.639s, 2 015 (Cayman Islands) $35,603 $31,501 Navistar Financial Corp. Owner Trust Ser. 05-A, Class C, 4.84s, 2014 25,004 22,399 Ser. 04-B, Class C, 3.93s, 2012 15,107 12,714 New Century Home Equity Loan Trust Ser. 03-5, Class AI7, 5.15s, 2033 164,523 131,618 FRB Ser. 03-4, Class M3, 2.521s, 2033 5,204 78 Novastar Home Equity Loan FRB Ser. 06-1, Class A2C, 0.631s, 2036 132,000 77,220 FRB Ser. 06-2, Class A2C, 0.621s, 2036 132,000 56,232 Oakwood Mortgage Investors, Inc. Ser. 00-A, Class A3, 7.945s, 2022 158,839 89,042 Ser. 95-B, Class B1, 7.55s, 2021 71,049 40,440 Ser. 00-D, Class A3, 6.99s, 2022 29,181 25,850 Ser. 01-D, Class A3, 5.9s, 2022 24,784 12,621 Ser. 02-C, Class A1, 5.41s, 2032 405,608 214,972 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 63,639 39,889 Option One Mortgage Loan Trust FRB Ser. 05-4, Class M11, 2.971s, 2035 30,000 405 Origen Manufactured Housing Ser. 04-B, Class A2, 3.79s, 2017 5,463 5,294 Park Place Securities, Inc. FRB Ser. 05-WCH1, Class M4, 1.301s, 2036 33,000 1,980 Park Place Securities, Inc. 144A FRB Ser. 04-MHQ1, Class M10, 2.971s, 2034 (F) 6,510 26 Peoples Financial Realty Mortgage Securities Trust FRB Ser. 06-1, Class 1A2, 0.601s, 2036 205,000 71,750 Pillar Funding PLC 144A FRB Ser. 04-1A, Class C1, 2.996s, 2011 (United Kingdom) 275,000 246,273 FRB Ser. 04-2A, Class C, 2.876s, 2011 (United Kingdom) 109,000 91,559 Residential Asset Mortgage Products, Inc. FRB Ser. 06-NC3, Class A2, 0.661s, 2036 171,202 124,533 FRB Ser. 07-RZ1, Class A2, 0.631s, 2037 206,000 91,402 Residential Asset Securities Corp. 144A Ser. 04-NT, Class Note, 4 1/2s, 2034 (In default)  9,910 50 SAIL Net Interest Margin Notes 144A Ser. 04-4A, Class B, 7 1/2s, 2034 (Cayman Islands) (In default)  36,851  Securitized Asset Backed Receivables, LLC FRB Ser. 05-HE1, Class M2, 1.121s, 2035 50,000 1,500 FRB Ser. 07-NC2, Class A2B, 0.611s, 2037 193,000 84,920 ASSET-BACKED SECURITIES (6.1%)* continued Principal amount Value SG Mortgage Securities Trust FRB Ser. 06-OPT2, Class A3D, PO, 0.681s, 2036 $226,000 $72,320 Soundview Home Equity Loan Trust FRB Ser. 06-OPT3, Class 2A3, 0.641s, 2036 107,000 47,080 FRB Ser. 06-3, Class A3, 0.631s, 2036 619,000 356,173 Soundview Home Equity Loan Trust 144A FRB Ser. 05-CTX1, Class B1, 2.971s, 2035 67,842 678 Structured Asset Investment Loan Trust FRB Ser. 06-BNC2, Class A6, 0.731s, 2036 107,000 9,256 Structured Asset Receivables Trust 144A FRB Ser. 05-1, 4.919s, 2015 698,535 471,511 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 184,000 27,600 Whinstone Capital Management, Ltd. 144A FRB Ser. 1A, Class B3, 4.435s, 2044 (United Kingdom) 90,076 10,809 Total asset-backed securities (cost $23,212,647) $13,111,796 PURCHASED OPTIONS OUTSTANDING (3.0%)* Expiration date/ Contract strike price amount Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing on November 12, 2019. Nov-09/5.355 $14,643,000 $3,353,540 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 14,643,000 42,465 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.315% versus the three month USD-LIBOR-BBA maturing on April 08, 2019. Apr-09/5.315 7,048,000 1,682,640 33 Putnam VT The George Putnam Fund of Boston PURCHASED OPTIONS OUTSTANDING (3.0%)* continued Expiration date/ Contract strike price amount Value Option on an interest rate swap with Deutsche Bank for the right to receive a fixed rate of 5.385% versus the three month USD-LIBOR-BBA maturing April 16, 2019. Apr-09/5.385 $5,560,000 $1,358,808 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.315% versus the three month USD-LIBOR-BBA maturing on April 08, 2019. Apr-09/5.315 7,048,000 2,044 Option on an interest rate swap with Deutsche Bank for the right to pay a fixed rate of 5.385% versus the three month USD-LIBOR-BBA maturing April 16, 2019. Apr-09/5.385 5,560,000 1,779 Total purchased options outstanding (cost $1,779,112) $6,441,276 SENIOR LOANS (0.7%)* (c) Principal amount Value Basic materials (%) Aleris International, Inc. bank term loan FRN Ser. B, 2.567s, 2013 $26,704 $10,601 Georgia-Pacific, LLC bank term loan FRN Ser. B, 3.698s, 2013 22,598 18,351 NewPage Holding Corp. bank term loan FRN 5.314s, 2014 60,220 37,896 66,848 Capital goods (0.1%) Hawker Beechcraft Acquisition Co., LLC bank term loan FRN 3.662s, 2014 4,178 2,152 Hawker Beechcraft Acquisition Co., LLC bank term loan FRN Ser. B, 5.762s, 2014 71,148 36,641 Polypore, Inc. bank term loan FRN Ser. B, 3.93s, 2014 77,412 44,899 Sequa Corp. bank term loan FRN 4.78s, 2014 108,086 58,907 Wesco Aircraft Hardware Corp. bank term loan FRN 3.69s, 2013 78,000 58,240 200,839 SENIOR LOANS (0.7%)* (c) continued Principal amount Value Communication services (0.1%) Cablevision Systems Corp. bank term loan FRN 2.949s, 2013 $77,206 $65,593 Cricket Communications, Inc. bank term loan FRN Ser. B, 7.262s, 2013 17,179 14,234 Crown Castle International Corp. bank term loan FRN 5.376s, 2014 28,931 19,673 Intelsat Corp. bank term loan FRN Ser. B2, 6.65s, 2011 20,512 15,472 Intelsat Corp. bank term loan FRN Ser. B2-A, 6.65s, 2013 20,518 15,476 Intelsat Corp. bank term loan FRN Ser. B2-C, 6.65s, 2013 20,512 15,472 Level 3 Communications, Inc. bank term loan FRN 7s, 2014 78,000 46,703 MetroPCS Wireless, Inc. bank term loan FRN 4.843s, 2013 30,765 24,583 PAETEC Holding Corp. bank term loan FRN Ser. B1, 3.936s, 2013 75,670 45,276 Time Warner Telecom, Inc. bank term loan FRN Ser. B, 3.691s, 2013 38,507 29,747 292,229 Consumer cyclicals (0.2%) Affinion Group, Inc. bank term loan FRN Ser. B, 4.644s, 2013 78,000 53,040 Allison Transmission bank term loan FRN Ser. B, 4.581s, 2014 76,152 42,101 Cinemark USA, Inc. bank term loan FRN 3.58s, 2013 66,467 47,619 Dana Corp. bank term loan FRN 6.353s, 2015 69,059 32,544 DirecTV Holdings, LLC bank term loan FRN 5 1/4s, 2013 87,063 77,014 Goodman Global Holdings, Inc. bank term loan FRN Ser. B, 7.708s, 2011 61,760 45,085 Harrahs Operating Co., Inc. bank term loan FRN Ser. B2, 6.536s, 2015 77,415 44,750 Idearc, Inc. bank term loan FRN Ser. B, 5.67s, 2014 77,212 23,550 Lear Corp bank term loan FRN 4.584s, 2013 77,528 34,073 National Bedding Co. bank term loan FRN 3.752s, 2011 33,742 18,980 Navistar Financial Corp. bank term loan FRN 4.358s, 2012 20,800 11,371 Navistar International Corp. bank term loan FRN 3.721s, 2012 57,200 31,269 Yankee Candle Co., Inc. bank term loan FRN 3.404s, 2014 46,000 23,046 484,442 34 Putnam VT The George Putnam Fund of Boston SENIOR LOANS (0.7%)* (c) continued Principal amount Value Consumer staples (%) Pinnacle Foods Holding Corp. bank term loan FRN Ser. B, 6.126s, 2014 $77,216 $52,430 Spectrum Brands, Inc. bank term loan FRN 1.751s, 2013 4,977 2,688 Spectrum Brands, Inc. bank term loan FRN Ser. B1, 6.571s, 2013 72,276 39,029 94,147 Financials (0.1%) Lender Processing Services, Inc. bank term loan FRN Ser. B, 3.936s, 2014 109,450 101,652 101,652 Health care (0.1%) Health Management Associates, Inc. bank term loan FRN 5.512s, 2014 73,728 45,079 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN 7.62s, 2014 4,986 3,537 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN Ser. B, 3.431s, 2014 53,768 38,141 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN Ser. DD, 3.431s, 2014 18,605 13,198 Sun Healthcare Group, Inc. bank term loan FRN 3.662s, 2014 13,004 8,648 Sun Healthcare Group, Inc. bank term loan FRN Ser. B, 4.823s, 2014 39,475 26,251 Sun Healthcare Group, Inc. bank term loan FRN Ser. DD, 4.955s, 2014 7,710 5,127 139,981 Technology (0.1%) First Data Corp. bank term loan FRN Ser. B1, 3.416s, 2014 38,609 24,696 Freescale Semiconductor, Inc. bank term loan FRN Ser. B, 3.931s, 2013 50,485 28,917 SunGard Data Systems, Inc. bank term loan FRN 4.015s, 2014 38,507 26,223 Travelport bank term loan FRN Ser. B, 6.012s, 2013 31,160 13,224 Travelport bank term loan FRN Ser. DD, 3.686s, 2013 16,369 7,011 100,071 Total senior loans (cost $2,126,014) $1,480,209 CONVERTIBLE PREFERRED STOCKS (0.4%)* Shares Value Citigroup, Inc. Ser. T, $3.25 cv. pfd. 13,340 $362,008 Freeport-McMoRan Copper & Gold, Inc. $6.75 cv. pfd. 9,800 456,758 Total convertible preferred stocks (cost $1,437,749) $818,766 MUNICIPAL BONDS AND NOTES (0.1%)* Principal Rating** amount Value Chicago, Transit Auth. Transfer Tax Receipts Rev. Bonds, Ser. B, 6.899s, 12/1/40 Aa3 $125,000 $128,283 MI Tobacco Settlement Fin. Auth. Rev. Bonds, Ser. A, 7.309s, 6/1/34 Baa3 135,000 78,504 Tobacco Settlement Fin. Auth. of WVA Rev. Bonds, Ser. A, 7.467s, 6/1/47 Baa3 180,000 103,160 Total municipal bonds and notes (cost $439,986) $309,947 SHORT-TERM INVESTMENTS (17.4%)* Principal amount/shares Value Federated Prime Obligations Fund 33,430,989 $33,430,989 U.S. Treasury Bills for an effective yield of 0.62%, November 19, 2009 # $750,000 745,808 U.S. Treasury Cash Management Bills for an effective yield of 0.88%, May 15, 2009 # 3,310,000 3,299,163 Total short-term investments (cost $37,475,960) $37,475,960 Total investments (cost $508,027,212) $479,714,030 Key to holdings currency abbreviations EUR Euro * Percentages indicated are based on net assets of $215,477,521. ** The Moodys, Standard & Poors or Fitch ratings indicated are believed to be the most recent ratings available at December 31, 2008 for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at December 31, 2008. Securities rated by Putnam are indicated by "/P." Securities rated by Fitch are indicated by "/F." The rating of an insured security represents what is believed to be the most recent rating of the insurers claims-paying ability available at December 31, 2008 and does not reflect any subsequent changes. Ratings are not covered by the Report of Independent Registered Public Accounting Firm. Security ratings are defined in the Statement of Additional Information.  Non-income-producing security. # A portion of these securities were pledged and segregated with the custodian to cover margin requirements for futures contracts at December 31, 2008. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly.These loans pay interest at rates which adjust periodically.The interest rates shown for senior loans are the current interest rates at December 31, 2008. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). (F) Is valued at fair value following procedures approved by theTrustees. Securities may be classified as a Level 2 or Level 3 for FASB 157 disclosures based on the securities valuation inputs. (R) Real Estate InvestmentTrust. 35 Putnam VT The George Putnam Fund of Boston At December 31, 2008, liquid assets totaling $168,996,024 have been designated as collateral for open forward commitments, swap contracts, forward contracts and futures contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding stands for American Depository Receipts representing ownership of foreign securities on deposit with a custodian bank. TBA after the name of a security represents to be announced securities (Note 1). The rates shown on Floating Rate Bonds (FRB) and Floating Rate Notes (FRN) are the current interest rates at December 31, 2008. The dates shown on debt obligations are the original maturity dates. Inverse Floating Rate Bonds (IFB) are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income.The interest rates shown are the current interest rates at December 31, 2008. FORWARD CURRENCY CONTRACTS TO BUY at 12/31/08 Aggregate Delivery Unrealized Value face value date appreciation Euro $558 $533 1/21/09 $25 Total $25 FUTURES CONTRACTS OUTSTANDING at 12/31/08 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro-Dollar 90 day (Short) 64 $15,819,200 Jun-09 $(257,674) Euro-Dollar 90 day (Short) 190 46,903,875 Sep-09 (822,517) Euro-Dollar 90 day (Short) 177 43,623,863 Dec-09 (783,613) Euro-Dollar 90 day (Short) 11 2,707,925 Mar-10 (59,117) U.S. Treasury Bond 20 yr (Short) 17 2,346,797 Mar-09 17,641 U.S. Treasury Note 2 yr (Short) 114 24,859,125 Mar-09 (256,735) U.S. Treasury Note 5 yr (Long) 6 714,328 Mar-09 26,749 U.S. Treasury Note 10 yr (Short) 47 5,910,250 Mar-09 52,230 Total $(2,083,036) WRITTEN OPTIONS OUTSTANDING at 12/31/08 (premiums received $3,404,934) Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.215% versus the three month USD- LIBOR-BBA maturing on February 18, 2020. $13,848,000 Feb-10/5.215 $2,938,684 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.22% versus the three month USD- LIBOR-BBA maturing on February 24, 2020. 8,959,000 Feb-10/5.22 1,902,354 Option on an interest rate swap with JPMorgan Chase Bank for the obligation to pay a fixed rate of 4.4% versus the three month USD- LIBOR-BB maturing November 9, 2019. 206,000 Nov-09/4.40 31,302 Option on an interest rate swap with JPMorgan Chase Bank for the obligation to receive a fixed rate of 4.4% versus the three month USD- LIBOR-BBA maturing November 9, 2019. 206,000 Nov-09/4.40 1,776 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.08% versus the three month USD- LIBOR-BBA maturing on February 24, 2020. 8,959,000 Feb-10/5.08 1,801,028 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD- LIBOR-BBA maturing on May 14, 2022. 3,872,000 May-12/5.51 797,632 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.215% versus the three month USD-LIBOR-BBA maturing on February 18, 2020. 13,848,000 Feb-10/5.215 66,747 36 Putnam VT The George Putnam Fund of Boston WRITTEN OPTIONS OUTSTANDING at 12/31/08 continued (premiums received $3,404,934) Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD- LIBOR-BBA maturing on May 14, 2022. $3,872,000 May-12/5.51 $54,479 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.08% versus the three month USD- LIBOR-BBA maturing on February 24, 2020. 8,959,000 Feb-10/5.08 50,887 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.22% versus the three month USD- LIBOR-BBA maturing on February 24, 2020. 8,959,000 Feb-10/5.22 44,078 Total $7,688,967 TBA SALE COMMITMENTS OUTSTANDING at 12/31/08 (proceeds receivable $97,742,891) Principal Settlement Agency amount date Value FNMA, 6 1/2s, January 1, 2039 $1,000,000 1/13/09 $1,039,219 FNMA, 5 1/2s, January 1, 2039 70,000,000 1/13/09 71,815,625 FNMA, 5s, January 1, 2039 24,000,000 1/13/09 24,525,000 FNMA, 4 1/2s, January 1, 2039 1,000,000 1/13/09 1,014,687 Total $98,394,531 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/08 Upfront Unrealized Swap Notional premium Termination Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $5,058,000 $ 5/23/10 3 month USD-LIBOR-BBA 3.155% $128,826 5,700,000  7/18/13 4.14688% 3 month USD-LIBOR-BBA (565,874) 5,677,000  8/26/18 3 month USD-LIBOR-BBA 4.54375% 1,051,427 63,936,000  9/10/10 3 month USD-LIBOR-BBA 3.22969% 2,435,339 29,838,000  9/18/38 4.36125% 3 month USD-LIBOR-BBA (9,977,813) 59,265,000  9/18/10 3 month USD-LIBOR-BBA 2.86667% 1,881,865 8,162,000 25,477 10/1/18 3 month USD-LIBOR-BBA 4.30% 1,274,574 2,989,000 1,128 10/20/18 3 month USD-LIBOR-BBA 4.60% 531,174 25,957,000 (23,596) 10/20/10 3.00% 3 month USD-LIBOR-BBA (624,851) 3,867,000  5/8/28 4.95% 3 month USD-LIBOR-BBA (1,250,526) Barclays Bank PLC 63,547,000  12/9/10 3 month USD-LIBOR-BBA 2.005% 580,114 11,279,000  12/9/20 3 month USD-LIBOR-BBA 2.91875% 263,785 85,815,000  12/17/13 2.42875% 3 month USD-LIBOR-BBA (1,186,377) Citibank, N.A. 43,470,000  9/17/13 3 month USD-LIBOR-BBA 3.4975% 3,140,890 28,843,000  9/18/38 4.45155% 3 month USD-LIBOR-BBA (10,180,077) 28,842,000  9/18/10 3 month USD-LIBOR-BBA 2.92486% 945,018 14,731,000  6/29/18 2.477% 3 month USD-LIBOR-BBA 69,598 37 Putnam VT The George Putnam Fund of Boston INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/08 continued Upfront Unrealized Swap Notional premium Termination Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International $6,649,800 $ 9/16/10 3.143% 3 month USD-LIBOR-BBA $(245,997) 11,853,000  9/18/10 3 month USD-LIBOR-BBA 2.91916% 388,702 12,238,000  9/23/10 3 month USD-LIBOR-BBA 3.32% 507,184 28,495,000  10/9/10 3 month USD-LIBOR-BBA 2.81% 577,895 11,411,000 10,848 10/31/18 4.35% 3 month USD-LIBOR-BBA (1,787,421) 13,000,000  12/5/20 3 month USD-LIBOR-BBA 3.01% 429,168 20,880,000 (223,175) 12/10/38 2.69% 3 month USD-LIBOR-BBA 116,935 12,420,000 132,750 12/10/38 3 month USD-LIBOR-BBA 2.69% (69,556) 20,992,000  6/30/38 2.71% 3 month USD-LIBOR-BBA 229,784 Deutsche Bank AG 6,214,000  9/24/10 3 month USD-LIBOR-BBA 3.395% 267,151 6,945,000  10/17/18 4.585% 3 month USD-LIBOR-BBA (1,220,439) 97,864,000  10/24/10 3 month USD-LIBOR-BBA 2.604% 1,749,704 505,000  11/21/18 3.75% 3 month USD-LIBOR-BBA (53,299) 20,943,000 17,936 11/21/10 2.25% 3 month USD-LIBOR-BBA (278,528) 29,314,000  11/28/13 3 month USD-LIBOR-BBA 2.8725% 1,025,786 38,752,000  12/5/13 2.590625% 3 month USD-LIBOR-BBA (820,383) 23,830,000  12/9/13 3 month USD-LIBOR-BBA 2.5225% 424,297 16,141,000  12/11/18 2.94% 3 month USD-LIBOR-BBA (522,664) 24,825,000  12/15/18 3 month USD-LIBOR-BBA 2.80776% 516,490 9,084,000  12/16/28 3 month USD-LIBOR-BBA 2.845% 32,625 46,000,000  12/17/13 3 month USD-LIBOR-BBA 2.39% 550,609 31,786,000  12/17/23 3 month USD-LIBOR-BBA 2.81682% 47,544 105,812,000  12/19/10 3 month USD-LIBOR-BBA 1.53429% 132,453 6,015,000  12/24/13 2.165% 3 month USD-LIBOR-BBA (11,880) 20,099,000  12/30/13 2.15633% 3 month USD-LIBOR-BBA (28,307) Goldman Sachs International 15,916,000  4/3/18 3 month USD-LIBOR-BBA 4.19% 2,208,301 6,082,000  4/8/10 3 month USD-LIBOR-BBA 2.64% 75,354 7,029,000  4/23/18 4.43% 3 month USD-LIBOR-BBA (1,098,477) 6,968,000  5/19/18 4.525% 3 month USD-LIBOR-BBA (1,173,541) 5,536,000  5/30/28 5.014% 3 month USD-LIBOR-BBA (1,841,861) 14,383,000 6,778 10/24/10 3 month USD-LIBOR-BBA 2.60% 263,498 20,520,000 (127,017) 11/18/18 3 month USD-LIBOR-BBA 4.10% 2,642,689 23,064,000 (84,038) 11/18/13 3 month USD-LIBOR-BBA 3.45% 1,358,578 34,922,000 (9,605) 11/18/10 3 month USD-LIBOR-BBA 2.35% 548,739 21,900,000  12/16/18 3 month USD-LIBOR-BBA 2.78% 372,598 JPMorgan Chase Bank, N.A. 4,000,000  2/13/18 3 month USD-LIBOR-BBA 4.29125% 635,551 625,000  2/15/13 3 month USD-LIBOR-BBA 3.585% 46,111 40,974,000  3/5/18 4.325% 3 month USD-LIBOR-BBA (6,591,789) 8,235,000  3/7/18 4.45% 3 month USD-LIBOR-BBA (1,411,202) 5,125,000  3/12/18 3 month USD-LIBOR-BBA 4.4525% 880,068 1,997,000  3/11/38 5.0025% 3 month USD-LIBOR-BBA (919,925) 14,538,000  3/11/38 5.03% 3 month USD-LIBOR-BBA (6,778,157) 29,302,000  3/15/10 3 month USD-LIBOR-BBA 2.5% 585,115 14,862,000  3/20/13 3 month USD-LIBOR-BBA 3.145% 817,932 42,805,000  3/20/13 3 month USD-LIBOR-BBA 3.13% 2,327,903 65,552,000  3/25/10 3 month USD-LIBOR-BBA 2.325% 1,234,856 38 Putnam VT The George Putnam Fund of Boston INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/08 continued Upfront Unrealized Swap Notional premium Termination Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. continued $32,193,000 $ 3/26/10 3 month USD-LIBOR-BBA 2.33375% $608,973 13,450,000  4/8/13 3 month USD-LIBOR-BBA 3.58406% 838,338 8,430,000  5/23/10 3 month USD-LIBOR-BBA 3.16% 215,261 15,000,000  6/13/13 4.47% 3 month USD-LIBOR-BBA (1,559,160) 6,000,000  6/27/18 3 month USD-LIBOR-BBA 4.8305% 1,173,577 18,498,000  7/16/10 3 month USD-LIBOR-BBA 3.384% 653,095 9,150,000  7/22/10 3 month USD-LIBOR-BBA 3.565% 369,117 36,094,000  7/28/10 3 month USD-LIBOR-BBA 3.5141% 1,468,164 14,916,000  10/23/13 3 month USD-LIBOR-BBA 3.535% 950,637 3,658,000 (10,760) 11/4/18 3 month USD-LIBOR-BBA 4.45% 599,578 895,000 2,699 11/4/18 4.45% 3 month USD-LIBOR-BBA (146,632) 271,000 1,287 11/4/13 3.85% 3 month USD-LIBOR-BBA (20,488) 12,124,000  11/10/18 3 month USD-LIBOR-BBA 4.83% 2,451,277 10,881,000  12/19/18 5% 3 month USD-LIBOR-BBA (2,361,145) Merrill Lynch Capital Services, Inc. 3,628,000  10/26/12 4.6165% 3 month USD-LIBOR-BBA (361,480) 16,929,000  5/19/10 3.2925% 3 month USD-LIBOR-BBA (461,776) 11,425,000  7/22/10 3 month USD-LIBOR-BBA 3.5375% 454,592 UBS AG 237,761,000  10/29/10 2.75% 3 month USD-LIBOR-BBA (4,964,582) 18,393,000 611,414 11/10/28 4.45% 3 month USD-LIBOR-BBA (4,028,874) 42,387,000 (1,076,785) 11/10/18 3 month USD-LIBOR-BBA 4.45% 6,053,368 46,000,000 88,841 12/19/20 3 month USD-LIBOR-BBA 2.34% (1,556,104) Total $(14,966,978) CREDIT DEFAULT CONTRACTS OUTSTANDING at 12/31/08 Fixed payments Unrealized Swap counterparty / Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Bank of America, N.A. DJ ABX CMBX BBB Index  $556 $809,000 (F) 10/12/52 (134 bp) $521,665 Financial Security Assurance Holdings, Ltd, 6.4%, 12/15/66 Baa1  45,000 12/20/12 95 bp (16,110) International Lease Finance Corp., 4.15%, 1/20/15  (1,000) 10,000 12/20/13 (500 bp) 86 Marsh & Mclennan Co. Inc., 5 3/8%, 7/15/14   210,000 3/20/12 (95 bp) (2,042) Mattel, Inc., 7 1/4%, 7/9/12   40,000 3/20/13 (157.2 bp) 924 Meadwestvaco Corp., 6.85%, 4/1/12   22,000 3/20/18 (177 bp) 391 MetLife Inc., 5%, 6/15/15   125,000 12/20/13 (384 bp) 5,744 Motorola, Inc., 6.5%, 9/1/25   25,000 11/20/11 (240 bp) 2,519 Ryder System Inc., 6.95%, 12/1/25   40,000 3/20/13 (135 bp) 2,436 Sealed Air Corp., 5 5/8%, 7/15/13   25,000 9/20/13 (169 bp) 3,131 Spectra Energy Capital, 6 1/4%, 2/15/13   40,000 9/20/14 (115 bp) 1,443 Citibank, N.A. Arrow Electronics Inc., 6 7/8%, 6/1/18   100,000 3/20/13 (43 bp) 6,232 DJ ABX HE PEN AAA Series 6 Version 1 Index AA+ 61,992 321,387 5/25/46 11 bp (33,370) DJ ABX HE PEN AAA Series 6 Version 2 Index AA+ 59,192 355,427 5/25/46 11 bp (46,400) 39 Putnam VT The George Putnam Fund of Boston CREDIT DEFAULT CONTRACTS OUTSTANDING at 12/31/08 continued Fixed payments Unrealized Swap counterparty / Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Citibank, N.A. continued DJ CDX NA HY Series 9 Index, 35-100% tranche A+ $  $17,165,482 (F) 12/20/12 112 bp $(1,251,860) Dominion Resources Inc., 5.15%, 7/15/15   55,000 6/20/18 (73 bp) 986 International Lease Finance Corp., 4.15%, 1/20/15   25,000 6/20/13 (222.50 bp) 4,914 Lexmark International, Inc., 5.9%, 6/1/13 Baa2  10,000 6/20/13 108.5 bp 1,236 Lighthouse International Co., SA, 8%, 4/30/14 B2  EUR 5,000 3/20/13 815 bp (1,068) Macys Retail Holdings, Inc., 6 5/8%, 4/1/11   $5,000 6/20/11 (162 bp) 602 Marsh & Mclennan Co. Inc., 5 3/8%, 7/15/14   125,000 9/20/14 (105 bp) (1,891) Mohawk Industries, Inc., 7.2%, 4/15/12   30,000 3/20/16 (140 bp) 3,263 Newell Rubbermaid, Inc., 6.35%, 7/15/28   20,000 6/20/13 (85 bp) 727 Rexam PLC, 4 3/8%, 3/15/13   350,000 6/20/13 (145 bp) 52,331 Sara Lee Corp., 6 1/8%, 11/1/32   110,000 9/20/11 (43 bp) 820 Telecom Italia SPA. 5 3/8%, 1/29/19   55,000 9/20/11 (218 bp) 4,019 Yum! Brands, Inc., 8 7/8%, 4/15/11   115,000 3/20/13 (65 bp) 4,193 Credit Suisse International DJ ABX HE AAA Series 7 Version 2 Index BB+ 51,060 92,000 1/25/38 76 bp (5,048) DJ ABX HE PEN AAA Series 6 Version 2 Index AA+ 106,790 539,329 5/25/46 11 bp (52,302) DJ CDX NA HY Series 10 B+ 23,100 220,000 6/20/13 500 bp (11,427) DJ CDX NA HY Series 10 B+ 86,063 810,000 6/20/13 500 bp (41,060) DJ CDX NA HY Series 10  (1,063) 10,000 6/20/13 (500 bp) 507 DJ CDX NA IG Series 11 Index  (12,917) 420,000 12/20/13 (150 bp) (4,284) DJ CDX NA IG Series 11 Index A 7,561 320,000 12/20/13 150 bp 983 DJ CMB NA CMBX AAA Index AAA 1,123,340 6,749,000 12/13/49 8 bp (899,295) DJ CMB NA CMBX AAA Index AAA 940,096 6,001,000 2/17/51 35 bp (872,374) DJ CMB NA CMBX AAA Index  (1,903,468) 16,698,000 2/17/51 (35 bp) 3,139,795 DJ CMB NA CMBX AAA Index  (39,896) 508,000 2/17/51 (35 bp) 113,533 DJ CMB NA CMBX AAA Index  (18,944) 254,000 2/17/51 (35 bp) 57,771 DJ CMB NA CMBX AAA Index  (210,626) 1,505,000 2/17/51 (35 bp) 243,926 General Electric Capital Corp., 5 5/8%, 9/15/17 Aaa  220,000 12/20/13 530 bp 14,672 Liberty Mutual Insurance, 7 7/8%, 10/15/26   255,000 12/20/13 (210 bp) 4,485 Southwest Airlines, 5 1/4%, 10/1/14   5,000 3/20/12 (190 bp) 378 Xerox Corp., 6 7/8%, 8/15/11   80,000 6/20/12 (86.5 bp) 8,332 Deutsche Bank AG Cadbury Schweppes US Finance LLC, 5 1/8%, 10/1/13   30,000 12/20/13 (86 bp) (203) CNA Financial Corp., 5.85%, 12/15/14   35,000 9/20/16 (155 bp) 4,012 DJ ABX CMBX AAA Index AAA 19,896 330,000 (F) 2/17/51 35 bp (79,362) DJ ABX HE A Series 7 Version 2 Index CCC 368,550 405,000 1/25/38 369 bp (20,001) DJ ABX HE AAA Series 6 Version 1 Index AAA 24,180 227,471 7/25/45 18 bp (21,304) 40 Putnam VT The George Putnam Fund of Boston CREDIT DEFAULT CONTRACTS OUTSTANDING at 12/31/08 continued Fixed payments Unrealized Swap counterparty / Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Deutsche Bank AG continued DJ CDX NA HY Series 11 Version 1 Index B+ $162,150 $690,000 12/20/13 500 bp $24,239 DJ CDX NA IG Series 11 Index A 37,134 2,315,000 12/20/13 150 bp (13,125) DJ iTraxx Europe Series 8 Version 1  (480) EUR 5,000 12/20/12 (375 bp) 927 Expedia Inc., 7.456%, 8/15/18   $9,000 12/20/13 (310 bp) 1,212 General Electric Capital Corp., 6%, 6/15/12 Aaa  400,000 9/20/13 109 bp (41,923) Genworth Financial Inc., 5 3/4%, 6/15/14   25,000 6/20/18 (143 bp) 13,175 Grohe Holding GmBh, 8 5/8%, 10/1/14 B3  EUR 5,000 6/20/09 400 bp (627) Hanson PLC., 7 7/8%, 9/27/10   $5,000 9/20/16 (255 bp) 2,779 iStar Financial, Inc., 6%, 12/15/10 Ba3 4,388 65,000 3/20/09 500 bp (10,200) Nortel Networks Ltd, 6 7/8%, 9/1/23 Caa2 400 5,000 12/20/09 500 bp (2,724) Pacific Gas & Electric Co., 4.8%, 3/1/14 A3  5,000 12/20/13 112 bp (579) Packaging Corporation of America, 5 3/4%, 8/1/13   40,000 9/20/13 (129 bp) 1,055 Pitney Bowes, Inc., 4 5/8%, 10/1/12   15,000 3/20/18 (95 bp) 513 PPG Industries, Inc., 7.05%, 8/15/09   20,000 3/20/18 (154 bp) 1,416 Prudential Financial Inc., 4 1/2%, 7/15/13   40,000 12/20/13 (388 bp) 4,096 Reynolds American, Inc., 7 5/8%, 6/1/16   85,000 6/20/13 (105 bp) 9,508 Tyco Electronics Group, 6.55%, 10/1/17   20,000 12/20/17 (125.5 bp) 1,354 Goldman Sachs International CVS Caremark Corp., 4 7/8%, 9/15/14   5,000 9/20/11 (50 bp) 58 DJ ABX HE A Index CCC 135,361 202,000 1/25/38 369 bp (58,435) DJ ABX HE AAA Index BB+ 47,474 202,000 1/25/38 76 bp (75,720) DJ CDX NA CMBX AAA Index AAA 9,144 250,000 3/15/49 7 bp (41,151) DJ CDX NA HY Series 9 Index 25-35% tranche A+  1,086,000 12/20/10 108.65 bp (136,543) DJ CDX NA HY Series 9 Index 25-35% tranche A+  4,010,000 12/20/10 249 bp (398,088) DJ CDX NA HY Series 9 Index 25-35% tranche A+  2,290,000 12/20/10 305 bp (203,164) DJ CDX NA HY Series 9 Index 25-35% tranche A+  480,000 12/20/10 435 bp (30,150) DJ CDX NA HY Series 9 Index 35-100% tranche A+  980,885 12/20/10 153.5 bp (13,746) DJ CDX NA IG Series 11 Index  (452,934) 17,880,000 12/20/18 (140 bp) (345,456) DJ CDX NA IG Series 11 Version 1 Index  (194,428) 3,220,500 12/20/18 (140 bp) (175,069) DJ CMB NA CMBX AAA Index  (260,719) 3,532,000 2/17/51 (35 bp) 793,447 Lighthouse International Co, SA, 8%, 4/30/14 B2  EUR 5,000 3/20/13 680 bp (1,333) Southern California Edison Co., 7 5/8%, 1/15/10 A3  $5,000 12/20/13 118.1 bp (525) Wind Acquisition Finance SA, 9 3/4%, 12/1/15 B2  EUR 5,000 3/20/13 597 bp 63 JPMorgan Chase Bank, N.A. AllTel Corp., 7 7/8%, 7/1/32   $10,000 9/20/12 (95 bp) (7) Anheuser-Busch Co., Inc. 5 5/8%, 10/1/10   25,000 3/20/17 (133 bp) 1,006 CenturyTel. Inc., 6%, 4/1/17   10,000 6/20/13 (95 bp) 226 41 Putnam VT The George Putnam Fund of Boston CREDIT DEFAULT CONTRACTS OUTSTANDING at 12/31/08 continued Fixed payments Unrealized Swap counterparty / Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) JPMorgan Chase Bank, N.A. continued Codere Finance (Luxembourg) S.A., 8.25%, 6/15/15 B+ $ EUR 5,000 3/20/13 795 bp $(1,212) DJ ABX HE PEN AAA Series 6 Version 2 Index AA+ 68,309 $344,817 5/25/46 11 bp (33,405) DJ CDX NA HY Series 9 Index 25-35% tranche A+  270,000 12/20/10 388.75 bp (19,319) DJ CDX NA HY Series 9 Index 25-35% tranche A+  1,114,000 12/20/10 105.5 bp (139,302) DJ CDX NA IG Series 11 Index  (2,193) 100,000 12/20/13 (150 bp) (223) DJ CMB NA CMBX AAA Index AAA 113,401 906,000 12/13/49 8 bp (155,636) DJ CMB NA CMBX AAA Index AAA 77,967 714,000 2/17/51 35 bp (135,988) DJ CMB NA CMBX AAA Index  (20,170) 259,000 2/17/51 (35 bp) 57,440 DJ iTraxx Europe Crossover Series 8 Version 1  (2,672) EUR 20,000 12/20/12 (375 bp) 2,952 Domtar Corp., 7 1/8%, 8/15/15   $40,000 12/20/11 (500 bp) 2,573 Expedia, Inc., 7.456%, 8/15/18   6,000 9/20/13 (300 bp) 801 Freeport-McMoRan Copper & Gold, Inc., 8 3/8%, 4/1/17   15,000 6/20/12 (145 bp) 2,834 GATX Corp., 8.875%, 6/1/09   80,000 3/20/16 (100 bp) 11,866 General Growth Properties, conv. bond 3.98%, 4/15/27 CC  10,000 6/20/12 750 bp (7,316) General Growth Properties, conv. bond 3.98%, 4/15/27 CC-  5,000 9/20/13 775 bp (3,714) GMAC, LLC, 6 7/8%, 8/28/12 C 1,725 30,000 3/20/09 500 bp 1,464 iStar Financial, Inc., 6%, 12/15/10 Ba3 4,550 65,000 3/20/09 500 bp (10,037) Lexmark International, Inc., 5.9%, 6/1/13   10,000 6/20/13 (113 bp) 1,219 Lexmark International, Inc., 5.9%, 6/1/13   250,000 6/20/13 (113 bp) 30,472 Lexmark International, Inc., 5.9%, 6/1/13   15,000 6/20/13 (113 bp) 1,828 JPMorgan Securities, Inc. DJ CMB NA CMBX AAA Index AAA 664,643 7,735,000 2/17/51 35 bp (1,653,206) Merrill Lynch Capital Services, Inc. Pacific Gas & Electric Co., 4.8%, 3/1/14 A3  5,000 12/20/13 113 bp (577) Merrill Lynch International AllTel Corp., 7 7/8%, 7/1/32   65,000 9/20/12 (97 bp) (91) AmerisourceBergen Corp., 5 7/8%, 9/15/15   80,000 9/20/12 (65 bp) 610 Block Financial LLC. 5 1/8%, 10/30/14   25,000 12/20/14 (69 bp) 271 Computer Sciences Corp, 5%, 2/15/13   10,000 3/20/13 (66 bp) 118 Kinder Morgan, Inc., 6 1/2%, 9/1/12   77,000 9/20/12 (128 bp) 6,180 MGM Mirage Inc., 5 7/8%, 2/27/14   15,000 (F) 9/20/10 (470 bp) 2,776 Morgan Stanley Capital Services, Inc. DJ ABX CMBX AAA Index AAA 257,809 3,622,000 3/15/49 7 bp (473,175) DJ CDX NA IG Series 11 Index  (38,148) 1,490,000 12/20/18 (140 bp) (29,192) DJ CMB NA CMBX AAA Index  (14,967) 166,000 2/17/51 (35 bp) 34,966 42 Putnam VT The George Putnam Fund of Boston CREDIT DEFAULT CONTRACTS OUTSTANDING at 12/31/08 continued Fixed payments Unrealized Swap counterparty / Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) UBS, AG Cardinal Health Inc., 5.85%, 12/15/17  $ $40,000 6/20/13 (49 bp) $296 Hanson PLC., 7 7/8%, 9/27/10   15,000 9/20/16 (250 bp) 8,355 Starwood Hotels & Resorts Worldwide, Inc., 7 7/8%, 5/1/12   85,000 6/20/12 (195 bp) 12,439 Total $(2,329,769) * Payments related to the reference debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moodys or Standard & Poors ratings are believed to be the most recent ratings available at December 31, 2008. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for FASB 157 disclosures based on securities valuation inputs. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements.The Standard establishes a three-level hierarchy for disclosure of fair value measurements.The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of December 31, 2008: Other Investments in financial Valuation inputs securities instruments* Level 1 $146,312,184 $(2,083,036) Level 2 332,531,481 (22,232,395) Level 3 870,365  Total $479,714,030 $(24,315,431) *Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. The following is a reconciliation of Level 3 assets as of December 31, 2008: Investments in securities Balance as of December 31, 2007 $ Accrued discounts/premiums  Realized gain/loss  Change in net unrealized appreciation (depreciation)  Net purchases/sales  Net transfers in and/or out of Level 3 870,365 Balance as of December 31, 2008 $870,365 43 PUTNAM VARIABLE TRUST Statement of Assets and Liabilities unrealized appreciation/(depreciation) on the instrument December 31, 2008 Putnam VT The George Putnam Fund of Boston Assets Investments in securities, at value (Note 1): Unaffiliated issuers $479,714,030 Cash 101,209 Dividends, interest, and other receivables 1,972,721 Receivable for shares of the fund sold 10,599 Receivable for securities sold 6,667,294 Receivable for sales of delayed delivery securities (Notes 1 and 6) 97,914,890 Receivable for open forward currency contracts (Note 1) 25 Unrealized appreciation on swap contracts (Note 1) 54,372,797 Receivable for open swap contracts (Note 1) 440,264 Receivable for closed swap contracts (Note 1) 3,135,493 Premiums paid on swap contracts (Note 1) 4,729,601 Receivable for variation margin (Note 1) 176,354 Total assets Liabilities Payable for securities purchased 3,967,387 Payable for purchases of delayed delivery securities (Notes 1 and 6) 230,358,257 Payable for shares of the fund repurchased 174,964 Payable for compensation of Manager (Notes 2 and 5) 350,493 Payable for investor servicing fees (Note 2) 2,129 Payable for custodian fees (Note 2) 27,133 Payable for Trustee compensation and expenses (Note 2) 83,445 Payable for administrative services (Note 2) 1,596 Payable for distribution fees (Note 2) 22,615 Payable for receivable purchase agreement (Note 2) 138,833 TBA sale commitments, at value (Note 1) 98,394,531 Unrealized depreciation on swap contracts (Note 1) 71,669,544 Payable for open swap contracts (Note 1) 1,171,784 Payable for closed swap contracts (Note 1) 14,299,768 Premiums received on swap contracts (Note 1) 5,355,989 Written options outstanding, at value (Notes 1 and 3) 7,688,967 Other accrued expenses 50,321 Total liabilities Net assets Represented by: Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $370,237,294 Undistributed net investment income (loss) (Note 1) 9,655,103 Accumulated net realized gain (loss) on investments and foreign currency transactions (Note 1) (111,985,127) Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (52,429,749) Total  Representing net assets applicable to capital shares outstanding (Continued on next page) THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 44 PUTNAM VARIABLE TRUST Statement of Assets and Liabilities (Continued) December 31, 2008 Putnam VT The George Putnam Fund of Boston Computation of net asset value Class IA Net Assets $103,006,402 Number of shares outstanding 17,930,547 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $5.74 Computation of net asset value Class IB Net Assets $112,471,119 Number of shares outstanding 19,689,288 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $5.71 Cost of investments, (Note 1): Unaffiliated issuers $508,027,212 Proceeds receivable on TBA sale commitments (Note 1) 97,742,891 Premiums received on written options (Notes 1 and 3) 3,404,934 THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 45 PUTNAM VARIABLE TRUST Statement of Operations Year ended December 31, 2008 Putnam VT The George Putnam Fund of Boston Investment income Dividends $5,773,399 Interest  unaffiliated issuers 10,760,577 Interest  affiliated issuers (Note 5) 314,613 Securities lending 85,231 Total investment income Expenses Compensation of Manager (Note 2) 2,398,330 Investor servicing fees (Note 2) 111,864 Custodian fees (Note 2) 69,133 Trustee compensation and expenses (Note 2) 35,163 Administrative services (Note 2) 25,579 Distribution fees  class IB (Note 2) 477,424 Auditing 137,212 Legal 31,984 Other 176,861 Fees waived and reimbursed by Manager (Notes 2 and 5) (161,432) Total expenses Expense reduction (Note 2) (42,326) Net expenses Net investment income (loss) Net realized gain (loss) on investments (Notes 1 and 3) (64,097,943) Net realized gain (loss) on futures contracts (Note 1) (25,209,291) Net realized gain (loss) on swap contracts (Note 1) (21,909,087) Net realized gain (loss) on written options (Notes 1 and 3) (823,357) Net realized gain (loss) on foreign currency transactions (Note 1) 300 Net unrealized appreciation (depreciation) of assets and liabilities in foreign currencies during the year (319) Net unrealized appreciation (depreciation) of investments, written options, TBA sale commitments, swap contracts and futures contracts during the year (68,171,924) Net gain (loss) on investments Net increase (decrease) in net assets resulting from operations THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 46 PUTNAM VARIABLE TRUST Statement of Changes in Net Assets Putnam VT The George Putnam Fund of Boston Year ended December 31 December 31 2008 2007 Increase (decrease) in net assets Operations: Net investment income (loss) $13,674,028 $16,494,310 Net realized gain (loss) on investments and foreign currency transactions (112,039,378) 36,858,412 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (68,172,243) (44,785,349) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (9,466,488) (9,055,342) Class IB (9,555,542) (7,759,182) Net realized short-term gain on investments Class IA (4,564,306) (7,133,784) Class IB (4,943,657) (6,699,061) From net realized long-term gain on investments Class IA (11,978,395) (21,545,471) Class IB (12,973,950) (20,232,519) Increase (decrease) from capital share transactions (Note 4) (64,010,448) (44,913,936) Total increase (decrease) in net assets Net assets: Beginning of year 499,507,900 608,279,822 End of year Undistributed net investment income (loss), end of year $9,655,103 $16,949,255 THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 47 PUTNAM VARIABLETRUST Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Net Total Ratio of net Net asset realized and Total From From Net asset return Net Ratio of investment value, Net unrealized from net net realized From value, at net assets, expenses to income (loss) Portfolio beginning investment gain (loss) on investment investment gain on return of Total Non-recurring end asset end of period average net to average turnover Period ended of period income (loss) (a,i) investments operations income investments capital distributions reimbursements of period value (%) (b,c) (in thousands) assets (%) (b,d,i) net assets (%) (i) (%) Putnam VT The George Putnam Fund of Boston (Class IA) December 31, 2008 $11.05 .33 (4.35) (4.02) (.47) (.82)  (1.29)  $5.74 (40.57) $103,006 .77 3.85 140.22 (f ) December 31, 2007 12.47 .35 (.20) .15 (.38) (1.19)  (1.57)  11.05 1.14 243,160 .72 3.03 128.49 (f ) December 31, 2006 11.83 .29 1.09 1.38 (.32) (.42)  (.74)  12.47 12.23 318,905 .74 2.50 124.55 (f ) December 31, 2005 11.61 .28 (k) .20 .48 (.26)   (.26)  11.83 4.22 382,326 .72 2.44 (k) 139.50 December 31, 2004 10.93 .24 .67 .91 (.23)   (.23)  11.61 8.48 444,637 .72 2.15 148.39 Putnam VT The George Putnam Fund of Boston (Class IB) December 31, 2008 $10.99 .31 (4.33) (4.02) (.44) (.82)  (1.26)  $5.71 (40.72) $112,471 1.02 3.59 140.22 (f ) December 31, 2007 12.40 .32 (.20) .12 (.34) (1.19)  (1.53)  10.99 .95 256,347 .97 2.78 128.49 (f ) December 31, 2006 11.76 .26 1.09 1.35 (.29) (.42)  (.71)  12.40 12.02 289,374 .99 2.25 124.55 (f ) December 31, 2005 11.55 .25 (k) .19 .44 (.23)   (.23)  11.76 3.91 301,779 .97 2.18 (k) 139.50 December 31, 2004 10.88 .21 .67 .88 (.21)   (.21)  11.55 8.21 294,298 .97 1.90 148.39 (a) Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. (b) The charges and expenses at the insurance company separate account level are not reflected. (c) Total return assumes dividend reinvestment. (d) Includes amounts paid through expense offset arrangements and brokerage/service arrangements (Note2). (f ) Portfolio turnover excludes dollar roll transactions. (i) Reflects an involuntary contractual expense limitation and/or waivers of certain fund expenses in connection with investments in Putnam Prime Money Market Fund in effect during the period. As a result of such limitation and/or waivers, the expenses of the class IA and class IB shares reflect a reduction of the following amounts based on average net assets (Notes 2 and 5): Percentage of average net assets December 31, 2008 0.04% December 31, 2007 December 31, 2006 <0.01 December 31, 2005 December 31, 2004 (k) Reflects a non-recurring accrual related to Putnam Managements settlement with the SEC regarding broker allocation practices, which amounted to less than $0.01 per share and 0.01% of average net assets for class IA and class IB shares. THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. THE ACCOMPANYING NOTES ARE AN INTEGRAL PART OF THESE FINANCIAL STATEMENTS. 48 49 PUTNAM VARIABLE TRUST Notes to Financial Statements December 31, 2008 NOTE 1 SIGNIFICANT ACCOUNTING POLICIES Putnam VT The George Putnam Fund of Boston (the fund), a Massachusetts business trust, is one of a series of funds comprising Putnam Variable Trust (the Trust), which is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company. The fund seeks a balanced investment producing both capital growth and current income by investing primarily in value-oriented stocks of large companies and government, corporate and mortgage-backed bonds. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the markets perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of finan-cial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results could differ from those estimates. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported  as in the case of some securities traded over-the-counter  a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, a wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the 50 New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances, including cash collateral received under security lending arrangements, into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 397 days for collateral received under security lending arrangements and up to 90 days for other cash investments. C) Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterpartys custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. D) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identi-fied cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are recorded as income in the Statement of operations. E) Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities 51 increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. F) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. G) Forward currency contracts The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. H) Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns, owned or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment 52 securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. I) Total return swap contracts The fund may enter into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount. To the extent that the total return of the security, index or other finan-cial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolio. J) Interest rate swap contracts The fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the funds books. An upfront payment made by the fund is recorded as an asset on the funds books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. K) Credit default contracts The fund may enter into credit default contracts to provide a measure of protection against risk of loss following a default, or other credit event in respect of issuers within an underlying index or a single issuer, or to gain credit exposure to an underlying index or issuer. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by 53 the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk is mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the funds portfolio. L) TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. M)TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the funds portfolio. N) Dollar rolls To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the 54 fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale, on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. O) Securities lending The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. At December 31, 2008, the fund had no securities out on loan. P) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of FASB Interpretation No. 48, Accounting for Uncertainties in Income Taxes (FIN 48). FIN 48 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have any unrecognized tax benefits in the accompanying financial statements. Therefore, no provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At December 31, 2008, the fund had a capital loss carryover of $107,586,636 available to the extent allowed by the Code to offset future net capital gain, if any. This capital loss carryover will expire on December 31, 2016. Q) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of losses on wash sale transactions, unrealized gains and losses on certain future contracts, income on swap contracts, interest only securities and redesignation of taxable income. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the year ended December 31, 2008, the fund reclassified $1,946,150 to decrease undistributed net investment income and $7 to decrease paid-in-capital, with a decrease to accumulated net realized losses of $1,946,157. The tax basis components of distributable earnings as of December 31, 2008 were as follows: Unrealized appreciation $17,564,587 Unrealized depreciation (52,364,940) Net unrealized depreciation (34,800,353) Undistributed ordinary income 9,753,031 Capital loss carry forward (107,586,636) Cost for federal income tax purposes $514,514,383 55 R) Expenses of the trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. S) Beneficial interest At December 31, 2008, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 60.7% of the fund is owned by accounts of one group of insurance companies. NOTE 2 MANAGEMENT FEE, ADMINISTRATIVE SERVICES AND OTHER TRANSACTIONS The fund pays Putnam Management for management and investment advisory services quarterly based on the average net assets of the fund. Such fee is based on the following annual rates: 0.65% of first $500 million of average net assets, 0.55% of the next $500 million, 0.50% of the next $500 million, 0.45% of the next $5 billion, 0.425% of the next $5 billion, 0.405% of the next $5 billion, 0.39% of the next $5 billion, and 0.38% thereafter. Putnam Management has agreed to waive fees and reimburse expenses of the fund through June 30, 2009 to the extent necessary to ensure that the funds expenses do not exceed the simple average of the expenses of all front-end load funds viewed by Lipper Inc. as having the same investment classification or objective as the fund. The expense reimbursement is based on a comparison of the funds expenses with the average annualized operating expenses of the funds in its Lipper peer group for each calendar quarter during the funds last fiscal year, excluding 12b-1 fees and without giving effect to any expense offset and brokerage/service arrangements that may reduce fund expenses. For the year ended December 31, 2008, Putnam Management waived $151,966 of its management fee from the fund. Effective November 30, 2008 Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. On September 26, 2008, the fund entered into an Agreement with another registered investment company (the Purchaser) managed by Putnam Management. Under the Agreement, the fund sold to the Purchaser the funds right to receive, in the aggregate, $538,710 in net payments from Lehman Brothers Special Financing, Inc. in connection with certain terminated derivatives transactions (the Receivable), in exchange for an initial payment plus (or minus) additional amounts based on the applicable Purchasers ultimate realized gain (or loss) on the Receivable. The Receivable will be offset against the funds net receivable from Lehman Brothers Special Financing, Inc. which is included in the Statement of assets and liabilities within the Payable for closed swap contracts. The Agreement, which is included in the Statement of assets and liabilities, is valued at fair value following procedures approved by the Trustees. All remaining payments under the Agreement will be recorded as realized gain or loss. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets were provided by State Street Bank and Trust Company (State Street). Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, a division of Putnam Fiduciary Trust Company (PFTC), which is an affiliate of Putnam Management, provided investor servicing agent functions to the fund through December 31, 2008. Subsequent to 56 December 31, 2008, these services were provided by Put-nam Investor Services, Inc., another affiliate of Putnam Management. Putnam Investor Services was paid a monthly fee for investor servicing at an annual rate of 0.03% of the funds average net assets. During the period ended December 31, 2008, the amounts incurred for investor servicing agent functions provided by PFTC are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with PFTC and State Street whereby PFTCs and State Streets fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the year ended December 31, 2008, the funds expenses were reduced by $27,658 under the expense offset arrangements and by $14,668 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $374, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees receive additional fees for attendance at certain committee meetings and industry seminars and for certain compliance-related matters. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Put-nam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the funds class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the funds class IB shares. 57 NOTE 3 PURCHASES AND SALES OF SECURITIES During the year ended December 31, 2008, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $546,276,675 and $705,480,606, respectively. There were no purchases or sales of U.S. government securities. Written option transactions during the year ended December 31, 2008 are summarized as follows: Contract Amounts Premiums Received Written options outstanding at beginning of year $ 125,307,000 $ 3,361,230 Options opened 154,198,000 4,504,058 Options exercised   Options expired (56,674,000) (1,521,194) Options closed (151,143,000) (2,939,160) Written options outstanding at end of year $ 71,688,000 $ 3,404,934 NOTE 4 CAPITAL SHARES At December 31, 2008, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Year ended December 31 Year ended December 31 2008 2007 Shares Amount Shares Amount Putnam VT The George Putnam Fund of Boston Class IA Shares sold 214,754 $1,826,062 240,522 $2,814,631 Shares issued in connection with reinvestment of distributions 2,899,575 26,009,189 3,396,453 37,734,597 3,114,329 27,835,251 3,636,975 40,549,228 Shares repurchased (7,182,056) (62,054,299) (7,219,856) (83,734,079) Net decrease Putnam VT The George Putnam Fund of Boston Class IB Shares sold 606,658 $5,456,680 1,486,154 $ 17,096,255 Shares issued in connection with reinvestment of distributions 3,073,059 27,473,149 3,136,597 34,690,762 3,679,717 32,929,829 4,622,751 51,787,017 Shares repurchased (7,319,654) (62,721,229) (4,633,636) (53,516,102) Net decrease NOTE 5 INVESTMENT IN PUTNAM PRIME MONEY MARKET FUND The fund invested in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Prime Money Market Fund were valued at its closing net asset value each business day. Management fees paid by the fund were reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. For the year ended December 31, 2008, management fees paid were reduced by $9,466 relating to the funds investment in Putnam Prime Money Market Fund. Income distributions earned by the fund were recorded as interest income in the 58 Statement of operations and totaled $314,613 for the year ended December 31, 2008. During the year ended December 31, 2008, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $155,357,436 and $164,585,464, respectively. On September 17, 2008, the Trustees of the Putnam Prime Money Market Fund voted to close that fund effective September 17, 2008. On September 24, 2008, the fund received shares of Federated Prime Obligations Fund, an unaffiliated management investment company registered under the Investment Company Act of 1940, in liquidation of its shares of Putnam Prime Money Market Fund. NOTE 6 SENIOR LOAN COMMITMENTS Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. NOTE 7 REGULATORY MATTERS AND LITIGATION In late 2003 and 2004, Putnam Management settled charges brought by the Securities and Exchange Commission (the SEC) and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. NOTE 8 NEW ACCOUNTING PRONOUNCEMENT In March 2008, Statement of Financial Accounting Standards No. 161, Disclosures about Derivative Instruments and Hedging Activities (SFAS 161)  an amendment of FASB Statement No. 133, was issued and is effective for fiscal years and interim periods beginning after November 15, 2008. SFAS 161 requires enhanced disclosures about how and why an entity uses derivative instruments and how derivative instruments affect an entitys financial position. Putnam Management is currently evaluating the impact the adoption of SFAS 161 will have on the funds financial statement disclosures. NOTE 9 MARKET AND CREDIT RISK In the normal course of business the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the funds have unsettled or open transactions will default. NOTE 10 OTHER ITEMS The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. As of December 31, 2008, due to a decrease in the funds net asset value during the year, such counterparties were entitled to elect, but had not yet elected, to terminate 59 early, and cause settlement of all derivative and foreign exchange contracts outstanding under the applicable Master Agreements, including the payment by the fund of any losses and costs resulting from such early termination, as reasonably determined by such counterparty. Any decision by the counterparty to elect early termination could impact the funds future derivative activity. At December 31, 2008, the fund had net unrealized gains/(losses) on derivative contracts subject to the Master Agreements of $6,210,613 and $(23,507,335), respectively. The fund intends to seek a waiver of, or other relief from this provision, from the counterparties. 60 PUTNAM VARIABLE TRUST Federal Tax Information (Unaudited) The fund designated 50.92% of ordinary income distributions as qualifying for the dividends received deduction for corporations. 61 PUTNAM VARIABLE TRUST Brokerage Commissions December 31, 2008 (Unaudited) Brokerage commissions are paid to firms that execute trades on behalf of your fund. When choosing these firms, Putnam is required by law to seek the best execution of the trades, taking all relevant factors into consideration, including expected quality of execution and commission rate. Listed below are Putnams groupings of funds and these groups largest relationships based upon brokerage commissions for the 12 months ended December 31, 2008. LARGE-CAP VALUE GROUP The George Putnam Fund of Boston, Putnam Classic Equity Fund, Putnam Convertible Income-Growth Trust, Putnam Equity Income Fund, The Putnam Fund for Growth and Income, Putnam New Value Fund, Putnam VT Equity Income Fund, Putnam VT The George Putnam Fund of Boston, Putnam VT Growth and Income Fund, and Putnam VT New Value Fund. The top five firms that received brokerage commissions for trades executed for the Large-Cap Value group are (in descending order) Morgan Stanley & Co., Merrill Lynch, Pierce, Fenner and Smith, Goldman, Sachs & Co., Weeden & Co., and Citigroup Global Markets. Commissions paid to these firms together represented approximately 48% of the total brokerage commissions paid for the 12 months ended December 31, 2008. Commissions paid to the next 10 firms together represented approximately 35% of the total brokerage commissions paid during the period. These firms are Banc of America Securities, Sanford C. Bernstein & Co., Credit Suisse First Boston, Deutsche Bank Securities, JonesTrading, J.P.Morgan Securities, Pulse Trading, RBC Capital Markets, UBS Securities, and Wachovia Securities. Commission amounts do not include mark-ups paid on bond or derivative trades made directly with a dealer. Additional infor on about brokerage commissions is available on the Securities and Exchange Commission (SEC) Web site at www.sec.gov. Putnam funds disclose commissions by firm to the SEC in semiannual filings on form N-SAR. 62 PUTNAM VARIABLE TRUST Trustees of the Putnam Funds December 31, 2008 Jameson A. Baxter (Born 1943), Trustee since 1994, Vice Chairman since 2005 Ms. Baxter is the President of Baxter Associates, Inc., a private investment firm. Ms. Baxter serves as a Director of ASHTA Chemicals, Inc., and the Mutual Fund Directors Forum. Until 2007, she was a Director of Banta Corporation (a printing and supply chain management company), Ryerson, Inc. (a metals service corporation), and Advocate Health Care. Until 2004, she was a Director of BoardSource (formerly the National Center for Nonprofit Boards); and until 2002, she was a Director of Intermatic Corporation (a manufacturer of energy control products). She is Chairman Emeritus of the Board of Trustees, Mount Holyoke College, having served as Chairman for five years. Ms. Baxter has held various positions in investment banking and corporate finance, including Vice President of and Consultant to First Boston Corporation and Vice President and Principal of the Regency Group. She is a graduate of Mount Holyoke College. Charles B. Curtis (Born 1940), Trustee since 2001 Mr. Curtis is President and Chief Operating Officer of the Nuclear Threat Initiative (a private foundation dealing with national security issues), and serves as Senior Advisor to the United Nations Foundation. Mr. Curtis is a member of the Council on Foreign Relations and serves as Director of Edison International and Southern California Edison. Until 2006, Mr. Curtis served as a member of the Trustee Advisory Council of the Applied Physics Laboratory, Johns Hopkins University. Until 2003, Mr. Curtis was a member of the Electric Power Research Institute Advisory Council and the University of Chicago Board of Governors for Argonne National Laboratory. Prior to 2002, Mr. Curtis was a member of the Board of Directors of the Gas Technology Institute and the Board of Directors of the Environment and Natural Resources Program Steering Committee, John F. Kennedy School of Government, Harvard University. Until 2001, Mr. Curtis was a member of the Department of Defense Policy Board and Director of EG&G Technical Services, Inc. (a fossil energy research and development support company). From August 1997 to December 1999, Mr. Curtis was a Partner at Hogan & Hartson LLP, an international law firm headquartered in Washington, D.C. Prior to May 1997, Mr. Curtis was Deputy Secretary of Energy and Under Secretary of the U.S. Department of Energy. He served as Chairman of the Federal Energy Regulatory Commission from 1977 to 1981 and has held positions on the staff of the U.S. House of Representatives, the U.S. Treasury Department, and the SEC. Robert J. Darretta (Born 1946), Trustee since 2007 Mr. Darretta serves as Director of UnitedHealth Group, a diversified health-care company. Until April 2007, Mr. Darretta was Vice Chairman of the Board of Directors of Johnson & Johnson, one of the worlds largest and most broadly based health-care companies. Prior to 2007, he had responsibility for Johnson & Johnsons finance, investor relations, information technology, and procurement function. He served as Johnson & Johnson Chief Financial Officer for a decade, prior to which he spent two years as Treasurer of the corporation and over ten years leading various Johnson & Johnson operating companies. Mr. Darretta received a B.S. in Economics from Villanova University. Myra R. Drucker (Born 1948), Trustee since 2004 Ms. Drucker is Chair of the Board of Trustees of Commonfund (a not-for-profit firm specializing in managing assets for educational endowments and foundations), Vice Chair of the Board of Trustees of Sarah Lawrence College, and a member of the Investment Committee of the Kresge Foundation (a charitable trust). She is also a Director of Interactive Data Corporation (a provider of financial market data and analytics to financial institutions and investors). Ms. Drucker is an ex-officio member of the New York Stock Exchange (NYSE) Pension Managers Advisory Committee, having served as Chair for seven years. She serves as an advisor to RCM Capital Management (an investment management firm) and to the Employee Benefits Investment Committee of The Boeing Company (an aerospace firm). From November 2001 until August 2004, Ms. Drucker was Managing Director and a member of the Board of Directors of General Motors Asset Management and Chief Investment Officer of General Motors Trust Bank. From December 1992 to November 2001, Ms. Drucker served as Chief Investment Officer of Xerox Corporation (a document company). Prior to December 1992, Ms. Drucker was Staff Vice President and Director of Trust Investments for International Paper (a paper and packaging company). Ms. Drucker received a B.A. degree in Literature and Psychology from Sarah Lawrence College and pursued graduate studies in economics, statistics, and portfolio theory at Temple University. 63 PUTNAM VARIABLE`TRUST Trustees of the Putnam Funds (Continued) December 31, 2008 Charles E. Haldeman, Jr.* (Born 1948), Trustee since 2004 and President of the Funds since 2007 Mr. Haldeman is Chairman of Putnam Investment Management, LLC and President of the Putnam Funds. Prior to July 2008, he was President and Chief Executive Officer of Putnam, LLC (Putnam Investments). Prior to November 2003, Mr. Haldeman served as Co-Head of Putnam Investments Investment Division. Prior to joining Putnam in 2002, he held executive positions in the investment management industry. He previously served as Chief Executive Officer of Delaware Investments and President and Chief Operating Officer of United Asset Management. Mr. Haldeman was also a Partner and Director of Cooke & Bieler, Inc. (an investment management firm). Mr. Haldeman currently serves on the Board of Governors of the Investment Company Institute and as Chair of the Board of Trustees of Dartmouth College. He also serves on the Partners HealthCare Investment Committee, the Tuck School of Business Overseers, and the Harvard Business School Board of Deans Advisors. He is a graduate of Dartmouth College, Harvard Law School, and Harvard Business School. Mr. Haldeman is also a Chartered Financial Analyst (CFA) charterholder. John A. Hill (Born 1942), Trustee since 1985 and Chairman since 2000 Mr. Hill is founder and Vice-Chairman of First Reserve Corporation, the leading private equity buyout firm specializing in the worldwide energy industry, with offices in Greenwich, Connecticut; Houston, Texas; London, England; and Shanghai, China. The firms investments on behalf of some of the nations largest pension and endowment funds are currently concentrated in 26 companies with annual revenues in excess of $13 billion, which employ over 100,000 people in 23 countries. Mr. Hill is Chairman of the Board of Trustees of the Putnam Mutual Funds, a Director of Devon Energy Corporation and various private companies owned by First Reserve, and serves as a Trustee of Sarah Lawrence College where he chairs the Investment Committee. Prior to forming First Reserve in 1983, Mr. Hill served as President of F. Eberstadt and Company, an investment banking and investment management firm. Between 1969 and 1976, Mr. Hill held various senior positions in Washington, D.C. with the federal government, including Deputy Associate Director of the Office of Management and Budget and Deputy Administrator of the Federal Energy Administration during the Ford Administration. Born and raised in Midland, Texas, he received his B.A. in Economics from Southern Methodist University and pursued graduate studies as a Woodrow Wilson Fellow. Paul L. Joskow (Born 1947), Trustee since 1997 Dr. Joskow is an economist and President of the Alfred P. Sloan Foundation (a philanthropic institution focused primarily on research and education on issues related to science, technology, and economic performance). He is on leave from his position as the Elizabeth and James Killian Professor of Economics and Management at the Massachusetts Institute of Technology (MIT), where he has been on the faculty since 1972. Dr. Joskow was the Director of the Center for Energy and Environmental Policy Research at MIT from 1999 through 2007. Dr. Joskow serves as a Trustee of Yale University, as a Director of TransCanada Corporation (an energy company focused on natural gas transmission and power services) and of Exelon Corporation (an energy company focused on power services), and as a member of the Board of Overseers of the Boston Symphony Orchestra. Prior to August 2007, he served as a Director of National Grid (a UK-based holding company with interests in electric and gas transmission and distribution and telecommunications infrastructure). Prior to July 2006, he served as President of the Yale University Council. Prior to February 2005, he served on the board of the Whitehead Institute for Biomedical Research (a non-profit research institution). Prior to February 2002, he was a Director of State Farm Indemnity Company (an automobile insurance company), and prior to March 2000, he was a Director of New England Electric System (a public utility holding company). Dr. Joskow has published six books and numerous articles on industrial organization, government regulation of industry, and competition policy. He is active in industry restructuring, environmental, energy, competition, and privatization policies  serving as an advisor to governments and corporations worldwide. Dr. Joskow holds a Ph.D. and MPhil from Yale University and a B.A. from Cornell University. 64 PUTNAM VARIABLE TRUST Trustees of the Putnam Funds (Continued) December 31, 2008 Elizabeth T. Kennan (Born 1938), Trustee since 1992 Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse and cattle breeding). She is President Emeritus of Mount Holyoke College. Dr. Kennan served as Chairman and is now Lead Director of Northeast Utilities. She is a Trustee of the National Trust for Historic Preservation, of Centre College, and of Midway College in Midway, Kentucky. Until 2006, she was a member of The Trustees of Reservations. Prior to 2001, Dr. Kennan served on the oversight committee of the Folger Shakespeare Library. Prior to June 2005, she was a Director of Talbots, Inc., and she has served as Director on a number of other boards, including Bell Atlantic, Chastain Real Estate, Shawmut Bank, Berkshire Life Insurance, and Kentucky Home Life Insurance. Dr. Kennan has also served as President of Five Colleges Incorporated and as a Trustee of Notre Dame University, and is active in various educational and civic associations. As a member of the faculty of Catholic University for twelve years, until 1978, Dr. Kennan directed the post-doctoral program in Patristic and Medieval Studies, taught history, and published numerous articles and two books. Dr. Kennan holds a Ph.D. from the University of Washington in Seattle, an M.S. from St. Hildas College at Oxford University, and an A.B. from Mount Holyoke College She holds several honorary doctorates. Kenneth R. Leibler (Born 1949), Trustee since 2006 Mr. Leibler is a founder and former Chairman of the Boston Options Exchange, an electronic marketplace for the trading of derivative securities. Mr. Leibler currently serves as a Trustee of Beth Israel Deaconess Hospital in Boston. He is also Lead Director of Ruder Finn Group, a global communications and advertising firm, and a Director of Northeast Utilities, which operates New Englands largest energy delivery system. Prior to December 2006, he served as a Director of the Optimum Funds group. Prior to October 2006, he served as a Director of ISO New England, the organization responsible for the operation of the electric generation system in the New England states. Prior to 2000, Mr. Leibler was a Director of the Investment Company Institute in Washington, D.C. Prior to January 2005, Mr. Leibler served as Chairman and Chief Executive Officer of the Boston Stock Exchange. Prior to January 2000, he served as President and Chief Executive Officer of Liberty Financial Companies, a publicly traded diversified asset management organization. Prior to June 1990, Mr. Leibler served as President and Chief Operating Officer of the American Stock Exchange (AMEX), and at the time was the youngest person in AMEX history to hold the title of President. Prior to serving as AMEX President, he held the position of Chief Financial Officer, and headed its management and marketing operations. Mr. Leibler graduated magna cum laude with a degree in Economics from Syracuse University, where he was elected Phi Beta Kappa. Robert E. Patterson (Born 1945), Trustee since 1984 Mr. Patterson is Senior Partner of Cabot Properties, LP and Chairman of Cabot Properties, Inc. (a private equity firm investing in commercial real estate). Mr. Patterson serves as Chairman Emeritus and Trustee of the Joslin Diabetes Center. Prior to June 2003, he was a Trustee of Sea Education Association. Prior to December 2001, Mr. Patterson was President and Trustee of Cabot Industrial Trust (a publicly traded real estate investment trust). Prior to February 1998, he was Executive Vice President and Director of Acquisitions of Cabot Partners Limited Partnership (a registered investment adviser involved in institutional real estate investments). Prior to 1990, he served as Executive Vice President of Cabot, Cabot & Forbes Realty Advisors, Inc. (the predecessor company of Cabot Partners). Mr. Patterson practiced law and held various positions in state government, and was the founding Executive Director of the Massachusetts Industrial Finance Agency. Mr. Patterson is a graduate of Harvard College and Harvard Law School. George Putnam, III (Born 1951), Trustee since 1984 Mr. Putnam is Chairman of New Generation Research, Inc. (a publisher of financial advisory and other research services), and President of New Generation Advisers, Inc. (a registered investment adviser to private funds). Mr. Putnam founded the New Generation companies in 1986. Mr. Putnam is a Director of The Boston Family Office, LLC (a registered investment adviser). He is a Trustee of St. Marks School and a Trustee of the Marine Biological Laboratory in Woods Hole, Massachusetts. Until 2006, he was a Trustee of Shore Country Day School, and until 2002, was a Trustee of the Sea Education Association. Mr. Putnam previously worked as an attorney with the law firm of Dechert LLP (formerly known as Dechert Price & Rhoads) in Philadelphia. He is a graduate of Harvard College, Harvard Business School, and Harvard Law School. 65 PUTNAM VARIABLE TRUST Trustees of the Putnam Funds (Continued) December 31, 2008 Robert L. Reynolds* (Born 1952), Trustee since 2008 Mr. Reynolds is President and Chief Executive Officer of Putnam Investments, and a member of Putnam Investments Executive Board of Directors. He has more than 30 years of investment and financial services experience. Prior to joining Putnam Investments in 2008, Mr. Reynolds was Vice Chairman and Chief Operating Officer of Fidelity Investments from 2000 to 2007. During this time, he served on the Board of Directors for FMR Corporation, Fidelity Investments Insurance Ltd., Fidelity Investments Canada Ltd., and Fidelity Management Trust Company. He was also a Trustee of the Fidelity Family of Funds. From 1984 to 2000, Mr. Reynolds served in a number of increasingly responsible leadership roles at Fidelity. Mr. Reynolds serves on several not-for-profit boards, including those of the West Virginia University Foundation, Concord Museum, Dana-Farber Cancer Institute, Lahey Clinic, and Initiative for a Competitive Inner City in Boston. He is a member of the Chief Executives Club of Boston, the National Innovation Initiative, and the Council on Competitiveness. Mr. Reynolds received a B.S. in Business Administration/Finance from West Virginia University. Richard B. Worley (Born 1945), Trustee since 2004 Mr. Worley is Managing Partner of Permit Capital LLC, an investment management firm. Mr. Worley serves as a Trustee of the University of Pennsylvania Medical Center, The Robert Wood Johnson Foundation (a philanthropic organization devoted to health-care issues), and the National Constitution Center. He is also a Director of The Colonial Williamsburg Foundation (a historical preservation organization), and the Philadelphia Orchestra Association. Mr. Worley also serves on the investment committees of Mount Holyoke College and World Wildlife Fund (a wildlife conservation organization). Prior to joining Permit Capital LLC in 2002, Mr. Worley served as President, Chief Executive Officer, and Chief Investment Officer of Morgan Stanley Dean Witter Investment Management and as a Managing Director of Morgan Stanley, a financial services firm. Mr. Worley also was the Chairman of Miller Anderson & Sherrerd, an investment management firm that was acquired by Morgan Stanley in 1996. Mr. Worley holds a B.S. degree from the University of Tennessee and pursued graduate studies in economics at the University of Texas. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2008, there were 103 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 72, death, or removal. * Trustee who is aninterested person (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. Mr. Reynolds is President and Chief Executive Officer of Putnam Investments. Mr. Haldeman is the President of your fund and each of the other Putnam funds and Chairman of Putnam Investment Management, LLC, and prior to July 2008 was President and Chief Executive Officer of Putnam Investments. 66 PUTNAM VARIABLE TRUST Officers of the Putnam Funds December 31, 2008 In addition to Charles E. Haldeman, Jr., the other officers of the fund are shown below: Charles E. Porter (Born 1938) Francis J. McNamara, III (Born 1955) Executive Vice President, Principal Executive Officer, Associate Vice President and Chief Legal Officer Treasurer, and Compliance Liaison Since 2004 Since 1989 Senior Managing Director, Putnam Investments, Putnam Manage- Jonathan S. Horwitz (Born 1955) ment and Putnam Retail Management. Prior to 2004, General Since 2004 Counsel, State Street Research & Management Company Prior to 2004, Managing Director, Putnam Investments Robert R. Leveille (Born 1969) Steven D. Krichmar (Born 1958) Vice President and Chief Compliance Officer Vice President and Principal Financial Officer Since 2007 Since 2002 Managing Director, Putnam Investments, Putnam Management, Senior Managing Director, Putnam Investments and Putnam Retail Management. Prior to 2004, member of Bell Boyd & Lloyd LLC. Prior to 2003, Vice President and Senior Janet C. Smith (Born 1965) Counsel, Liberty Funds Group LLC Vice President, Principal Accounting Officer and Assistant Treasurer Mark C. Trenchard (Born 1962) Since 2007 Vice President and BSA Compliance Officer Since 2002 Managing Director, Putnam Investments and Putnam Management Managing Director, Putnam Investments Susan G. Malloy (Born 1957) Judith Cohen (Born 1945) Vice President and Assistant Treasurer Vice President, Clerk and Assistant Treasurer Since 2007 Since 1993 Managing Director, Putnam Investments Wanda M. McManus (Born 1947) Vice President, Senior Associate Treasurer and Assistant Clerk Beth S. Mazor (Born 1958) Since 2005 Vice President Since 2002 Senior Associate Treasurer/Assistant Clerk of Funds Managing Director, Putnam Investments Nancy E. Florek (Born 1957) Vice President, Senior Associate Treasurer, Assistant Treasurer James P. Pappas (Born 1953) and Proxy Manager Vice President Since 2005 Since 2004 Manager, Mutual Fund Proxy Voting Managing Director, Putnam Investments and Putnam Manage- ment. During 2002, Chief Operating Officer, Atalanta/Sosnoff Management Corporation The address of each Officer is One Post Office Square, Boston, MA 02109. 67 Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. John A. Hill, Chairman One Post Office Square Mailing address: Jameson A. Baxter, Vice Chairman Boston, MA 02109 P.O. Box 8383 Charles B. Curtis Boston, MA 02266-8383 Robert J. Darretta Marketing Services 1-800-225-1581 Myra R. Drucker Putnam Retail Management Charles E. Haldeman, Jr. One Post Office Square Custodian Paul L. Joskow Boston, MA 02109 State Street Bank and Trust Company Elizabeth T. Kennan Kenneth R. Leibler Legal Counsel Robert E. Patterson Ropes & Gray LLP George Putnam, III Robert L. Reynolds Independent Registered Richard B. Worley Public Accounting Firm PricewaterhouseCoopers LLP This report has been prepared for the shareholders of Putnam Variable Trust. It is not authorized for other distribution unless preceded or accompanied by an effective prospectus that describes the trusts policies, charges, and other matters of interest for the prospective investor. The funds Statement of Additional Information contains additional information about the funds Trustees and is available without charge upon request by calling 1-800-225-1581. 255467 2/09 Item 2. Code of Ethics: (a) The funds principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. Item 3. Audit Committee Financial Expert: The Funds' Audit and Compliance Committee is comprised solely of Trustees who are "independent" (as such term has been defined by the Securities and Exchange Commission ("SEC") in regulations implementing Section 407 of the Sarbanes-Oxley Act (the "Regulations")). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Patterson, Mr. Leibler, Mr. Hill and Mr. Darretta meets the financial literacy requirements of the New York Stock Exchange's rules and qualifies as an "audit committee financial expert" (as such term has been defined by the Regulations) based on their review of his pertinent experience and education. Certain other Trustees, although not on the Audit and Compliance Committee, would also qualify as "audit committee financial experts." The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the funds independent auditor: Fiscal Audit- year Audit Related Tax All Other ended Fees Fees Fees Fees December 31, 2008 $132,678 $ $5,743 $421* December 31, 2007 $95,151 $65 $5,147 $310* * Includes fees of $421 and $310 billed by the funds independent auditor to the fund for procedures necessitated by regulatory and litigation matters for the fiscal years ended December 31, 2008 and December 31, 2007, respectively. These fees were reimbursed to the fund by Putnam Investment Management, LLC (Putnam Management). For the fiscal years ended December 31, 2008 and December 31, 2007, the funds independent auditor billed aggregate non-audit fees in the amounts of $177,710 and $81,152 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the funds last two fiscal years for services traditionally performed by the funds auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the funds last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to an analysis of the proposed market timing distribution. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the funds independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal Audit- All Total year Related Tax Other Non-Audit ended Fees Fees Fees Fees December 31, 2008 $ - $73,000 $ - $ - December 31, 2007 $ - $ 21,129 $ - $ - Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) The Code of Ethics of The Putnam Funds, which incorporates the Code of Ethics of Putnam Investments, is filed herewith. (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: February 27, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Charles E. Porter Charles E. Porter Principal Executive Officer Date: February 27, 2009 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: February 27, 2009
